Winning Consortium Simandou Ports SAU

[ POUVOIR ]

Je soussigné, M. Li Guoÿi, agissant en qualité de Directeur Général de la société WINNING
CONSORTIUM SIMANDOU FORTS SAU, société anonyme unipersonnelle, ayant son
siège social à l'immeuble Wazni, Tombo 1, Commune de Kaloum, République de Guinée et
immatriculée au registre de commerce et de crédit mobilier de Conakry sous le numéro
GN.TCC.2020. B.01656,

Donne procuration,

À Monsieur, Fadi Youssef Wazne, de nationalité Guinéanne, né le 21 Septembre 1966, titulaire
du passeport N° 000379283.

En conséquence, donne pouvoir pour signer pour mon compte, la convention relative aux
infrastructures portuaires pour l'évacuation du minerai de fer des blocs 1 & 2 de Simandou
entre la République de Guinée, la Société Winning Consortium Simandou Ports SAU et la
Société Winning Consortium Simandou SAU, et faire tont ce qui est raisonnablement
nécessaire pour permettre la signature de ladite Convention,

La présente procuration prend fin À la date de signature de la convention susvisée, sauf
révocation expresse anticipée.

Fait à Conakry le 11 Novembre 2020

Fret,

M. Li Guoÿji
Directeur Général
CONVENTION RELATIVE AUX INFRASTRUCTURES PORTUAIRES
= pour-
L'EVACUATION DU MINERAI DE FER DES BLOCS 1 ET II DU SIMANDOU

- entre -

(1) LA RÉPUBLIQUE DE GUINÉE
st
(2) WINNING CONSORTIUM SIMANDOU PORTS SAU
te

(3) WINNING CONSORTIUM SIMANDOU SA
D

pates 12 NV.200
Table des matières
Table des matières

Dispositions générales

Objet et portée de la Convention

Entrée en Vigueur

Durée

Mise en œuvre du Projet Portuaire

Construction et Acquisition des Infrastructures et Equipements Portuaires
Test d’Achèvement et de réception des Infrastructures et Equipements Portuaires
Extension des Infrastructures Portuaires

Maintenance et renouvellement des Infrastructures Portuaires
Terrains du Projet et Droits Fonciers

Autorisations et obligations de l'Etat

Droits et obligations de la Société Portuaire

Exploitation des Infrastructures Portuaires

Zone Franche

Stipulations concernant le Régime d’accès des tiers

Droits et Obligation du Client Fondamental

Assurance

Routes

Règlementation Portuaire

Obligation de non-ingérence de l'État

Recrutement des employés

41

Administrateur de l’Etat - participations de la Société et du Client Fondamental- Sûreté sur les

Actions

Régime fiscal, douanier et comptable

Garanties

Garanties pour la protection de l'environnement et du patrimoine culturel
Dédommagement

Événement de Force Majeure

Résiliation anticipé
DISPOSITIONS GENERALES SUR L'INDEMNISATION
Notifications

Règlement des litiges

Immunité Souveraine

Droit en Vigueur

Comité Technique

Autorisation d'investissement et de transfert

Coopérah | Le)

Convention Portuaire SIMANDOU 182

42

LSIISBSRLLEE8SS
37 Cession des Infrastructures

38 Renonciation partielle

3 Confidentialité

40 Préséance

41 Langue de la Convention et système de mesure
42 Bonne Foi

43 Continuité

44 Cessions, successeurs et bénéficiaires

45 Intégralité de l'accord

4 Divisibilité

47 Avenants

Annexe 1. Régime fiscal et douanier de la Convention Portuaire

Annexe 2. Décret PCT DS

328886888881

Convention Portuaire SIMANDOU 182
DATE ET INFORMATIONS SUR LES PARTIES :

LA PRÉSENTE CONVENTION est conclue le entre :

@

@)

@)

LA RÉPUBLIQUE DE GUINÉE dûment représentée aux fins du présent accord par Monsieur
Abdoulaye MAGASSOUBA agissant en qualité de Ministre des Mines et de la Géologie,
Monsieur Aboubacar SYLLA agissant en qualité de Ministre d’Etat, Ministre des Transports,
Monsieur Ismaël DIOUBATE agissant en qualité de Ministre du Budget de la République de
Guinée (l'« État »); et

WINNING CONSORTIUM SIMANDOU PORTS SAU RCCM : GN. TCC.2020.B.01656
constituée en vertu des lois de la République de Guinée, dont le siège social est sis Immeuble
Wazni, Tombo 1, Commune de Kaloum, République de Guinée, et représentée par M. Guoji
LI, Directeur Général (la « Société Portuaire »),

WINNING CONSORTIUM SIMANDOU SAU RCCM : GN,TCC.2019.B.05570 constituée
en vertu des lois de la République de Guinée, dont le siège social est sis Immeuble Wazni,
Tombo I, Commune de Kaloum, République de Guinée, et représentée par M. Fadi Youssef
WAZNI, Directeur Général (le « Client Fondamental »),

ci-après désignées individuellement par une « Partie » ou collectivement par les « Parties ».

IL À PRÉALABLEMENT ÉTÉ EXPOSÉ CE QUI SUIT :

L'État souhaite favoriser et promouvoir l'exploration, la prospection, l'extraction, la
transformation et l’exportation des Ressources Minérales en République de Guinée.

L'État souhaite créer des conditions stables et durables pour les investissements miniers et
favoriser le développement durable de l’État et de ses communautés, par un processus dans
lequel la production et l’utilisation de ressources naturelles non renouvelables s'inscrivent dans
un cadre équitable.

L'État a mis en œuvre une procédure d'appel d'offres transparente et concurrentielle pour
l’attribution de la Concession Minière sur les gisements de minerai de fer de Simandou I et II.

La Société Portuaire a déclaré disposer de toutes les capacités techniques et financières
nécessaires à la conception, la réalisation et l'exploitation du Projet Portuaire. L'État a accordé
la Concession Minière au Client Fondamental sur la base de cette déclaration aux fins de réaliser
le Projet Minier conformément à la Convention de Base, en coopération avec la Société
Portuaire pour la présente Convention Portuaire.

La Société Portuaire et le Client Fondamental sont conscients de leurs responsabilités au titre
du contenu local et des relations communautaires et s'engagent à adopter et respecter
scrupuleusement les meilleurs standards intemationaux en la matière.

Dans le cadre de la réalisation du Projet Portuaire, la Société Portuaire s'est engagée à mettre
en œuvre la conception, le financement, la réalisation et à assurer ou faire assurer l’exploitation
d’un port en eaux profondes sur les côtes guinéennes pour l'évacuation du minerai de fer des
Bloc I et IT produit en conformité avec les meilleurs standards internationaux en la matière, et
à mettre en œuvre d’autres mesures sociales et environnementales importantes afin :

- de respecter et de préserver l’environnement, la culture locale et les Communautés
Locales ; et

- d'utiliser et de transférer un savoir-faire aux caen ct aux entreprises locales
concernés par le Projet Por, US
IL A ÉTÉ CONVENU CE QUI SUIT :
1 Dispositions générales
1.1 Définitions

Sauf mention expresse contraire, les termes commençant par une lettre majuscule qui
figurent dans la présente Convention revêtent les significations suivantes :

« Accord de Services Portuaires » désigne l'accord conclu entre la Société Portuaire et le
Client Fondamental pour la fourniture de Services Portuaires au Client Fondamental.
L'Accord de Services Portuaires détermine notamment les conditions d'exercice du droit de
priorité du Client Fondamental, les Services Portuaires qui lui sont fournis et la
détermination du tarif des Services Portuaires et de son évolution en concertation avec les
services compétents de l'Etat.

« Acquisition » désigne l’achat des Infrastructures et Equipements Portuaires.

« Actes Uniformes OHADA » désignent les lois établies dans le cadre du Traité OHADA
régissant le droit des affaires des pays qui ont ratifié le Traité OHADA.

«Actif » ou « Actifs du Projet » désigne tous les biens, droits, titres et intérêts présents et/
ou futurs, mobiliers ou immobiliers, tangibles ou intangibles, relatifs au Projet Portuaire,
appartenant à la Société Portuaire, ou qui sont loués par ou pour le compte de la Société
Portuaire, ainsi que les droits en vertu de toute convention, contrat de concession et / ou bail
emphytéotique conclus par ou au nom de la Société Portuaire, y compris tous les bénéfices
et revenus découlant du Projet Portuaire qui sont payés ou exigibles.

« Action » désigne une participation dans le capital social de la Société Portuaire donnant
droit à la qualité d’actionnaire et à une quote-part des bénéfices distribués.

«Actionnaire » désigne chaque personne ou entité qui détient une ou des Action(s).

« Activités de Financement » désigne la collecte de fonds auprès des Parties au
Financement par la Société Portuaire etfou ses Affiliés conformément aux termes des
Documents de Financement.

« Activités Portuaires » désigne les activités relatives à la planification, la conception, le
financement, la construction et l'acquisition, la propriété la mise en service (y compris la
phase d'essai), la mise en exploitation, la modification, l'expansion, la maintenance, la
réparation et l'exploitation des Infrastructures et Equipements Portuaires, y compris
l'acquisition et/ou l'occupation des Terrains du Projet.

« Activités Locales et Facilitatrices » a le sens qui lui est donnée dans l'Article 5.4.
<Affilié(s) » ou « Société affiliée » désigne, relativement À toute entité. une entité :
(a) qui, directement ou indirectement Contrôle une société et notamment
la Société Portuaire et le Client Fondamental, est sous le Contrôle
commun avec une société, et notamment la Société Portuaire et le

Client Fondamental, et est Contrôlée par une société, et notamment
la Société Portuaire et le Client Fondamental : où

) Tout ayant droit ou cessionnaire d’une telle entité.

==
« Annexe » désigne une annexe à la présente Convention Poruah| 1 cO 1e)

Convention Portuaire SIMANDOU 1&2
«Annexe Fiscale » désigne le document ci-joint en Annexe, qui précise les conditions
d'application de tous les principes et de toutes les règles fiscales et douanières découlant de
la présente Convention et de certaines stipulations du Droit en Vigueur, L'Annexe Fiscale
fait partie intégrante de la présente Convention en tant que mesure d'exécution et doit
toujours être lue en relation avec les stipulations fiscales et douanières de la présente
Convention.

« Article » désigne un article de la présente Convention Portuaire.

« Assemblée Nationale » désigne l'Assemblée Nationale de la République de Guinée, qui
constitue l'organe législatif de l'Etat.

«Autorisations » désigne les autorisations, consentements, approbations, certificats,
résolutions, licences, permis, exemptions, dépôts, immatriculations, visas et tout autre acte
administratif nécessaire pour la réalisation du Projet Portuaire conformément au Droit en
Vigueur.

« Autorité de l'État » désigne l'État, comprenant en particulier tout département
ministériel, administration territoriale, agence ou personne, agissant pour le compte de
l'État, exerçant un quelconque pouvoir législatif, exécutif, administratif, judiciaire ou légal
ou ayant pour mandat d'exercer ce pouvoir.

« Autorité de Régulation » désigne précisément l'organe étatique créé par le décret
présidentiel N°D/2019/051/ PRG / SGG du 31 janvier 2019 investi du pouvoir de régulation
du trafic fluviomaritime, et chargée principalement :

+ du contrôle du mouvement des navires et autres engins maritimes effectuant le transport
de produits miniers où de marchandises dans les chenaux de fleuves, estuaires et
espaces maritimes,

+ de pourvoir les services publics, notamment la communication des informations sur le
trafic fluviomaritime, la surveillance du positionnement des engins maritimes (barges,
remorqueurs), la recherche et le sauvetage dans les chenaux des fleuves. estuaires et
espaces maritimes,

la surveillance des points d’ancrages, ainsi que la délimitation des zones de
transbordements attribués aux opérateurs maritimes,

de la perception des redevances de stationnement des navires au niveau des points
d'ancrage et des zones de transhordement,

«toutes autres prérogatives prévues par le décret de création,

«Avant-Projet Détaillé » ou « APD » désigne les documents élaborés par la Société
Portuaire à partir de l’APS et devant respecter les Standards du Projet et approuvés par l'Etat
assisté de l'Ingénieur Conseil avant l'exécution des travaux de Construction.

«Avant-Projet Sommaire » ou « APS » désigne les documents et études élaborés par la
Société Portuaire préalablement à l'APD, relatifs aux principales caractéristiques des
Infrastructures Portuaires, prenant en compte les Standards du Projet ct devant être
approuvés par l'Etat assisté de l'Ingénieur Conseil avant la réalisation de l'APD,

« Avis de Contestation » désigne une notification écrite remise par une Partie à l’autre
Partie pour l’informer de la survenance d'un Différe: Pb

Convention Portuaire SIMANDOU 1&2
«Bonnes Pratiques en matière Portuaire » désigne l'exercice de ce degré de compétence,
de diligence, de prudence et de prévoyance auquel on peut raisonnablement s'attendre d'un
propriétaire ou d'un opérateur portuaire compétent, expérimenté et capable, qui effectue des
tâches analogues à celles de la présente Convention dans des circonstances identiques ou
similaires; d'une manière compatible avec les exigences techniques et d'exploitation
conformément aux pratiques, normes, procédures et standards internationaux généralement
reconnus pour les ports au plan international et notamment par l'International Maritime
Organization (y compris le Code ISPS) ainsi que les normes et standards technologiques
applicables en République Populaire de Chine sans pouvoir être inférieurs aux normes et
standards requis par le Droit en Vigueur.

« Budget » a le sens qui lui est donné dans l'Article 13.3(a) (ii).

« Câble à Fibres Optiques de la Zone Portuaire » désigne la partie du câble à fibres
optiques de base située sur la Zone Portuaire qui doit être connectée au câble à fibres
optiques qui relie l'Infrastructure Minière à la Zone Portuaire. Au terme de la présente
Convention, le Câble à Fibres Optiques situé dans la Zone Portuaire suit le régime applicable
aux Infrastructures et Equipements Portuaires.

« Cadre du PARC » désigne le cadre du Plan d'Action de Relogement et de Compensation
applicable au Projet Portuaire élaboré par la Société Portuaire et l'État en conformité avec le
Droit en Vigueur et les Standards du Projet, avec ses modifications successives.

« Cahier des Charges » désigne collectivement le Cahier des Charges de la Construction
et le Cahier des Charges de la Maintenance.

« Cahier des Charges de Conception » désigne le document établi par la Société Portuaire
préalablement à la réalisation de l’APS, qui doit être approuvé par l’Etat et/ou l'Ingénieur
Conseil, et qui porte sur la conception du Projet Portuaire. Le Cahier des Charges de
Conception sera considéré comme faisant partie intégrante de la présente Convention à
compter de son approbation par l’Etat.

«Cahier des Charges de la Construction » désigne le document établi par la Société
Portuaire concomitamment à la réalisation de l’APD, qui doit être approuvé par l'Etat et/ou
l'ingénieur Conseil, et qui porte sur :

(i) les travaux du Programme d'Investissements et,

(ii) les standards, normes et méthodes applicables pour la réalisation d’Infrastructures

destinées au transport et à l’exportation de marchandises.

Le Cahier des Charges de la Construction doit respecter les Standards du Projet et les Bonnes
Pratiques en matière Portuaire. Le Cahier des Charges de la Construction sera considéré
comme faisant partie intégrante de la présente Convention Portuaire.

« Cahier des Charges de la Maintenance » désigne le document établi conjointement par
la Société Portuaire, et le cas échéant conjointement avec l’Exploitant, concomitamment à
l'achèvement de la Construction de l’Infrastructure Portuaire, qui doit être approuvé par
l'Etat et/ou l’Ingénieur Conseil qui porte sur :

() les Travaux de Maintenance et de Renouvellement des Infrastructures et
Equipements Portuaires et,

(ii) les standards, normes et méthodes applicables pour la maintenance et le
renouvellement des Infrastructures et Equipements Portuaires destinés à la
manutention, au stockage, au chargement/déchargement de marchandises.

Le Cahier des Charges de la Maintenance doit respecter les Standards du Projet et les Bonnes

Pratiques en matière Portuaire. Le Cahier des Charges de la Maintenance sera considéré
comme faisant partie intégrante de la présente Convention à compter de son approbation hs 17

Convention Portuaire SIMANDOU 1&2
l'Etat.

« Capacité Disponible » désigne la part de la Capacité des Infrastructures Portuaires qui
excède la Capacité Réservée.

« Capacité des Infrastructures Portuaires » désigne la capacité de manutention, de
stockage et transport, en ce compris de chargement/déchargement et transbordement initiale
des Infrastructures et le potentiel d'utilisation des Equipements Portuaires tels que visés dans
l'Etude de Faisabilité Portuaire et toute Capacité Supplémentaire,

« Capacité Maximum des Infrastructures Portuaires » désigne toute situation dans
laquelle la Capacité des Infrastructures Portuaires est utilisée à son maximum, ce qui
empêche tout accès de Client Tiers.

« Capacité Réservée » désigne la part de la Capacité des Infrastructures Portuaires qui est
réservée au Client Fondamental.

« Capacité Supplémentaire » désigne toute augmentation de la Capacité des Infrastructures
Portuaires résultant d’une Extension.

« Cause Légitime » désigne, dans le cadre du Projet Portuaire, tout évènement, qui n’est
pas attribuable à la Société Portuaire ou au Client Fondamental, ou à leurs Affiliés ou sous-
traitants directs et indirects respectifs et qui est hors de leur contrôle, ÿ compris la Force
Majeure et le fait de prince, ayant l'effet d'empêcher ou de retarder la Société Portuaire dans
l’accomplissement de ses obligations contractuelles en conformité avec les échéances
prévues par la présente Convention, pourvu que (i) la Société Portuaire ait notifié une
description de l'évènement à l'Etat dans un délai de quinze (15) jours de sa connaissance de
la survenance de l’évènement comprenant une estimation du retard provoqué par
l'évènement et les mesures d’atténuation entreprises ou à entreprendre par la Société
Portuaire pour minimiser l'impact de l'évènement sur les échéances prévues par la présente
Convention et (ii) l'évènement n’ait pas été résolu, rectifié ou éliminé dans un délai de trente
(30) jours à partir de la notification visée au paragraphe (i) ci-dessus.

« Chronogramme du Projet » désigne les périodes définies dans l'Etude de Faisabilité
comprenant :

() le démarrage et la fin des travaux de Construction et d’Acquisition des
Infrastructures et Equipements Portuaires et,

(ii) le démarrage de la mise en service technique (vérifications techniques et essais)
puis de la mise en exploitation commerciale des Infrastructures et Equipements
Portuaires, et toute autre date convenue par écrit entre les Parties.

Le Chronogramme du Projet sera considéré comme faisant partie intégrante de la présente
Convention à compter de son approbation par l’Etat.

«Client Tiers » désigne tout utilisateur des Infrastructures Portuaires, autre que le Client
Fondamental, signataire avec la Société Portuaire ou, le cas échéant, l'Exploitant d’un
Contrat de Services Portuaires.

«Code de l'Environnement » désigne le code de l’environnement établi par la Loi
L/2019/0034/AN en date du 04 juillet 2019 et toutes modifications ultérieures.

«Code Général des Impôts » désigne la Loi L/2004/001/AN et toutes modifications
ultérieures.

« Code Maritime » désigne la Loi L/2019/012/AN du 09 mai 2019 et toutes modifications

séiur 10) US

Convention Portuaire SIMANDOU 1&2
« Code Minier » désigne le Code Minier de la République de Guinée, te] qu'établi par la
Loi L/2011/006/CNT du 9 septembre 2011 modifiée par la Loi L/2013/053/CNT du 8 avril
2013.

« Comité Technique » désigne le comité composé de représentants de l'Etat, de la Société
Portuaire et du Client Fondamental chargé de donner un avis et des recommandations sur
les questions techniques liées à la construction, l'acquisition, l'exploitation des
Infrastructures et Equipements Portuaires, la pertinence des extensions, les manuels des
opérations et le modèle type de contrat de mutualisation des Infrastructures.

« Communauté Locale » désigne les communautés résidant à l’intérieur ou à proximité des
Terrains du Projet.

« Concession Minière » désigne le titre minier octroyé à la société minière en tant que
Client Fondamental.

« Contrat d’Opération Multi-utilisateurs » désigne le contrat type établi par la Société
Portuaire sur là base du Régime d’accès des tiers, approuvé par l'Etat, et relatif :
() aux conditions d'accès aux Infrastructures et,
(Gi) aux conditions de réalisation et de partage des coûts de construction et de
maintenance en cas d’Extension.

«Contrat de Services Portuaires » désigne le contrat de prestations de Services Portuaires
conclu entre la Société Portuaire, le cas échéant TExploitant, ou tout Client Tiers, concernant
la fourniture de Services Portuaires ou aux Clients Tiers pour leurs besoins de transport de
marchandises. Le Contrat de Services Portuaires détermine, notamment les Services
Portuaires fournis et les tarifs associés.

« Contrôle » désigne le fait pour un individu ou une personne morale :

de détenir directement ou indirectement des actions du capital social lui conférant la
majorité des droits de votes dans les assemblées d'actionnaires de toute société, et
notamment la Société Portuaire ; ou

o de détenir la majorité des droits de vote de toute société, et notamment la Société
Portuaire en conformité avec un accord signé avec d'autres associés ou Actionnaires $
ou

© de disposer du pouvoir de désigner la majorité des membres de son organe de gestion
ou de disposer autrement par quelque moyen que ce soit de tout pouvoir de diriger les
actions de toute société, et notamment de la Société Portuaire, ou

© de contrôler l'administration, la direction et les politiques de toute société, et
notamment la Société Portuaire, aux termes d’un contrat ou de toute autre manière,

« Convention CIRDI » a le sens qui lui est donné à l'Article 31.2.

« Convention de Base » désigne la convention (y compris ses annexes) conclue entre l'Etat
et le Client Fondamental, définissant notamment les conditions d'exploration, d'exploitation
et d’exportation du minerai de fer contenu dans les gisements des Blocs I et II de Simandou.

« Convention Ferroviaire » désigne la convention (y compris ses annexes) entrant en vigueur

concomitamment à la Convention de Base concernant le financement, la construction et

l'exploitation des Infrastructures Ferroviaires relatives au Projet Ferroviaire,

«Convention Portuaire » ou « Convention » désigne la présente convention et ses annexes,
et tout amendement qui pourrait avoir été apporté à ces dernièris] y 19 | ( æ

Convention Portuaire SIMANDOU 182
« Construction » désigne tous les travaux requis pour la construction des Infrastructures
Portuaires et leurs Extensions par la Société Portuaire.

« Dates d'échéance » désigne :
(a) Date d'échéance de réalisation de l'Etude de Faisabilité ;
(b) Date d'échéance de démarrage de la Construction ;
(c) Date d'échéance d'achèvement de la Construction ;
(d) Date d'échéance de démarrage du Projet.
et « Date d'échéance » désigne l'une d'entre elles selon le contexte.

« Date d'échéance d’achèvement de la Construction » désigne la date d'achèvement de
la Construction prévue au Chronogramme du Projet.

« Date d'échéance de réalisation de l'Etude de Faisabilité » désigne la date tombant
trente-six (36) mois après la date d’Entrée en Vigueur de la présente Convention. Cette date
d'échéance étant automatiquement prorogée en cas de Cause Légitime.

« Date d'échéance de démarrage de la Construction » désigne la date de démarrage des
travaux de Construction prévue au Chronogramme du Projet.

« Date d'échéance de démarrage du Projet » désigne la date de démarrage du Projet
Portuaire prévue au Chronogramme du Projet.

«Date d’Entrée en Vigueur » désigne la date à la laquelle la présente Convention Portuaire
entre en vigueur lorsque tous les évènements spécifiés à l’Article 3 seront survenus.

« Décret PIN » désigne le Décret N° D/2020/194/PRG/SGG déclarant le Projet Portuaire
comme étant un projet d'intérêt national, y compris ses pièces jointes (coordonnées et carte)
conformément au Droit en Vigueur,

«Différend » désigne toute réclamation, tout litige ou tout différend d’une quelconque
nature survenant entre les Parties, découlant de la présente Convention Portuaire.

«Documents Contractuels » désigne tous les contrats, conventions, protocoles ou accords
écrits en relation avec le Projet Portuaire et les Activités Portuaires.

« Documents de Financement » désigne chaque accord conclu aux fins du financement où
du refinancement de la dette ou des capitaux propres, ou de financement de projet des
Infrastructures Portuaires prévus par la présente Convention, la Convention de Base ou la
Convention Ferroviaire y compris sans s'y limiter, l'accord sur les conditions. les accords
de prêt (y compris ce qui concerne les prêts aux actionnaires), cautions, garanties
d’achèvement et accords en matière de garantie, accords de subordination, accords et
politiques de couverture des risques politiques, accords de couverture du risque de taux
d’intérêt ou de devises et tout autre accord entre créanciers et accord direct entre les Parties
au Financement et la Société Portuaire ou ses Affiliés.

« Dollar américain » désigne la monnaie ayant cours légal aux États-Unis d’ Amérique.

« Droits Fonciers » désigne les droits réels (ÿ compris les droits d'accès et d'occupation
ainsi que les droits de superficie) nécessaires pour garantir et assurer la jouissance et
l'occupation pacifiques et continues des Terrains du Projet pour les Activités Portuaires sous
réserve des exceptions prévues par la présente Convention Portuaire.

« Droit en Vigueur » désigne l'ensemble des lois, codes, décrets, ordonnances, décisions,
arrêtés, règlements et directives de la République de Guinée, y compris sans s'y limiter le
Code Maritime, le Code des Investissements, le Code Foncier Domanial, le Code de
l'Urbanisme et de l'Habitat, le Code Minier, le Code de l'Environnement, le Code sl D
0"
10

Convention Portuaire SIMANDOU 182
des Impôts, la Loi PPP, le droit OHADA, les traités, conventions et accords internationaux
auxquels la République de Guinée est partie, existant à la date de la signature de la présente
Convention et tels qu'amendés de temps à autres.

« Durée » a le sens qui lui est attribué dans l'Article 4.

« Effet Défavorable Significatif » désigne un effet défavorable significatif et durable sur
les activités, les actifs ou la situation financière de la Partie non défaillante.

« Étude de Faisabilité Ferroviaire » revêt la signification qui lui est attribuée dans la
Convention Ferroviaire.

« Étude de Faisabilité Minière » revêt la signification qui lui est attribuée dans la
Convention de Base.

« Étude de Faisabilité Portuaire » revêt la signification qui lui est attribuée dans l'Article
52:

« Étude de Faisabilité d'Extension » désigne une étude de faisabilité relative à une
extension à l'initiative de la Société ou demandée par le Client Fondamental, l'Etat ou un
Client Tiers.

« Étude d’Impact Environnemental et Social » désigne l'étude réalisée en conformité
avec le Droit en Vigueur et les Standards du Projet qui analyse la situation actuelle de
l’environnement dans et au voisinage de la Zone Portuaire, prédit les impacts positifs et
négatifs du Projet Portuaire, et aboutit au Plan de Gestion Environnementale et Sociale.

« Exploitant de l’Infrastructure Portuaire » ou « Exploitant » désigne soit la Société
Portuaire lorsqu’elle exploite et entretient les Infrastructures et les Equipements Portuaires,
soit l'entité que la Société Portuaire désigne comme sous-traitant pour exploiter et entretenir
les Infrastructures et les Equipements Portuaires.

« Extension » désigne toute acquisition, investissement, activité, destinés à l’accroissement
de la Capacité des Infrastructures Portuaires et des Equipements Portuaires, notamment par
creusement des bassins, construction de quais, agrandissement des zones de stockage,
accroissement de la capacité de chargement/déchargement ou des Equipements Portuaires.

« Force Majeure Prolongée » désigne tout cas de force majeure qui continue, rendant une
Partie incapable d'exécuter ses obligations pendant deux cent soixante-dix (270) jours à
compter de la Notification d'un Evènement de Force Majeure.

« Guinée » désigne la République de Guinée.

«Indicateurs Clés de Performance » ou « ICP » désigne les indicateurs quantifiables qui
seront établis par le Comité Technique avant la Mise en service technique et seront utilisés
par le Comité Technique pour évaluer les performances des Infrastructures et Equipements
Portuaires et de la Société Portuaire et/ou, le cas échéant, l’Exploitant.

«IDP » désigne Installation de Déchargement Polyvalente incluant notamment les besoins
en matière d’entreposage et de stockage des approvisionnements et équipements entrants
pour le Projet Minier, et située à l'intérieur de la Zone Portuaire,

«Infrastructures et Equipements Portuaires » ou « Infrastructures
Portuaires » désigne tout ou partie du port en eaux profondes situé sur les côtes
guinéennes à l'usage prioritaire pour l’évacuation du minerai de fer produit au sein de la
Concession Minière sur les Bloc I et II du Simandou et qui comprend : les quais, rs P

Convention Portuaire SIMANDOU 1&2
#1
postes d'accostage el bassins d'évitage, les zones d'ancrage, les barges, les équipements
d'entretien, les installations de déchargement (y compris les grues flottantes) et de
déchargement de train (y compris des culbuteurs de wagons), et de transbordement,
convoyeurs, zones de stockage, empileurs, récupérateurs, bulldozers, installations de
mélange et de criblage du minerai et installations de chargement des navires, un
laboratoire d'analyse, les bouées de navigation pour marquer les chenaux de navigation,
phares, les équipements et installations de remorquage, de pilotage, de lamanage, de la
surveillance et du secours, les bureaux administratifs, bureaux portuaires, douanes,
entrepôts, logement du personnel, installations de réfectoire, et tous autres bâtiments,
installations ou équipements connexes ou accessoires. Les Infrastructures et Equipements
Portuaires incluent notamment et sans que cette liste soit exhaustive :

() les installations et l'équipement d'entretien des Infrastructures et Equipements
Portuaires, y compris les véhicules et navires légers et tous équipements de dragage ;

(iles équipements, véhicules et matériels utilisés pour le remorquage, l’amarrage des
navires, le lamanage, l’avitaillement ;

(iïi)les systèmes de communication, y compris les liaisons par fibres optiques dans la
Zone Portuaire,

(v)les systèmes de contrôle et de signalisation des navires (y compris les installations de
contrôle et les systèmes et logiciels de mouvement et d'ordonnancement), les phares,
sémaphores, balises, vigies ;

(v)les terminaux, les cours, les dépôts, les ponts de pesage ;

(villes systèmes de distribution de carburant et les installations de stockage et de
distribution de carburant utilisés pour fournir du carburant aux Infrastructures et
Equipements Portuaires ;

(vii) les systèmes de distribution d'alimentation et des entrepôts et d'autres installations
de stockage et de distribution ;

(vi) les véhicules légers et autobus utilisés dans le cadre des Services Portuaires:

(Gx)les voies ferrées situées dans la Zone Portuaire et leurs équipements connexes :

(les bureaux administratifs, l'hébergement des employés, les installations de mess.
les installations médicales et les infrastructures connexes utilisées dans le cadre des
Activités Portuaires;

(iles installations au sein de la Zone Portuaire pour le traitement des eaux usées,
l'approvisionnement en eau potable, la gestion et l'élimination des déchets :

(ii) les routes d'accès à la Zone Portuaire exclusives à la Société Portuaire et/ou
l’Exploitant;

Giïi)les installations et équipements de manutention, de chargement et de
déchargement des trains et navires (y compris les camions à benne), les
convoyeurs, les gerbeurs, les récupérateurs, les bandes transporteuses;

(xiv) les équipements de transbordement ;

(xv) les portiques et grues qu'elles soient fixes, roulantes ou flottantes ;

(vi) les installations de production d'énergie (y compris les installations hydrauliques) et
les lignes de transmission et de distribution utilisées dans le cadre des Activités
Portuaires ;

Gxvii) les installations et équipements d’éclairages ;

(villes véhicules légers et bus utilisés principalement dans le cadre des Activités
Portuaires:

Gix) les équipements de sécurité et de lutte contre les incendies, y compris les véhicules et
les navires, bateaux-pompes, canaux de sauvetages, patrouilleurs : et

(xx) les autres immeubles, installations et équipement requis pour la mise en œuvre et
l'opération de maintenance, ou utilisés au départ dans le cadre du Projet Portuaire; et
les installations immobilières (y compris des complexes à usage mixte, des
développements de commerces, hôtels ou loisirs) dans le cadre des activité
commerciales poursuivies par la Société Portuaireet ses Affiliés en Guise

Qu]

Convention Portuaire SIMANDOU 182
Infrastructures et Equipements Portuaires s’entendent des infrastructures et équipements
portuaires initialement construits et acquis en vertu de la présente Convention Portuaire et
de leurs Extensions,

«IFRS » désigne les International Financial Reporting Standards (normes internationales
d'information financière).

« Ingénieur Conseil » désigne l'ingénieur spécialisé en infrastructures sélectionné par
l'Etat. Il est chargé, pour le compte de l'Etat, de fournir un avis technique sur l'Etude de
Faisabilité, l’APS, l'APD, les Cahiers de Charges, le Programme de Maintenance et de
suivre les différentes phases de la Construction et des Extensions. Les Termes de Référence
de l'Ingénieur Conseil sont établis par l'Etat et sont communiqués pour avis à la Société
Portuaire. Le coût lié à la prestation de l'Ingénieur Conseil préalablement convenu avec la
Société devra être supporté par la Société Portuaire et fait partie intégrante des coûts du
projet et à ce titre déduit conformément aux dispositions du Code Général des Impôts.

« Journal Officiel » désigne le Journal Officiel de la République de Guinée publié par le
Gouvernement pour annoncer la publication des lois, règlements, décrets, nominations et
autres développements législatifs et politiques.

« Loi PPP » désigne la Loi N°0032/2017/AN du 4 juillet 2017 portant Partenariats Public
Privé, promulguée par le décret N°D/2017/278/PRG/SGG du 4 octobre 2017.

« Mise en Exploitation » désigne la mise en exploïtation commerciale des Infrastructures
Portuaires une fois que la Mise en Service Technique s’est déroulée avec succès et que
l'ouvrage a été remis à l'Exploitant et à la société de maintenance, agréés qui ont été formés
à l'usage des installations, au cours d’une phase de pré exploitation comprenant notamment
les marches à blanc des équipements portuaires.

« Mise en Service Technique » désigne la période de vérifications techniques et essais des
Infrastructures Portuaires, telle que les essais dynamiques, débutant à la Date d'achèvement
de la Construction ou concomitamment à la fin de la Construction et se terminant par la Mise
en Exploitation.

« Notification » revêt la signification qui lui est attribuée à l’Article 30 de la présente
Convention Portuaire.

«Partie » désigne une partie à la présente Convention et « Parties » désigne toutes les
parties à la présente Convention et tous les successeurs ou ayants-droit autorisés.

« Parties au Financement » désigne chaque partie à un Document de Financement, qui
fournit des financements (y compris à titre de garantie et/ou d'assurance de financement) en
relation avec les Infrastructures Portuaires et/ou tout agent, fiduciaire agissant pour le
compte de l’un d’eux.

« Personne Affectée par le Projet » a le sens qui lui est donné dans le Cadre du PARC.

« Plan de Développement à Long Terme » a le sens qui lui est donné dans l'Article
13.3(bXiii).

« Plan de Développement Communautaire » désigne le Plan de Développement
Communautaire qui doit respecter les Standards du Projet. Le Plan de Développement
Communautaire sera considéré comme faisant partie intégrante de la présente Convention.
«Plan d'Exploitation de Maintenance » a le sens qui lui est donné dans l'Article
13.3(bXii d

Convention Portuaire SIMANDOU 1&2
« Plan de Gestion Environnementale et Sociale » désigne le plan établi sur la base de
l'Etude d’Impact Environnemental et Social en conformité avec le Droit en Vigueur et les
Standards du Projet qui sera annexé à la Convention et qui doit respecter les Standards du
Projet. Le Plan de Gestion Environnementale et Sociale sera considéré comme faisant partie
intégrante de la présente Convention.

«Plan d'intervention d'Urgence » a le sens qui lui est donné dans l'Article 13.3(c).
« Port » désigne la totalité des Infrastructures et Equipements Portuaires.

« Principales Parties au Financement » désigne les Parties au Financement. autres que les
Parties au Financement qui accordent des prêts d'actionnaires, pour financer les
Infrastructures de Projet.

« Procédure de Retour » a le sens qui lui est donné dans l'Article 4.(d).
«Produit Minier » a le sens qui lui est donné dans la Convention de Base.

« Programme d’ Investissements » désigne le programme des investissements de la Société
Portuaire au titre de la Construction et l’Acquisition des Infrastructures et Equipements
Portuaires, établi par la Société Portuaire concomitamment à l'Etude de Faisabilité
Portuaire. Le Programme d’Investissements comprend un calendrier de réalisation du
Programme d’Investissements selon les différentes phases de la Construction et la durée de
la présente Convention.

«Programme de Maintenance » désigne le programme, annuel ou pluriannuel, des
investissements de maintenance et de renouvellement des Infrastructures et Equipements
Portuaires établi par la Société Portuaire, et le cas échéant, l’Exploïtant, communiqué à l'Etat
pour avis avant sa mise en œuvre et à chaque actualisation, dont les principes directeurs sont
décrits dans le Cahier des Charges de la Maintenance, L'exécution du Programme de
Maintenance est régulièrement communiquée à l’Etat par la Société Portuaire, et le cas
échéant l’Exploitant.

«Projet Portuaire » désigne la conception, le développement, le financement, la
construction, la propriété, l'exploitation, l'entretien, la modification ou l'extension des
Infrastructures et Equipements Portuaires et toute autre activité connexe nécessaire à la
réalisation des Activités Portuaires (y compris toute expropriation des Terrains du Projet
requise à ces fins).

« Régime d'accès des tiers » désigne les règles et conditions de la mutualisation des
infrastructures de transport auxiliaires aux mines suivant lesquelles un Client Tiers peut
avoir accès aux Infrastructures et Equipements Portuaires, aux Services Portuaires. Les
principes généraux du Régime d'accès des tiers de la Convention Portuaire feront l’objet
d’une annexe à convenir entre les Parties dans un délai de six (6) mois à compter de la Date
d’Entrée en Vigueur et qui fera partie intégrante de la présente Convention.

« Régime d'Autorisation de Sécurité Portuaire » a le sens qui lui est donné à l'Article
19.2.

«Régime fiscal et douanier » désigne le régime fiscal et douanier établi conformément aux
stipulations de l'Annexe Fiscale.

« Règlement Portuaire » désigne le règlement à convenir entre les Parties (dans un delai
de six (6) mois à compter de la Date d'Entrée en Vigueur) pour régir l’exploitation et la
gestion du Port et qui précisera les prérogatives de l'Exploitant des Infrastructures, les droits
de la Société Portuaire, les prérogatives de la Capitainerie et celles de l'Etat et sera annexé à
la présente Convention et en fera partie mégane, 5 NX

Convention Portuaire SIMANDOU 1&2
4
«Routes d'accès aux Infrastructures Portuaires » a le sens qui lui est donné dans l'Article
18.1.

« Service(s) Portuaire(s) » désigne les services fournis en utilisant les Infrastructures
Portuaires, notamment :

(a) le stockage, la manutention, le chargement, le déchargement et le transbordement
des marchandises et produits, en ce compris les Produits Miniers, en vue de leur
exportation et/ou de leur importation par mer;

(b) la mise à disposition, l'entretien, la réparation et le renouvellement des
Infrastructures et Equipements Portuaires pour fournir les services de transport
mentionnés ci-dessus ; et

(c) l’ensemble des services et activités connexes et auxiliaires liés aux services
susmentionnés.

«Standards du Projet » désigne les meilleures pratiques internationales en matière de
gouvernance d'entreprise, d'éthique dans le domaine des affaires. de durabilité et de
transparence, toutes les normes internationales et le Droit en Vigueur en lien avec ces sujets.
ainsi que les normes listées ci-dessous :

(a)les « Principes de l'Equateur »;

()Les « lignes directrices pour un partenariat contre la corruption » (Partnering
Against Corruption Principles for Countering Bribery) du Forum économique
mondial ;

(c)les normes de l'Organisation Internationale de Normalisation (ISO) en matière
portuaire ;

(d)les normes de L'International Maritime Organization en matière portuaire
notamment le Code ISPS ; et

(e) les normes et Standards technologiques applicables en République Populaire de Chine
sans pouvoir être inférieurs aux normes et standards internationaux.

« Sous-Traitant(s) Exclusif(s) » désigne toute personne engagée en tant que fournisseur de
biens ou services à la Société Portuaire, et le cas échéant, à l'Exploitant, à la société minière
(Client Fondamental) et/ou à la Société Ferroviaire ou à leurs Affiliés pour une partie du
Projet Portuaire, et qui a conclu un contrat avec la Société Portuaire le cas échéant avec
l’Exploitant ou avec le Client Fondamental, la Société Ferroviaire ou leurs Affiliés.

«Sûreté » désigne toute affectation, mise en gage, hypothèque ou affectation conditionnelle
d'Actions de la Société Portuaire, d’ Actifs du Projet accordés par la Société Portuaire ou tout
Actionnaire, à toutes Parties au Financement ou en vertu de tout Document de Financement
et après accord préalable et écrit de l'Etat et dont la durée ne peut excéder la Durée.

« Taux d'Intérêt Contractuel » désigne le London Interhank Offered Rate ou LIBOR pour
les dépôts à trois (3) mois en Dollars publiés par Antercontinental Exchange Benchmark
Administration Ltd où l'entité de remplacement responsable de l'administration du LIBOR à
trois (3) mois le cas échéant, à 11h45 (GMT) plus deux (2) points.

«Taxes » désigne toute taxe, droit, prélèvement, redevance, frais et, plus généralement, tout
impôt (y compris les droits de douane) ou taxe parafiscale payable à l'État ou à toute Autorité
de l'État.

« Terrains du Projet » désigne selon le contexte, tous les sites, terrains, espaces ou
emplacement de quelque nature que ce soit, qui sont nécessaires à l'exécution des Activités
Portuaires (ÿ compris toute partie du domaine public ou privé de l'État, ou incorporé au
domaine public ou privé de toute autre entité juridique) et devant être obtenus parent, D

(
Convention Portuaire SIMANDOU 182 |
15
aux procédures définies dans le Cadre du PARC, étant spécifié que, bien que la plupart des
Terrains du Projet soient, en principe, situés à l’intérieur de la Zone Portuaire, cértains
Terrains du Projet, tels que ceux qui sont nécessaires à l'exécution des routes d'accès, à la
production et au transport d'électricité pour les Activités Portuaires ou pour le relogement
des Personnes Affcctées par le Projet Portuaire, pourront être situés entièrement ou
partiellement, hors des limites de la Zone Portuaire, lorsque nécessaire. Les Terrains du
Projet situés dans la Zone Portuaire sont exclusivement ou principalement dédiés au Projet
Portuaire alors que les Terrains du Projet situés hors de la Zone Portuaire ne le sont pas.

« Tiers » désigne une personne, société ou toute autre entité qui n’est ni une partie à la
présente Convention Portuaire, ni un Affilié.

« Travaux de Construction » désigne tous les travaux préparatoires, de construction et de
développement des Infrastructures Portuaires à réaliser par la Société Portuaire dans le cadre
de la présente Convention Portuaire.

«Travaux de Maintenance et Renouvellement » désigne les travaux effectués par la
Société Portuaire ou le cas échéant, l'Exploitant sur les Infrastructures et Equipements
Portuaires conformément au Programme de Maintenance et de Renouvellement destinés à
en permettre une utilisation continue, dans le respect des règles de sécurité, en maintenir les
performances et en prolonger la durée de vie. Les dépenses de maintenance sont traitées par
la Société Portuaire et, le cas échéant, l'Exploitant comme des charges d'exploitation
(OPEX) et les dépenses de renouvellement sont traitées par la Société Portuaire comme des
charges d'investissements (CAPEX).

«TVA » désigne la taxe sur la valeur ajoutée, telle que définie dans le Droit en Vigueur.

« Violation Substantielle de l’Etat » désigne l'un des événements suivants ayant un Effet
Défavorable Significatif sur la Société Portuaire ou sur le Projet Portuaire :

(a) l'État ou toute Autorité Publique prend toute mesure (ou toute mesure d'effet
équivalent) ou action ayant une incidence équivalente à une expropriation ou
nationalisation de tout ou partie des droits de la Société Portuaire, ou de toute autre
Société partie à la présente Convention, à la Convention de Base et/ou à la
Convention Ferroviaire;

(b) larésiliation par l'État de tout ou partie de la présente Convention sauf à la
suite de l'exercice régulier par l’Etat de son droit de résilier prévu dans la présente
Convention Portuaire, ou toute modification unilatérale par l'Etat de la présente
Convention affectant défavorablement l'existence, la nature, la validité et/ou
l'étendue de tout ou partie des droits et/ou des obligations de la Société Portuaire
et/ou de toute autre société qui y est partie :

(c) la résiliation par l'État de tout ou partie de la Convention de Base et/ou de la
Convention Ferroviaire sauf à la suite de l'exercice régulier par l'Etat de son droit
de résilier prévu dans la Convention de Base et/ou dans la Convention Ferroviaire
ou toute modification unilatérale par l'Etat de la Convention Base et/ou de la
Convention Ferroviaire affectant défavorablement l'existence, la nature, la validité
et/ou l'étendue de tout ou partie des droits et/ou des obligations des sociétés parties
à la Convention Base et/ou à la Convention ;

() toute modification du Droit en Vigueur et en particulier en matière d’Exploitation
Portuaire affectant l'existence, la nature, la validité et/ou l'étendue et/ou ayant un
impact significatif sur tout ou partie des droits et/ou des obligations de la Société
Portuaire, le cas échéant de l’Exploitant, l’un de leurs Affiliés et/ou un Sous-
Traitant Exclusif en vertu de la présente Convention Portuaire que l’Etat cherche à
appliquer à la Société, l’un de ses Affiliés et/ou l’un de ses Sous-Traitants Exclusifs
de façon discriminatoire (seule ou avec d’autres) et qui affecte négativement la
Société Portuaire, l’un de ses Affiliés et/ou l’un de ses Sous-Traitants Exclusifs en
ce qui concerne leurs droits ou obligations à l'égard du Projet Portuaire, ou de te

Be
Convention Portuaire SIMANDOU 182 | ÿ

16
présente Convention dont résulte une perte ou un coût supplémentaire ; et

qui n'est pas causé par une Violation Substantielle de la Société Portuaire et/ou un
Evénement de Force Majeure.

« Violation Substantielle de la Société Portuaire » désigne l'un des événements suivants
qui a un Effet Défavorable Significatif sur l'État ou sur le Projet Portuaire :

(a) la défaillance grave par la Société Portuaire de réaliser l’Etude de Faisabilité

(b) le manquement grave et répété aux Bonnes Pratiques en matière Portuaire;

(c) la défaillance grave par la Société Portuaire à respecter le Chronogramme du
Projet :

qui n'est pas causé par une Cause Légitime, une Violation Substantielle de l’Etat et/ou un
Evènement de Force Majeure.

«Zone Commune de Navigation » : désigne la zone de navigation libre, située en dehors
de la Zone Portuaire, pouvant être utilisée par chaque opérateur de transport ou d'engins
maritimes, et à l'intérieur de laquelle le stationnement des engins maritimes et le
déploiement de tous moyens logistiques, câbles sous-marins sont interdits, en raison du
risque de collision avec les engins maritimes, et d'obstruction des voies navigables.

«Zone Portuaire » ou « Périmètre de la Zone Portuaire » désigne la zone ou tout autre
lieu identifié par la Société Portuaire et/ou par l'Exploitant pour la construction du port, y
compris les points d'ancrage, les chéneaux (accès et navigation) et la zone de
transbordement, approuvés par l'État et intégrés dans le Décret PIN sur lesquels la Société
Portuaire et l’Exploitant de l’Infrastructure Portuaire ont des droits exclusifs d’utilisation,
d'exploitation et de jouissance, Une fois identifiée et approuvée, la Zone Portuaire sera
annexée à la Convention et en fera partie intégrante.

« Zone Portuaire Initiale » désigne le tracé et le périmètre proposé pour la construction du
port et dont les coordonnées géographiques seront définies sur la carte annexée au Décret
PIN publié au Journal Official de la République de Guinée.

12 Interprétation

Dans la présente Convention Portuaire, sauf mention expresse contraire:

(a) l'emploi du féminin inclut le masculin, et vice-versa ;

) l’emploi du singulier inclut le pluriel, et vice-versa ;

(ce) les mots et expressions tels que «inclure », « incluant », «entre autres» et
«comprendre » et « notamment » seront interprétés comme se référant à une liste
non exhaustive ;

(d) une référence à des contrats ou à des accords conclus entre les Parties et toute autre
personne devra être traitée comme comprenant une référence aux amendements,
ajouts, substitutions. novations ou cessions de ces contrats ou accords effectués
ultérieurement ;

(e) une référence à des « individus » ou « personnes » devra être traitée comme
comprenant les corporations, les sociétés, les coentreprises, les sociétés en nom
collectif et toutes autres entités ou associations ainsi que leurs ayant-droits ou
cessionnaires ;

@ une référence à l’Etat renvoie à l'Etat et à ses démembrements F

(g) une référence à un ministère, une direction, un service de l’Etat renvoie à tout
ministère, direction ou service auxquels seraient transférées les compétences et/ou
attributions dudit ministère, direction ou service ;

(h) les titres ne seront pas pris en compte dans l'interprétation de la péage
me

Convention Portuaire SIMANDOU 18&2
17
Convention Portuaire:

() les jours, mois ou années correspondent aux jours calendaires, mois calendaires ou
années calendaires ;
G) les références aux dates figurant dans la présente Convention Portuaire seront

interprétées comme des références au calendrier grégorien :

[LS] aucune règle d'interprétation ne doit défavoriser une Partie plutôt qu’une autre du
fait que cette Partie a élaboré tout ou partie de la présente Convention Portuaire ;
et

@ lorsqu'un mot ou une expression est défini, ses autres formes grammaticales
revêtent la même signification.

2 Objet et portée de la Convention

2.1 Objet de la Convention
L'objet de la présente Convention est de :

(a) définir les conditions légales, fiscales, administratives, financières, douanières et
sociales dans lesquelles :

@) la Société Portuaire assure la conception, le financement, la Construction,
l'Acquisition, la Mise en service, la Mise en Exploitation et l’Extension des
Infrastructures et Equipements Portuaires,

(Gi) la Société Portuaire possède, maintient et exploite directement ou indirectement les
Infrastructures et Equipements Portuaires et fournit des Services Portuaires,

(ii) le Client Fondamental a la priorité d'utilisation des Infrastructures et Equipements
Portuaires pour le transport des Produits Miniers entre les mines des Blocs I et Il de
Simandou et le Port,

(iv) au terme de la présente Convention, la Société Portuaïre transfère la propriété des
Infrastructures et Equipements Portuaires à l'État:

(v) l'État accorde les garanties demandées par la Société Portuaire, le Client
Fondamental et les Parties au Financement pour la mise en œuvre du Projet
Portuaire ;

(b) créer un cadre pour faciliter le financement nécessaire à la réalisation des
Infrastructures Portuaires ;

(c) prévoir les moyens par lesquels l’Etat facilitera la construction des Infrastructures
et Equipements Portuaires, leur financement et la conduite des Activités Portuaires,
y compris par l'octroi des garanties nécessaires pour la mise en œuvre des
Infrastructures Portuaires ; et

(d) la Société Portuaire et le Client Fondamental sont solidairement et conjointement
responsables au titre de la présente Convention jusqu'à la Mise en Exploitation, Le
Client Fondamental se substitue, d'office ou sur demande de l’Etat, à la Société si

cette dernière est défaillante dans ses obligations au titre de la présente Convention
et ne remédie pas à sa défaillance.

2.2 Portée de la Convention
La présente Convention prévaut sur tout échange écrit ou oral entre les Parties portant sur le
Projet Portuaire.
3 Entrée en Vigueur
La présente Convention Portuaire entre en vigueur le lendemain de l'évènement,
parmi les suivants, qui surviendra en dernier lieu :

3.1 l'octroi au Client Fondamental et l'enregistrement de la Concession Minière de
Simandou Blocs I & IT par décret 0) D =

Convention Portuaire SIMANDOU 182
18
3.2

33

34

3.5

3.6

(a)

(Q]

(c)

(d)

la signature de la présente Convention Portuaire par les Parties ;

la signature de la Convention de Base et de la Convention Ferroviaire par les
Parties concernées ;

la délivrance d’un avis juridique par la Cour Constitutionnelle de La République de
Guinée sur la Convention Portuaire, la Convention de Base et la Convention
Ferroviaire ;

la ratification de la Convention de Base, de la présente Convention Portuaire et de
la Convention Ferroviaire par l’Assemblée Nationale ; et

la publication au Journal Officiel du décret de promulgation de la loi de
ratification de l’ensemble du Projet incluant la Convention de Base, la Convention
Portuaire et la Convention Ferroviaire, signé par le président de la République de
Guinée.

Sous réserve du respect du Droit en Vigueur et des termes de la présente
Convention, l’État s'engage à fournir ses meilleurs efforts pour assurer
l'exécution de toutes Les formalités au titre du présent Article 3 dans les meilleurs
délais.

Durée

La présente Convention prendra effet à la Date d'Entrée en Vigueur pour une durée
de trente-cing (35) années, à compter de la date de Mise en Exploitation (la
«Durée »). Cette durée de la présente Convention sera prorogée automatiquement
de la durée de réalisation de toute Extension nécessaire pour assurer le
remboursement des investissements auxquels elle donnerait lieu.

La Durée est renouvelable pour une période de cinq (5) ans sauf dénonciation par
l’une ou l’autre des Parties par écrit aux autres Parties au minimum deux (2) ans
avant la fin de la Durée,

À l'issue de cette Durée y compris la période de renouvellement, les Infrastructures
et Equipements Portuaires seront transférés à l’Etat sans contrepartie.

Dans les deux (2) ans du terme de la Durée ou de la période de prorogation, les
Parties se réuniront en vue de convenir des termes et conditions selon lesquels la
Société Portuaire et l'Etat pourront conclure une convention de concession fixant
les modalités selon lesquelles la Société Portuaire pourra poursuivre d'exploiter,
directement ou indirectement, les Infrastructures et Equipements Portuaires comme
exploitant concessionnaire avec priorité d’accès aux Infrastructures et Equipements
Portuaires pour le Client Fondamental et fourniture à ces derniers des Services
Portuaires, contre versement à l'Etat d’une redevance de concession. Les Parties
conviendront en même temps d'une procédure de retour («Procédure de
Retour ») qui permettra à l'Etat d'assumer le rôle de propriétaire des Infrastructures
et Equipements Portuaires à la place de la Société Portuaire. La Procédure de Retour
inclura:

() un transfert de compétences et la formation des cadres supérieurs et
intermédiaires ;

(ii) la disponibilité de pièces détachées et des garanties de fourniture conformément
aux termes convenus entre le la Société Portuaire et l'Etat ; et

(ii) l'établissement d'un lien entre le programme d'entretien utilisé pendant la Durée
et le AA d'entretien devant être utilisé suite au Retour des Infrastructures

du Proj, \)

Convention Portuire SIMANDOU 182
(e) À l’expiration de la Durée ou en cas de résiliation anticipée, la Société Portuaire
et/ou l'Exploitant doivent fournir à l'Etat tous manuels, diagrammes, dessins,
documents, outils et équipements (y compris les clefs) dont il a été en possession
ou dont il a eu le contrôle et qui se rapportent aux Infrastructures et Equipements
Portuaires.

5 Mise en œuvre du Projet Portuaire
5.1 Dispositions générales

Les Parties conviennent que la mise en œuvre du Projet Portuaire se réalisera selon les
étapes suivantes :

(a) réalisation d’une Étude de Faisabilité  Portuaire, du Plan de Gestion
Environnementale et Sociale, des Cahiers des Charges et des Activités Locales
avant la Date d'échéance de la réalisation de l'Etude de Faisabilité ;

(b) approbation de l'Etude de Faisabilité  Portuaire, du Plan de Gestion
Environnementale et Sociale et des Cahiers des Charges :

(Q] démarrage et achèvement de la Construction et de l’ Acquisition des Infrastructures
et Equipements Portuaires conformément aux Cahiers des Charges et au
Chronogramme du Projet Portuaire, avant la Date d'échéance d'achèvement de la
Construction et de l'Acquisition des Infrastructures et Equipements Portuaires et
élaboration du Programme de Maintenance ;

(d) exploitation des Infrastructures et Equipements Portuaires par la signature et
l'exécution de l'Accord de Services  Portuaires et des Contrats de Services
Portuaires ;

(e) maintenance et renouvellement des Infrastructures et Equipements Portuaires
conformément au Programme de Maintenance ; et

@ transfert des Infrastructures et Equipements Portuaires à l'Etat au terme de la
présente Convention.

5.2 APS, APD, Étude de Faisabilité Portuaire, Plan de Gestion
Environnementale et Sociale et Cahiers des Charges

(a) A compter de la Date d’Entrée en Vigueur et dans un délai maximum de dix-huit
(18) mois à compter de cette date, la Société Portuaire prépare et finance l'APS et
le Cahier de Charges de Conception qu’elle soumettra à l'Etat pour approbation. Les
projets d’APS et de Cahier de Charges de Conception seront soumis à des intervalles
réguliers à l’Etat avec copie au Comité Technique. L'Etat disposera d’un délai d’un
(01) mois à compter de la soumission pour faire part d'éventuelles observations au
sujet de l'APS et du Cahier de Charges de Conception et fera ses meilleurs efforts
pour les approuver dans les meilleurs délais n'excédant pas deux (2) mois à compter
de la date de soumission initiale de l'APS et du Cahier de Charges de Conception.
En cas d'absence de réaction de la part de l'Etat pendant ce délai de deux (2) mois,
l'APS et/ou le Cahier de Charges de Conception seront réputés avoir été approuvés
par l’Etat. Si les Parties ne parviennent pas à un accord sur l’APS et/ou le Cahier de
Charges de Conception, cette divergence sera soumise à un expert indépendant
désigné de commun accord par les Parties (ou en l'absence d'accord entre les parties
dans un délai de deux semaines désigné par le Centre International d'Expertise,
conformément aux dispositions relatives à la désignation des experts, en vertu des
règles relatives aux compétences de la Chambre de Commerce Internationale), dont
la détermination sera définitive. Les Parties reconnaissent que la saisine d’un expert
indépendant conformément à ce paragraphe est susceptible de constituer une Cause
Légitime.

(b) A compter de la Date d’Entrée en Vigueur et dans un délai maximum de trente-six
(36) mois à compter de cette date, la Société Portuaire finalise et finance l'APD 0

0)

Convention Portuaire SIMANDOU 1&2
20
qu’une étude complète de faisabilité du Projet Portuaire (ci-après « l'Etude de
Faisabilité Portuaire » qu’elle soumettra à l'Etat pour approbation. Les avant-
projets de l'Etude de Faisabilité Portuaire et de l'APD seront transmis à des
intervalles réguliers à l'Etat avec copie au Comité Technique.

La Société Portuaire s’engage à soumettre l'Etude de Faisabilité dans ce délai (ci-
après la Date d'échéance de réalisation de l’Etude de Faisabilité Portuaire »). A
compter de la Date d’Entrée en Vigueur et dans un délai maximum de trente-six (36)
mois à compter de cette date, la Société Portuaire prépare et finance un Plan de
Gestion Environnementale et Sociale qui doit respecter les Standards du Projet et le
Droit en Vigueur.

L'Etude de Faisabilité Portuaire doit respecter les Standards du Projet et inclure :

(en) le coût d'investissement nécessaire au développement du Projet Portuaire
et un Programme d’Investissements ;

(iii) le tracé de la Zone Portuaire Initial ;

Gv) les caractéristiques techniques des Infrastructures et Equipements
Portuaires ;

(v) la Capacité des Infrastructures Portuaires et la Capacité Réservée ;

(vi) le Chronogramme du Projet ;

(vi) le Programme d’Investissements et le calendrier de mobilisation des fonds
qui doit être compatible avec les phases de réalisation de la Construction et
de l’Acquisition, et

(viïi) un Avant-Projet Détaillé,

L’Etude de Faisabilité Portuaire doit prendre en compte, notamment pour la
délimitation de la Zone Portuaire Initiale, la possibilité d'augmenter la Capacité de
l’Infrastructure Portuaire et d’évacuer d’autres types de minerais et de marchandises.

() L'Etude de Faisabilité Portuaire et le Plan de Gestion Environnementale et Sociale
doivent être soumis à l'approbation écrite de l’Etat par la Société Portuaire.

L'Etat disposera d’un délai d’un (1) mois à compter de la soumission pour faire part
d'éventuelles recommandations au sujet de l’Étude de Faisabilité Portuaire et le Plan
de Gestion Environnementale et Sociale et fera ses meilleurs efforts pour les
approuver dans les meilleurs délais n°excédant pas deux (2) mois à compter de la date
de soumission initiale de l’Étude de Faisabilité Portuaire et le Plan de Gestion
Environnementale et Sociale. En cas d'absence de réaction de la part de l'Etat pendant
ce délai de deux (2) mois l'Etude de Faïsabilité Portuaire et le Plan de Gestion
Environnementale et Sociale seront réputés avoir été approuvés par l'Etat.

() Si l'Etude de Faisabilité Portuaire n’est pas positive ou que l'Etat ne l’a pas approuvée

[0] la Société aura l’obligation de faire réaliser à ses frais une étude de
faisabilité supplémentaire en concertation avec un expert indépendant désigné
par l'Etat dont l'identité sera convenue par la Société ; et

Gi) si l'étude de faisabilité supplémentaire démontre que le Projet
Portuaire n'est pas viable et l'expert indépendant est d'accord avec l'étude de
faisabilité supplémentaire, les Parties s'engagent de renégocier l'étendue et les
conditions du Projet Portuaire de manière à assurer que l'Étude de Faisabilité
initiale soit rendue positive au regard de ces nouvelles étendues et conditions :
et

(ii) si les Parties ne parviennent pas à trouver un accord conformément au
paragraphe (ii) dans un délai de soixante (60) jours, la Société Portuaire pour

€

Convention Portuaire SIMANDOU 182
21
renoncer à la présente Convention sans autre pénalité que de conserver à sa
Charge la totalité des dépenses et investissements réalisés jusqu’à cette date.

(e) Sur la base de l'Etude de Faisabilité Portuaire et du Plan de Gestion
Environnementale et Sociale approuvés par l'Etat, la Société Portuaire prépare et
finance :

(i) le Cahier des Charges de la Construction,

() le Cahier des Charges de l’Acquisition des Infrastructures et Equipements
Portuaires, et

(ii) le Cahier des Charges de la Maintenance, le cas échéant conjointement avec
Exploitant.

@ Les avant-projets des Cahiers de Charges visés au paragraphe précédent seront
transmis à des intervalles réguliers à l’État avec copie au Comité Technique, Ces
Cahiers des Charges doivent être finalisés et soumis par la Société Portuaire à l'Etat
Pour approbation dans un délai de deux (2) mois après la soumission de l'APD. Ces
Cahiers des Charges sont communiqués à l'Etat conformément au Chronogramme.
L'Etat qui peut se faire assister d’un Ingénieur Conseil disposera d’un délai d’un
(01) mois à compter de la soumission des Cahiers de Charges pour faire part
d'éventuelles observations au sujet des Cahiers des Charges et fera ses meilleurs
efforts pour les approuver dans les meilleurs délais n’excédant pas deux (2) mois à
compter de la date de soumission initiale des Cahiers des Charges. En cas d’absence
de réaction de la part de l’Etat pendant ce délai de deux (2) mois, les Cahiers de
Charges seront réputés avoir été approuvés par l'Etat. Si les Parties ne parviennent
pas à un accord sur les Cahiers de Charges pendant ce délai de deux (2) mois, cette
divergence sera soumise à un expert indépendant désigné de commun accord par les
Parties (ou en l’absence d’accord entre les parties dans un délai de deux semaines
désigné par le Centre International d'Expertise, conformément aux dispositions
relatives à la désignation des experts, en vertu des règles relatives aux compétences
de la Chambre de Commerce Internationale), dont la détermination sera définitive,
Les Parties reconnaissent que la saisine d’un expert indépendant conformément à ce
paragraphe est susceptible de constituer une Cause Légitime,

(g) La Construction doit débuter et être poursuivie par la Société Portuaire
immédiatement à compter de la Date d'échéance de démarrage du Projet Portuaire
qui doit intervenir quatre (4) mois à compter de l’approbation des Cahiers de
Charges.

5.3 Préséance

En cas de contradiction entre les stipulations des documents prévus par l’Article 5.2, les
documents auront la préséance dans l’ordre suivant :

(1) Cahier de Charge de Conception
(2) Cahier de Charge de Construction

G) Cahier des Charges de l’Acquisition des Infrastructures et Equipements Portuaires,
et

(4) Cahier des Charges de la Maintenance etc.

54 Activités Locales et Facilitatrices

À compter de la Date d'Entrée en Vigueur, la Société Portuaire et le cas échant, l'Exploitant,
sont autorisés à mener l'une ou l'ensemble des activités convenues entre les Parties dans un
délai de six (6) mois à compter de la Date d’Entrée en Vigueur dans le cadre des « Activités
Locales et Facilitatrices », qui sera annexé à la présente Convention et en fera partie
intégrante, afin de poursuivre le développement du Projet Portuaire en parallèle à la ras 0

Convention Portuaire SIMANDOU 142
2
de l'Étude de Faisabilité. Dans la mesure où les Activités Locales impliquent la réalisation de
constructions temporaires ou définitives préalables à la Construction, la Société Portuaire et le
cas échant, l'Exploitant doit, en entreprenant les travaux de construction pertinents, se
conformer aux Bonnes Pratiques en matière de construction et au Droit en Vigueur.

L'Etat veillera à ce que les activités convenues dans le cadre des « Activités Locales et
Facilitatrices » soient mises en œuvre dans les délais prévus pour chacune d’entre elles. Les
Parties reconnaissent que tout retard dans l'achèvement des Activités Facilitatrices est
susceptible de constituer une Cause Légitime.

5.5 Financement des Activités Portuaires

A compter de la date d’Entrée en Vigueur, la Société Portuaire s'engage à mener toute action
avec les Parties au Financement pour s'assurer que le Financement des Activités Portuaires
soit mobilisé au plus tard à la Date d'échéance de démarrage du Projet Portuaire et puisse être
utilisé dans le respect du Chronogramme du Projet.

5.6 Prorogation des Dates d'échéance

En cas de Cause Légitime, toute Date d'échéance et toute date du chronogramme du projet
ainsi que les avantages fiscaux et douaniers seront prorogés à due concurrence des effets de la
Cause Légitime.

Si la Date d'échéance d'achèvement de la Construction et de l'Acquisition est prorogée en vertu
de la présente Convention, le Client Fondamental peut réviser son calendrier de
développement pour l'Infrastructure Minière dans le cadre et conformément aux dispositions
de la Convention de Base afin de tenir compte de la prorogation.

Le Client Fondamental et l'Etat seront tenus au courant par la Société Portuaire et le cas
échéant, l’Exploitant de toute prorogation prévue par la présente Convention Portuaire. Le
Client Fondamental informe l'Etat et la Société Portuaire de toute prorogation du calendrier de
la Convention de Base.

5.7 Travaux de Construction

(a) La Société Portuaire doit débuter la Construction immédiatement à compter de la
Date d'échéance de démarrage du Projet et la poursuivre conformément au
Chronogramme du Projet.

(b) La Société Portuaire s'engage à communiquer par écrit à l'Etat, dès que possible
après la fin de chaque trimestre, une mise à jour indiquant les travaux de
Construction réalisés au cours du trimestre écoulé et l’avancement des travaux de
Construction par rapport au Chronogramme du Projet.

(c) Si la Société Portuaire apprend qu'un événement, ou une série d'événements, est
susceptible de constituer une Cause Légitime, la Société Portuaire doit en informer
sans délai l'Etat par une notification écrite suffisamment détaillée pour permettre à
l’Etat de prendre des mesures rectificatives dans les délais nécessaires.

(d) Les Parties conviennent qu'elles doivent se réunir et examiner les progrès de l'Étude
de Faisabilité et de la Date d'échéance de démarrage de la Construction
régulièrement, sur demande d’une ou l’autre des Parties, à compter de la Date
d'Entrée en Vigueur.

(e) À chaque réunion, les Parties collaborent pour identifier tous les obstacles aux
Dates d'échéance applicables et pour explorer et convenir des solutions ‘appropriées
afin que ces obstacles soient minimisés ou sumondA sd 1

Convention Portuaire SIMANDOU 1&2
23
6 Construction et Acquisition des Infrastructures et Equipements Portuaires

6.1 Principes généraux de la Construction et de l’Acquisition des
Infrastructures et Equipements Portuaires

(a) L'État accorde à la Société Portuaire le droit de construire, acquérir et maintenir les
Infrastructures et les Equipements Portuaires à l'intérieur de la Zone Portuaire et
sur les Terrains du Projet conformément aux dispositions de la présente Convention
et au Droit en Vigueur.

€) La Société Portuaire s'engage à effectuer, ou faire effectuer, sous sa responsabilité
et son contrôle exclusif, tous les travaux de Construction de façon strictement
conforme aux Cahiers des Charges et d'acquérir les Equipements Portuaires, afin
que la Construction et la Mise en service puis Ja Mise en Exploitation interviennent
conformément au Chronogramme du Projet.

(c) La Société Portuaire est responsable de la conduite et de la gestion de l'ensemble

des Activités Portuaires depuis la Mise en Exploitation jusqu’à leurs Extensions.
Cette responsabilité inclut la conclusion des contrats de Construction et
d’Acquisition, le suivi et le contrôle des travaux de Construction et du processus
d’Acquisition, la réception des travaux de Construction et des Equipements
Portuaires et leur paiement après réalisation des vérifications techniques et essais
requis, et exécutés conformément aux Bonnes Pratiques en matière Portuaire.
Les Parties reconnaissent que l'Etat peut à tout moment, après notification dans un
délai raisonnable à la Société Portuaire et dans le respect des contraintes de sécurité
et des programmes d'activité, inspecter et auditer tous les travaux de Construction
en cours et les rapports et documents relatifs audits travaux. Dans ce cadre l'Etat
peut se faire assister ou représenter par un Ingénieur Conseil auquel la Société
Portuaire doit communiquer toutes les informations relatives à la Construction et
lAcquisition des Infrastructures et Equipements Portuaires sur demande de ce
dernier.

(d) La Société Portuaire s'engage à ce que l’Etat ou l'Ingénieur Conseil ait un libre
accès aux sites de réalisation des travaux de Construction et aux documents relatifs
à la Construction. La Société Portuaire s’engage à informer par écrit l'Etat et
l’Ingénieur Conseil de toute réunion de chantier ou de tout autre procédure de revue
du Projet Portuaire (y compris son stade d'avancement et les problèmes techniques
et les performances par rapport au Chronogramme ou autre Indice Clé de
Performance) et à permettre à l’Etat et à l’Ingénieur Conseil de participer à ces
réunions de chantier et à remettre à l'Etat et à l'Ingénieur Conseil une copie de toute
convocation ou invitation et tout procès-verbal ainsi que toute pièce justificative.

(e) Les inspections, audits et participations aux réunions de chantier de l'Etat et/ou de
l'ingénieur Conseil ne sauraient s’interpréter comme déchargeant la Société
Portuaire de, et comme transférant à l'Etat et/ou à l’ Ingénieur Conseil, tout ou partie
de la responsabilité de la Société Portuaire au titre de la conduite de la Construction
et de l’Acquisition des Infrastructures et Equipements Portuaires. Tout manquement
aux Cahiers des Charges doit être corrigé par la Société Portuaire sans délai dès que
l’un d'eux en a connaissance,

@ La Société Portuaire acquiert les droits de propriété sur les Infrastructures et
Equipements Portuaires au fur et à mesure de leur Construction et Acquisition. Ces
droits comprennent, sans s’y limiter, le droit de posséder des Actifs du Projet
correspondants et de constituer des Sûretés sur ces Actifs sous réserve de l’accord
préalable et écrit de l'Etat,

62 Impact sur les autres conventions portant sur le Projet Portuaire

La Société Portuaire et le Client Fondamental reconnaissent et conviennent que l'exécution
opportune et correcte de leurs obligations en vertu de la présente Convention Portuaire en
matière de Construction et d'Acquisition est essentielle à l'exécution par le Client
Fondamental de ses obligations en vertu de la Convention de Base et de la vention
Ferroviaire et à la mise en œuvre du Projet Portuaire dans son eme SS" 5e

Convention Portuaire SIMANDOU |&2
24
7

(a)

@)

(c)

(d)

(e)

@

@

Test d’Achèvement et de réception des Infrastructures et Equipements
Portuaires

La Société Portuaire doit préparer un ensemble de procédures relatives à la
réception des travaux de Construction puis de l'Acquisition des Infrastructures et
Equipements Portuaires et la Mise en service technique des Infrastructures
Portuaires (ci-après la « Procédure relative à la réception des Infrastructures
Portuaires ») pour que les travaux de Construction et les Acquisitions des
Infrastructures et Equipements Portuaires soient achevés et réceptionnés à la Date
d'échéance d'achèvement de la Construction et de l’ Acquisition,

La Procédure relative au Test d'Achèvement est soumise pour avis conforme à l'Etat
qui peut se faire assister de l’Ingénieur Conseil. La Société Portuaire doit inviter
l'Etat et l’Ingénieur Conseil aux procédures de réception des travaux de
Construction et de réception des Equipements Portuaires, leur fournir une copie de
la Procédure relative à la réception des Infrastructures Portuaires.

La Société Portuaire doit identifier et nommer, avec l'approbation écrite de l'Etat,
un consultant qualifié et expérimenté en matière d’Infrastructures (ci-après le
« Certificateur Indépendant ») afin qu'il inspecte en toute indépendance les
Infrastructures et les Equipements Portuaires et qu'il exerce les fonctions de
Certificateur Indépendant. La mission du Certificateur Indépendant est établie par
la Société Portuaire conformément au présent Article 7 et aux Bonnes Pratiques en
matière Portuaire et transmise à l'Etat pour avis. Le coût du Certificateur
Indépendant est à la charge de la Société Portuaire.

La Société Portuaire doit notifier par écrit la nomination du Certificateur
Indépendant à l'Etat et la date à laquelle la Société Portuaire estime que
l'achèvement de la Construction interviendra conformément au Chronogramme du
Projet. Cette notification devant être fournie au moins quatre-vingt-dix (90) jours
avant la Date d'échéance d'achèvement de la Construction. A la suite de cette
notification, le Certificateur Indépendant doit conduire sa mission de certification
des Infrastructures conformément à la Procédure relative à la réception des
Infrastructures Portuaires.

Dès que les procédures de réception des travaux de Construction et les tests de Mise
en service technique des Infrastructures ont été menés avec succès conformément à
la Procédure relative au Test d'Achèvement, le Certificateur Indépendant certifie
par écrit à la Société Portuaire , au Client Fondamental, le cas échéant à l'Exploitant,
et à l'Etat que la Date d'échéance d'achèvement de la Construction a été atteinte,
en émettant un unique certificat (dénommé ci-après « Certificat d'Achèvement et
de compatibilité des Infrastructures Portuaires»).

Si les tests de mise en service n'ont pas été réussis, le Certificateur Indépendant doit
notifier aux Parties les corrections aux travaux de Construction devant être réalisées
et ces corrections et modifications sont réalisées sans délai par la Société Portuaire
pour que de nouvelles procédures de réception des travaux de Construction et des
Equipements Portuaires et de tests de Mise en service des Infrastructures Portuaires
puissent être menées par Le Certificateur Indépendant jusqu'à ce qu'ils soient réussis.

L'émission d'un Certificat d'Achèvement et de compatibilité des Infrastructures
Portuaires n'a pas pour effet de limiter ou d'affecter :
[0] l'obligation de la Société Portuaire au titre de la Construction et de

l’Acquisition des Infrastructures et Equipements Rortuaires conformément
aux stipulations de la présente Convention, ES (

Convention Portuaire SIMANDOU 1&2

25
Gi) l'obligation de la Société Portuaire d'exploiter et entretenir les
Infrastructures Portuaires conformément aux stipulations de la présente
Convention.

(h) La Société Portuaire ou l'Exploitant le cas échéant doit obtenir toutes les
autorisations requises par le Droit en Vigueur pour l'entretien, la maintenance ou
l'exploitation de toute ou partie de l’Infrastructure Portuaire.

8 Extension des Infrastructures Portuaires
8.1 Principes généraux

(a) La Société Portuaire ne peut entreprendre une Extension avant la Date d'échéance
d'achèvement des Infrastructures Portuaires.

(b) L'exploitation des Infrastructures Portuaires issues d'une Extension est faite
conformément aux dispositions sur l’exploitation des Infrastructures et des
Equipements Portuaires.

(c) Une demande d’Extension peut être proposée à la Société Portuaire par (i) le Client
Fondamental ou (ii) un Client Tiers ou (iii) l’Etat.

(d) Lorsque les projections font apparaître que la Capacité Maximum des
Infrastructures Portuaires va être atteinte, le Client Fondamental et la Société
Portuaire devront se réunir pour convenir des suites à donner à un projet
d'Extension.

(e) L'Extension de la capacité des Infrastructures et Equipements Portuaires pour
répondre à une demande d'un Client Tiers ou de l'Etat suit le Régime d’accès des
tiers qui sera convenu entre les Parties dans un délai de six (6) mois à compter de
la Date d’Entrée en Vigueur et qui sera annexé à la présente Convention.

(O] La répartition des coûts de Construction ou d’Acquisition et de maintenance des
Infrastructures et Equipements Portuaires issus d’une Extension entre les clients de
la Société Portuaire et, le cas échéant, de l’Exploitant, est faite conformément au
Régime d'accès des tiers, au Droit en Vigueur ou au modèle type de Contrat
d'Opération Multi-utilisateurs qui en est issu.

82 Etude et réalisation d’une Extension par la Société Portuaire

(a) La Société Portuaire peut de sa propre initiative réaliser à tout moment une Etude
de Faisabilité d’Extension.

(b) Tout projet d’Extension des Infrastructures et Equipements Portuaires d'un Client

Tiers ou de l'Etat doit faire l’objet d'une demande écrite et motivée à la Société
Portuaire qui en adresse copie au Comité Technique.
La Société Portuaire n'est tenue de réaliser une étude de faisabilité que si le Comité
Technique estime que les conditions énoncées dans le paragraphe (d) ci-dessous
sont respectées. L'Etude de Faisabilité d’Extension contient notamment une
estimation préliminaire du type de travaux de Construction ou des Acquisitions des
Infrastructures et Equipements Portuaires de lExtension.

(c) Si la demande d’Extension est liée au fait que la Capacité Maximum des
Infrastructures et Equipements Portuaires a été atteinte, l'étude de faisabilité doit
notamment étudier si une Capacité Supplémentaire ne peut être obtenue par une
meilleure organisation du plan de transport et de la circulation des navires dans le
respect des règles de sécurité et des Bonnes Pratiques en matière Portuaire. Ce n’est
que si la réponse est négative qu'une Extension par augmentation des Equipements
Portuaires doit être analysée.

(d) Aucune Extension ne pourra porter atteinte à l'efficacité opérationnelle et la

performance des Infrastructures et Equipements Portuaires conçus en priorité poyr
les besoins du Client Fondamental, puis pour les besoins de tout Client Tiers. SC

] (
Convention Portuaire SIMANDOU 142
26
(e)

@

@

@)

(L)

(o]

@)

9

n'est le cas, la Société Portuaire doit en justifier par écrit au demandeur de
l’Extension avec copie au Comité Technique pour information, afin que la demande
d’Extension soit modifiée.

Si l'Etude de Faisabilité d’Extension est positive. la Société Portuaire met tout en

œuvre pour exécuter les Constructions et/ou Acquisitions d'Extension

conformément :

(iv) à l'Etude de Faisabilité d'Extension et,

(v) aux cahiers des charges de Construction et/ou d'Acquisition des
Infrastructures et Equipements Portuaires et,

(vi) au Droit en Vigueur et aux Bonnes Pratiques en matière Portuaire.

L'Etat bénéficie des mêmes droits d'inspection et d’audit des Extensions que ceux
pour la Construction des Infrastructures Portuaires ;

Le coût de l'Etude de Faisabilité d'Extension, des cahiers des charges requis, des
Constructions et des Acquisitions des Extensions demandées par un Client Tiers ou
l'Etat suivent le Régime d’accès des tiers. Le coût de l'Etude de Faisabilité
d’Extension, des cahiers des charges requis, des Constructions et des Acquisitions
des Extensions demandées par la Société Portuaire ou le Client Fondamental sont à
la charge du demandeur ;

L'Etat octroie les Autorisations nécessaires pour le développement et l'exploitation
de toute Extension dans les conditions prévues par la présente Convention et le
Droit en Vigueur ;

Si la réalisation de l'Extension nécessite une modification impérative de la Zone
Portuaire, l'Etat fera ses meilleurs efforts pour mettre en place un nouveau décret
PIN matérialisant les modifications nécessaires à l'Extension ;

La Société Portuaire acquiert les droits de propriété sur les Extensions des
Infrastructures et Equipements Portuaires au fur et à mesure de leur Construction et
Acquisition. Ces droits comprennent, sans s’y limiter, le droit de posséder des
Actifs de l'Extension et de constituer des Sûretés sur ces Actifs sur simple
notification de l'Etat ;

Une fois l’Extension réalisée, la Société Portuaire doit gérer l'ensemble des
activités connexes à l'Extension, dans les mêmes conditions que celles des
Infrastructures prévues à l'Article 13 de la présente Convention Portuaire, et pourra
déléguer cette gestion à l'Exploitant en tant que contractant indépendant.

Maintenance et renouvellement des Infrastructures Portuaires
9.1

Principes généraux

Durant toute l'exécution de la présente Convention Portuaire, la Société Portuaire a la
responsabilité de la bonne utilisation et de la maintenance des Infrastructures et Equipements
Portuaires de façon qu'ils conviennent toujours à l'usage et la destination auxquels ils sont
destinés à titre principal et à titre secondaire, que leur performance mentionnée dans l'Etude de
Faisabilité Portuaire et les Cahiers des Charges soit maintenue et qu'ils puissent être toujours
exploités dans les conditions prévues par la présente Convention, les Bonnes Pratiques en
matière Portuaire et le Droit en Vigueur, notamment en termes de sécurité.

A cet effet, l'Etat et la Société Portuaire conviennent que pendant la Durée de la présente
Convention Portuaire, la Société Portuaire et le cas échéant l’Exploitant en tant que contractant
indépendant de la Société Portuaire doivent veiller à ce que les Infrastructures et Equipements
Portuaires soient adaptés aux évolutions de la technique en matière portuaire, aux Bo

Ce

Convention Portuaire SIMANDOU 1&2
Pratiques et au Droit en Vigueur, notamment en termes de sécurité et procéderont aux
adaptations et changements des Infrastructures et Equipements Portuaires requis à cette fin.

92 Cahier des Charges et Programme de maintenance

(a) La Société Portuaire établit, le cas échéant conjointement avec l'Exploitant,
concomitamment à l’achèvement de la Construction et de l'Acquisition des
Infrastructures et Equipements Portuaires, un Cahier des Charges de la
Maintenance qui porte sur :

(i) les Travaux de Maintenance et de Renouvellement des Infrastructures
Portuaires et,

Gi) les standards, normes et méthodes applicables pour la maintenance et le
renouvellement d’Infrastructures destinées au transport et à l’exportation
de marchandises, Le Cahier des Charges de la Maintenance doit être
communiqué à l’Etat, qui pourra se faire assister de l'Ingénieur Conseil.
pour avis au plus tard à la Date d’échéance d'achèvement de la
Construction et de l’ Acquisition.

La Société Portuaire, le cas échéant conjointement avec l’Exploitant, esttenue d'établir,
sur la base du Cahier des Charges de la Maintenance, un Programme de Maintenance
pluriannuel devant être décliné en programmes annuels et soumis pour avis simple de
l'Etat, qui pourra se faire assister de l’Ingénieur Conseil, tous les ans à la fin de chaque
année ou exercice social pour l’année ou l'exercice social suivant.

() Chaque Programme de Maintenance doit indiquer les actions de maintenance et de
renouvellement des Infrastructures devant être réalisées et le calendrier de leur
réalisation. Au fur et à mesure de son exécution, la Société Portuaire et, le cas échéant,
l'Exploitant informe l’Etat de la réalisation du Programme de Maintenance, des
difficultés rencontrées et des mesures engagées pour pallier ou corriger ces difficultés.
Sur demande de l'Etat ou du Client Fondamental, la Société Portuaire est tenue de
fournir tout renseignement sur l'exécution du Programme de Maintenance,

Dans le cas où les dispositions arrêtées par la Société Portuaire et, le cas échéant,
lExploitant en matière de maintenance et de renouvellement sont contraires aux
principes généraux visés à l'Article 9.1 ou menacent la qualité et/ou la performance des
Infrastructures Portuaires, l'État peut, après avoir entendu la Société Portuaire et, le cas
échéant, l'Exploitant, prescrire l'application des mesures de correction nécessaires.

(c) A défaut d'accord entre l’Etat et la Société Portuaire et, le cas échéant, l'Exploitant sur
les mesures de corrections, l’Etat et la Société Portuaire s'en remettent à l’avis d’un
expert indépendant spécialisé en matière d’Infrastructures dont l’avis liera l'Etat et la
Société Portuaire et, le cas échéant, l'Exploitant, L'expert indépendant sera désigné de
commun accord par les Parties (ou, en l'absence d'accord entre les parties dans un délai
de deux semaines, désigné par le Centre International d'Expertise, conformément aux
dispositions relatives à la désignation des experts, en vertu des règles relatives aux
compétences de la Chambre de Commerce Internationale).

Faute pour la Société Portuaire et, le cas échéant, Exploitant de prendre les mesures
de correction convenues avec l'Etat ou recommandées par l'expert indépendant, et
quinze (15) jours après mise en demeure restée sans effet, l'État désigne tout tiers
qualifié pour effectuer les travaux de correction aux frais et risques de la Société
Portuaire et, le cas échéant, de l'Exploitant. Il en informe la Société Portuaire et, le cas
échéant, l’Exploitant, La Société Portuaire ou, le cas échéant l’Exploitant, est alors
tenue de permettre au tiers désigné par l'E ’avoir accès aux Infrastructures pour
pouvoir réaliser les travaux de correcti M) 2

Convention Portuaire SIMANDOU 182
28
10 Terrains du Projet et Droits Fonciers
10.1 Projet d'intérêt national

L'État a accordé le Décret PIN pour tous les espaces ou domaines nécessaires à la réalisation
des Infrastructures Portuaires. Le Décret PIN est annexé à la Convention et en fait partie
intégrante.

L'État doit :

(a) assurer que la déclaration du Projet Portuaire comme Projet d'intérêt national est
effective et maintenue pour une période commençant à compter de la date de
publication du Décret PIN et se terminant à la date où l'ensemble des Droits Fonciers
et Autorisations sur tous les Terrains du Projet a été octroyé à la Société Portuaire:

(b) utiliser et mettre en œuvre tous les droits conférés par le Décret PIN pour attribuer à la
Société Portuaire de tels Droits Fonciers comme nécessaires dans le but de réaliser les
Activités Portuaires ;

(c) prendre des mesures efficaces pour assurer une publicité et une information adéquates
afin que l'existence du Décret PIN et ses conséquences juridiques soient portées
directement à l'attention des sections concernées du public (y compris les autorités
locales, les registres fonciers, les notaires. les autorités coutumières et les résidents)
afin d'assurer son application effective ; et

(4) confirmer la priorité du Projet Portuaire sur tout autre projet sur le territoire de la
République de Guinée et en particulier sur les projets antérieurs ayant fait l’objet d’un
autre décret PIN, y compris le cas échéant en constatant le fait que ce dernier décret
PIN est désormais privé d'effet.

10.2 Cadre du PARC

Dès la Date d’Entrée en Vigueur, les Parties feront tout ce qui est nécessaire pour élaborer et
mettre en œuvre un Cadre de PARC relatif au Projet Portuaire et au plus tard à la Date d’Entrée
en Vigueur. L'État s'engage à mettre en œuvre les dispositions du Décret PIN d'une manière
compatible avec les dispositions de la présente Convention et, en particulier, en vue de faciliter
la réalisation des Activités Portuaires.

10.3 Accès aux Terrains du Projet

L'État s'engage à accorder à la Société Portuaire et le cas échéant à l'Exploitant, au Client
Fondamental et à leur sous-traitants respectifs un droit d'accès à la Zone Portuaire afin de
compléter les études et travaux nécessaires à l'identification des Terrains du Projet, en exigeant
des Autorités de l'Etat compétentes. y compris les départements décentralisés, de faciliter et
coordonner l'accès à la Zone Portuaire et aux terrains des propriétaires et des exploitants des
activités qui sont régulièrement menées dans la Zone Portuaire, pour leur permettre de mettre
en œuvre les études et travaux susmentionnés.

Ce droit d'accès restera en vigueur jusqu'à ce que l'octroi des Droits Fonciers et le droit
d'occuper les Terrains du Projet entrent en vigueur.

10.4 Terrains du Projet

() Les Terrains du Projet doivent être mis par l'Etat à la disposition de la Société Portuaire
et la Société Portuaire doit les occuper uniquement pour les Activités Portuaires.

(b) Les Parties reconnaissent que les Terrains du Projet peuvent inclure une partie du
domaine privé ou public de l'Etat,

() L'État doit prendre toutes les mesures requises conformément à la présente Convention,
au Cadre du PARC et au Décret PIN afin que les Terrains du Projet soient octroyés
pour un usage et une occupation exclusivement liés aux Activités Portuaires, et que
toutes les parties des terres nécessaires à la réinstallation des Personnes Affectées par
le Projet Portuaire soient mises à la disposition des Personnes Affectées par le Prdj

NI

Convention Portuaire SIMANDOU 182
10.5
(a)

@)

(e)

(d)

(e)

(6)

@)

10.6

Portuaire.

Droits se rapportant aux Terrains du Projet

Indépendamment du fait que le Décret PIN est émis par l'État, l'État accordera à la
Société Portuaire les Droits Fonciers nécessaires à l'exécution des Activités
d’Infrastructures.

L'État accepte de ne pas accorder de Droits Fonciers concurrents à des tiers dans la
Zone Portuaire ou de droits qui seraient incompatibles avec les droits de la Société
Portuaire de mener à bien les Activités Portuaires.

Sur les Terrains du Projet, qu'ils appartiennent au domaine public ou au domaine
privé de l'Etat, la Société Portuaire bénéficie d’un droit réel à compter de leur mise à
disposition et pendant toute la durée de la présente Convention, droit réel sur le
fondement duquel elle fait construire les Infrastructures et en acquiert la propriété
exclusive. Il est convenu entre les Parties qu’au terme de la présente Convention et
sauf accord différent entre l’Etat et les Parties au Financement, toutes les Suretés
portant sur les Actifs du Projet Portuaire revenant à l'Etat doivent avoir été purgées
ou levées de sorte que les Actifs du Projet Portuaire soient transférés libres de droits
de tiers.

À l'issue de la mise en œuvre du Cadre du PARC et du paiement par la Société
Portuaire de l’ensemble des coûts y liés en particulier la réinstallation et
l'indemnisation des Personnes affectées par le Projet Portuaire , la Société Portuaire
ne sera redevable d'aucun arriéré d'impôts, taxe ou redevance fonciers dont
l'exigibilité est antérieure à l'acquisition par la Société Portuaire des Droits Fonciers.
Elle ne sera soumise à aucune redevance, loyer, taxe ou paiement de quelque nature
que ce soit en contrepartie de l'attribution par l’Etat des Droits Fonciers.

Afin de permettre la réalisation des Activités d'infrastructure, l'Etat accepte que la
Société Portuaire, puisse accorder un droit d'occupation sur les Terrains du Projet au
profit d’un Sous-Traitant Exclusif, de leurs Affiliés sans qu’une quelconque
Autorisation ne soit requise autre qu’une notification à l’Etat.

L'État garantit à la Société Portuaire les Droits Fonciers visés au présent Article 10.5
contre les conséquences de :
[0] toute forme d'expulsion légale ou de facto : et
(ü) une assistance à la Société Portuaire pour la résolution amiable de toute
réclamation émanant d'un tiers en raison de l'existence ou de l'exécution de
ces Droits Fonciers
sous réserve que ces titulaires de Droits Fonciers ne contreviennent pas aux
dispositions de la Convention sur l'octroi et l'usage de Droits Fonciers ni au Droit en
Vigueur.

Afin de minimiser les coûts de ces cas, l'Etat et la Société Portuaire s'efforceront, dans
toute la mesure du possible, de régler les griefs portés contre l'Etat et/ou la Société
Portuaire conformément au mécanisme de règlement des griefs prévu par le Cadre du
PARC.

Mise à disposition d'installations et de ressources supplémentaires

Dans le ças où des terrains, bâtiments, carrières supplémentaires ou d'autres sources de
matériaux, routes, cours d'eau ou autres installations ou accès au terrain et/ou à l'infrastructure
d'une partie tierce deviennent nécessaires pour les Activités Portuaires, alors à la demande de
la Société Portuaire et le cas échéant de l'Exploitant , l'État après concertation avec la Société
Portuaire et, le cas échéant l'Exploitant, pourra apprécier la faisabilité et le coût de la mise à
disposition d'installations et de ressources supplémentai | É

Convention Portuaire SIMANDOU 182
En cas de faisabilité, l'Etat assistera la Société Portuaire et le cas échéant l’Exploitant dans
toute médiation que l’un d’entre eux entamera avec un tiers détenteur de droits fonciers, aux
fins de faciliter la mise à disposition par ce tiers à la Société Portuaire ou le cas échéant à
l'Exploitant, de toutes installations et ressources supplémentaires nécessaires au Projet
Portuaire, moyennant une juste indemnité à la charge de la Société Portuaire et le cas échéant
de l'Exploitant.

10.7 Contamination du sol, du sous-sol et de l’eau

Ni la Société Portuaire, ni le cas échéant l'Exploitant ni les sous-traitants ne sont responsables
envers quiconque des dommages, pertes ou dépenses occasionnés par la contamination du sol,
du sous-sol ou de l'eau et, d'une manière générale, de tout type de pollution sur les Terrains du
Projet existant avant l'occupation de Terrains du Projet. Toutefois, la Société Portuaire veillera
à ce que la conception du Projet Portuaire évite les secteurs pollués qui seraient identifiés par
constats visuels et sondages en APS et APD.

La Société Portuaire et tous ses sous-traitants sont solidairement responsables des dommages,
pertes ou dépenses occasionnés par la contamination du sol, du sous-sol ou de l'eau et d’une
manière générale, de tout type de pollution sur les Terrains du Projet survenant après
l'occupation des Terrains du Projet.

11 Autorisations et obligations de l'Etat
L'État :

(a) s'engage à délivrer dans les trente (30) jours, sur demande complète toutes les
Autorisations requises pour l’exécution de tous les travaux de Construction, de
l’Acquisition et l'Exploitation;

() doit faciliter toutes les étapes et procédures administratives par toutes les mesures
appropriées et fournir toute l'aide raisonnable, dans chaque cas, qui peut être nécessaire
pour la planification. la conception, la Construction, l’Acquisition, la Mise en service,
la Mise en Exploitation, la propriété, l'exploitation, l'entretien, la modification et
l'Extension des Infrastructures Portuaires ;

(c) doit, en s'acquittant de ses obligations en vertu de la présente Convention, instruire et
ordonner sans délai, selon les besoins, toutes les Autorités de l'Etat dans chaque
domaine concerné afin de faciliter toutes les mesures administratives requises pour la
délivrance de telles Autorisations dans les conditions fixées par le Droit en Vigueur;

(d) veille à ce que ces Autorités fournissent à la Société Portuaire, à l’Exploitant, au Client
Fondamental et à leurs sous-traitants et leurs Affiliés, toute l'assistance nécessaire en
relation avec les Autorisations pour le Projet Portuaire ;

(e) doit maintenir ou faire maintenir la validité et l'efficacité de toutes les Autorisations
accordées sous réserve que le bénéficiaire de l’Autorisation continue de remplir les
conditions imposées par le Droit en Vigueur pour en bénéficier :

() surveiller, et dans la mesure du possible, contrôler la création de bases-vies tem poraires
et autres implantations à l’intérieur ou à proximité des Terrains du Projet autre que les
bases-vies temporaires et autres implantations installées par la Société Portuaire,
l'Exploitant, les sous-traitants, et leurs Affiliés respectifs : et

(g) s'assurer que l'assistance des forces de l’ordre sera fournie à la Société Portuaire, à
l’Exploitant, aux Sous-Traitants Exclusifs, au Client Fondamental, et à leurs Affiliés
respectifs si cela est nécessaire ou requis pour exercer leurs droits relatifs aux Terrains
du Projet, tels que prévus dans la présente Convention conformément à un accord de
sécurité à convenir entre les Parties.

12 Droits et obligations de la Société a y DY

Convention Portuaire SIMANDOU 1&2
31
12.1 Construction, Acquisition et exploitation des Infrastructures et
Equipements Portuaires

Sous réserve des stipulations du présent article, la Société Portuaire peut confier à l'Exploitant
des Infrastructures Portuaires tout ou partie de la gestion et de la maintenance des
Infrastructures Portuaires et de toute Extension, en tant que contractant indépendant pour le
compte de la Société Portuaire, la Société Portuaire devant transférer les Infrastructures
Portuaires à l'État au terme de la présente Convention Portuaire en bon état de fonctionnement,
de maintenance, de réparation, de renouvellement et de performance.

La Société Portuaire devra informer l'Etat de l’expérience et de la capacité technique,
financière et organisationnelle du candidat Exploitant à exploiter et maintenir les
Infrastructures et Equipements Portuaires dans les conditions prévues à la présente Convention
Portuaire. Il fournira également toute information complémentaire requise pour l'analyse du
candidat Exploitant.

L'Etat disposera d’un délai de trente (30) jours ouvrés courant à compter de la réception de
toutes les informations nécessaires à l’analyse du candidat, pour objecter au choix du sous-
traitant Exploitant. Toute demande d’information suspend ce délai jusqu’à la fourniture des
informations demandées. Lors de la demande d’agrément adressée à l'Etat par la Société
Portuaire, celle-ci doit justifier par écrit que le candidat Exploitant s'est engagé,
irrévocablement et sans réserve, à remplir les obligations pesant sur la Société Portuaire en
termes d’exploitation et de maintenance des Infrastructures et Equipements Portuaires visés
dans la présente Convention. Le silence de l’Etat au terme du délai de trente (30) jours ouvrés
précité vaudra acceptation du candidat Exploitant.

Si l'Etat n’objecte pas par écrit au choix du candidat Exploitant, la Société Portuaire sera garant
du respect par Exploitant de l’intésralité des obligations pesant sur Exploitant en vertu de la
présente Convention. A cet effet, toute convention de sous-traitance entre la Société Portuaire
et l’Exploitant sera subordonnée à l'acceptation et à la reprise par écrit par ce dernier des termes
et conditions d'exploitation et de maintenance des Infrastructures et Equipements Portuaires
prévues par la présente Convention. Une copie du contrat de sous-traitance sera transmise à
l'Etat,

La non-objection expresse ou tacite de l'Etat au choix de l’Exploitant ne décharge en rien la
responsabilité de la Société Portuaire au titre de ses obligations d'exploitation et d’entretien
des Infrastructures et Equipements Portuaires ni ne créé un quelconque lien de droit entre l’Etat

et l’Exploïtant ou une quelconque obligation de paiement des sommes dues à l'Exploitant par
la Société Portuaire.

La Société Portuaire répond vis-à-vis de l'Etat des actions et inactions de l’Exploitant. Dès lors,
le manquement de l'Exploitant ou son retard à exécuter une des obligations pesant sur la Société
Portuaire en vertu de la présente Convention sera considéré comme un manquement ou un
retard de la Société Portuaire au titre de la présente Convention.

La Société Portuaire doit :

(a) assurer sous sa responsabilité la planification, la conception, la Construction,
l'Acquisition, les Extensions, la Mise en service et la Mise en Exploitation des
Infrastructures et Equipements Portuaires conformément aux Cahiers des Charges et
au Droit en Vigueur.

(b) avoir le droit :

G) d'accéder aux Terrains du Projet pour la réalisation de l'Etude de
Faisabilité ;

Gi) d'exercer tous les droits et de prendre toutes les mesures nécessaires pour
réaliser la Construction, la Mise en service et la Mise en Exploitation des
Infrastructures, conformément à la présente Convention et au Droit en
Vigueur, en ce compris le Décret PIN et le cadre du PARC ; et

Güi) d'entreprendre l'exploitation, la maintenance et en cas A besoin
l'Extension des Infrastructures Portuaire:

Convention Portuaire SIMANDOU 1&2
(c) S'assurer que tout Exploitant respecte toutes les obligations applicables au titre de la
présente Convention et exploite les Infrastructures et Equipements Portuaires
conformément aux Bonnes Pratiques en matière Portuaire.

(d) détenir, modifier et réaliser des Extensions des Infrastructures Portuaires ;

(e) maintenir les Infrastructures et Equipements Portuaires conformément au Cahier des
Charges de la Maintenance et transférer les Infrastructures Portuaires à l'État au terme
de la présente Convention en bon état de fonctionnement, de maintenance, de
réparation, de renouvellement et de performance ;

(® conclure, le cas échéant conjointement avec l’Exploitant, l'Accord de Services
Portuaires avec le Client Fondamental énonçant le droit de priorité d'utilisation de la
Capacité Réservée, l’obligation du Client Fondamental de payer la Capacité Réservée
même s’il ne l’utilise pas ainsi que les modalités et les conditions selon lesquelles la
Société Portuaire et, le cas échéant l'Exploitant (en tant que sous-traitant de la Société
Portuaire) fournissent les Services Portuaires pour le transport et l'évacuation des
marchandises du Client Fondamental contre rémunération ;

(g) conclure, le cas échéant conjointement avec l’Exploitant, des Contrats de Services
Portuaires avec des Clients Tiers énonçant les modalités et les conditions selon
lesquelles la Société Portuaire et, le cas échéant l’Exploitant (en tant que sous-traitant
de la Société Portuaire), fournissent les Services Portuaires pour le transport et
l'évacuation des marchandises des Clients Tiers contre rémunération ;

(h) entreprendre les études de faisabilité nécessaires à toute Extension, le cas échéant, pour
le Client Fondamental ou pour l'Etat ou tout tiers et pour ce faire avoir accès aux
Terrains du Projet et bénéficier des Autorisations requises : et

() lorsque le financement des Infrastructures Portuaires est recherché pour la
Construction, l’Acquisition, les Extensions, par le Client Fondamental ou ses Affiliés,
tout mettre en œuvre pour mobiliser et sécuriser le financement du Projet Portuaire.

12.2 Désignation et contrôle des sous-traitants, de la Société Portuaire ou de
l'Exploitant

(a) La Société Portuaire, dans le cadre de la réalisation des Infrastructures Portuaires, se
conformera au Droit en Vigueur en matière de droit du travail, les règles régissant le contenu
local dans le cadre de la mise en œuvre des projets publics et privé en République de Guinée.

{b) La Société Portuaire et, le cas échéant, l'Exploïtant peuvent nommer sous leur responsabilité
tout sous-traitant pour la Construction, l'Extension et la maintenance des Infrastructures et
Equipements Portuaires, sous réserve d'en informer par écrit l'Etat, A cette fin, la Société
Portuaire et, le cas échéant, l’Exploitant se rapprochera de la Bourse de Sous-Traitance et de
Partenariats en République de Guinée.

(c) La Société Portuaire et, le cas échéant, l’Exploitant répondent vis-à-vis de l'Etat des actions
et inactions de leurs sous-traitants. Dès lors, le manquement de tout sous-traitant ou son retard
à exécuter une des obligations pesant sur la Société Portuaire ou le cas échéant l’Exploitant en
vertu de la présente Convention sera considéré comme un manquement ou un retard de la
Société Portuaire ou, le cas échéant de l’Exploitant au titre de la présente Convention.

(d) La Société Portuaire et le cas échéant l‘Exploitant doivent informer L'Etat de la fin de leurs
relations avec l’un quelconque de leurs Sous-Traitants Exclusifs. Le remplacement de tout
Sous-Traitant Exclusifs par un autre doit suivre la procédure décrite au présent article.

(e) Dans le cadre de la réalisation du Projet Portuaire, la Société Portuaire agit conformément

au Droit en Vigueur relatif au contenu local et aux Bonnes Pratiques Sectorielles, en accordant

la préférence aux entreprises, petites où moyennes entreprises (« PME ») et petites ou
moyennes industries (« PMI ») c’est-à-dire dont le nombre de salariés est inférieur ou égal à

250, dont le chiffre d'affaires annuel est inférieur ou égal à 5 milliards de GNF ou dont le bilan
annuel est inférieur ou égal à 4 milliards de GNF, appartenant à et contrôlées par des personnes

de nationalité guinéenne (« Guinéens »), dans la mesure où ces services et produits so
disponibles à des prix et à des conditions de qualité, de quantité et de délais de rie

Convention Poruaire SIMANDOU 1&2
33
comparables.

(f) A cet effet, la Société Portuaire s’engage à :

122.1 s’assurer que la part des entreprises, PME et PMI installées en Guinée, et appartenant
à et contrôlées par des Guinéens, engagées pour la fourniture de biens et services dans le cadre
du Projet Portuaire sera augmentée progressivement tout au long de la Durée afn que le nombre
et la valeur totale hors taxes des contrats en question soient conformes aux quotas minima fixés

ci-dessous :

12.2.1.1 25 % au cours des Activités Locales ;

12.2.1.2 35 % à partir de Date d'échéance de démarrage du Projet Portuaire :
12.2.1.3 25 % pendant les cinq (5) premières années de Mise en Exploitation ;
12.2.1.4 35% de la 6° à la 10° année de la Mise en Exploitation ;

12.2.1.5 40 % de la 11° à la 15° année de la Mise en Exploitation ;

12.2.1.6 45 % de la 16° à la 20° année de la Mise en Exploitation ;

12.2.1.7 50 % au-delà de la 21* année de la Mise en Exploitation.

12.22 soumettre un rapport au Ministère en charge des PME justifiant que les entreprises,
PME et/ou PMI guinéennes ne sont pas en mesure de répondre, dans les conditions prévues
dans le présent article, aux besoins de biens et services de la Société Portuaire.

12.2.3 à ce que la valeur totale hors taxes des contrats correspondants qui seront
effectivement confiés à des entreprises, PME ou PMI guinéennes pour déterminer si les quotas
mentionnés précédemment ont été effectivement atteints.

12.2.4 à évaluer en concertation avec l'Administration les raisons évoquées dans ce rapport
et s’entendre sur la manière de remédier à l'incapacité des entreprises guinéennes à répondre
aux besoins de la Société Portuaire selon un programme de renforcement de leurs capacités ou
par tout autre moyen adéquat.

12.2.5 mettre en place un programme d'identification et de renforcement des capacités des
PME et PMI pour permettre aux entreprises guinéennes de mettre à point leurs compétences.

12.2.6 favoriser l’accès des PME et PMI au crédit par tout moyen disponible y compris par la
mise en place de soutien auprès des banques et établissement de crédit ;

122.7 attribuer les contrats aux PME et PMI de façon transparente, non-discriminatoire, sur
la base de la concurrence, de l’équité et de l'éthique de façon à ce qu'aucune communauté ne
soit privilégiée ou favorisée par rapport aux autres.

12.2.8 La Société Portuaire ou l'Exploitant doit déposer annuellement à l'Etat et exécuter un
plan de soutien à la création et au renforcement des capacités des entreprises, PME et PMI
détenues ou contrôlées par des Guinéens qui sont engagées pour la fourniture de biens et
services. Ce plan doit définir les catégories de services et de biens réservés par priorité, sous
les conditions exposées précédemment, aux achats locaux et contenir la liste et le pourcentage
des achats de services et de biens locaux projetés au cours de l'année suivante.

12.29 La Société Portuaire assurera chaque semestre la communication au public des
mesures qu’elle met en œuvre dans ce domaine et leurs résultats.

12.2.10 Les entreprises, PME et PMI guinéennes doivent s'engager dans leur contrat avec la
Société Portuaire ou ses sous-traitants à domicilier en Guinée l’ensemble des paiements
qu'elles reçoivent et à limiter le transfert à l'étranger de leurs bénéfices réalisés dans le cadre
du Projet Portuaire.

12.2.11 La Société Portuaire ou l'Exploitant soumettra un rapport annuel au Ministère en
charge des PME et au Ministère des Mines faisant état des mesures mises en œuvre pour
recourir aux PME, PMI et entreprises appartenant ou contrôlées par des Guinéens, qui détai

=
Convention Porusire SIMANDOU 142 lo
#4
les progrès réalisés pour parvenir à la part minimale définie dans le présent article, ainsi que
ses activités en faveur de la création ou du renforcement des capacités guinéennes.

123 Droit de carrière et autres matériaux

La Société Portuaire, le cas échéant l’Exploitant et leurs sous-traitants auront le droit, aux fins
de Construction, d’Extension et/ou de maintenance des Infrastructures et Equipements
Portuaires d'obtenir le droit d’avoir accès et d'extraire la pierre, le sable, l'argile et le gravier
et autres matériaux nécessaires aux besoins des Activités Portuaires conformément au Droit en
Vigueur.

124 Droit d'importer des équipements, matériaux et consommables

Sous réserve du respect de ses obligations relatives à la promotion du contenu local, la Société
Portuaire et ses sous-traitants auront le droit, pendant toute la Durée, d'importer directement de
toute juridiction de leur choix ou de transporter d’un autre site du territoire guinéen sur lequel
il bénéficie d’un régime similaire toute installation, tout équipement et tout matériau et
consommable et carburants nécessaires à l'exécution des Activités Portuaires, dans les
conditions définies dans l'Annexe Fiscale et le respect du Droit en Vigueur applicable pour
chaque type de bien importé.

La Société Portuaire et/ou l'Exploitant sont autorisés à utiliser les navires et le personnel
appropriés pour opérer les services logistiques nécessaires à l'exploitation portuaire.

L'État délivrera toutes les Autorisations nécessaires à cet effet au demandeur remplissant les
conditions requises par le Droit en Vigueur pour bénéficier de l’ Autorisation demandée.

12.5 Accès à l'eau

L'État accepte d'accorder à la Société Portuaire et à ses sous-traitants Îe droit de:

(a) prélever de l'eau des rivières ;

(b) puiser de l'eau souterraine ; et

(c) développer, s'il y a lieu, une installation de traitement de l'eau,
pour la Construction des Infrastructures. Ce droit pourra être suspendu ou révoqué en cas de
non-respect du Droit en Vigueur, notamment du Code l'environnement, de ses textes
d’application et des conventions internationales auxquelles la Guinée est partie.

12.6 Câble à Fibres Optiques de la Zone Portuaire

(a) Les Parties reconnaissent que le Câble à Fibres Optiques de la Zone Portuaire fait partie
des Infrastructures et Equipements Portuaires en conséquence :

@ la Société Portuaire sera responsable de l'acquisition de la planification, de
la conception, de la construction, de la mise en service, de l'exploitation,
de la maintenance et de la réparation du Câble à Fibres Optiques pour les
besoins de l'exploitation des Activités et

Gi la Société  Portuaire et, le cas échéant l’Exploitant, exploitera et
entretiendra le Câble à Fibres Optiques ;

(b) Les Parties reconnaissent et conviennent également que le Câble à Fibres Optiques est
construit principalement pour fournir des systèmes de signalisation et de contrôle pour
les Activités Portuaires et les systèmes de communication du Port. Ces objectifs sont
essentiels à la sécurité et aux opérations et sont prioritaires en ce qui concerne
l'utilisation, la maintenance et le fonctionnement du Câble à Fibres Optiques.

() La Société doit toutefois mettre à disposition de l’Etat ou de toute entité désignée
lui des brins de fibres noires avec une capacité de données minimale selon ee

n
Convention Portuaire SIMANDOU 1&2 6
35
13

modalités et conditions à convenir entre les Parties.

Exploitation des Infrastructures Portuaires
13.1 Principes généraux

L'exploitation des Infrastructures Portuaires inclut les éléments suivants :

@)

@)

()

@)

(e)

@®

13.2

le droit d'entreprendre l'exploitation, la maintenance des Infrastructures Portuaires et,
le cas échéant des Extensions, ainsi que le droit d'utiliser et de gérer les Equipements
Portuaires; 1

l'obtention et la détention de toutes les Autorisations émises par l'État conformément à
l'Article 11 en tant que de besoin nécessaires à l'exploitation des Infrastructures
Portuaires ;

la conclusion des Contrats de Services Portuaires avec le Client Fondamental énonçant
les modalités et les conditions selon lesquelles la Société Portuaire et l'Exploitant (en
tant que sous-traitant de la Société Portuaire) fournissent les Services Portuaires pour
le transport et l'évacuation des marchandises du Client Fondamental contre
rémunération :

la conclusion des Contrats de Services Portuaires avec tout Client Tiers énonçant les
modalités et les conditions selon lesquelles la Société Portuaire et l’Exploitant (en tant
que sous-traitant de la Société Portuaire) fournissent les Services Portuaires pour le
transport et l'évacuation des marchandises du Client Tiers contre rémunération ;
l'établissement de la tarification et la perception de tarifs pour les Services Portuaires
auprès des Clients Tiers au titre de la fourniture des Services Portuaires conformément
au Régime Multi-Utilisateurs. Pour ce qui concerne le transport de Produits miniers et
autres marchandises, la tarification sera déterminée par la Société Portuaire sur la base
du principe de proportionnalité aux quantités transportées et de la nature des
marchandises transportées, et fera l’objet d’une homologation par le Ministère en
charge des Transports qui la fera publier au Journal Officiel de la République de
Guinée ; et

la gestion et l'allocation de la Capacité des Infrastructures Portuaires conformément
aux droits du Client Fondamental, aux principes du Régime multi-utilisateurs et aux
Contrats de Services Portuaires passés avec des Clients Tiers.

Standards d’exploitation

La Société Portuaire et/ou, le cas échéant, l’Exploitant doit mener toutes ses activités et
exploiter et gérer l'exploitation des Infrastructures Portuaires conformément aux Bonnes
Pratiques en matière Portuaire. En matière de fret maritime et transport, la Société Portuaire
veillera à la mise en place des dispositions spécifiques et renforcées notamment en matière de
circulation et de sécurité des navires, de tarification et collecte du tarif de transport. Ces
dispositions spécifiques sont portées à la connaissance de l'Etat.

133

(a)

@)

Gestion des opérations portuaires

Les opérations portuaires seront conduites à tout moment conformément au Droit en
Vigueur en Guinée portant sur l’organisation et la sécurité des ports en Guinée,

La Société Portuaire et/ou, le cas échéant, l’Exploitant doit communiquer au Comité
Technique pour chaque exercice social et dans le cadre de son rapport de gestion
annuel soumis aux actionnaires un Budget, un Plan d'Exploitation et de
Maintenance annuel et un Plan de Développement à Long Terme présentant les
caractéristiques principales suivantes :

[L) un budget pour l'exercice social, comprenant les budgets d'investissement
et d'exploitation et une estimation des besoins de financement de Ca à

pi
Convention Portuaire SIMANDOU 1&2 Dh

36
de l'exercice social suivant (le « Budget »):

Gi) un plan d'exploitation et de maintenance devra notamment préciser les
travaux de construction et de maintenance que la Société Portuaire et/ou
l'Exploitant prévoit de réaliser sur l'Infrastructure Portuaire ainsi que
l'estimation de leurs coûts (le « Plan d'Exploitation de Maintenance ») ;
et

Gü) un plan de développement sur cinq (5) ans glissant comprenant les
principaux investissements de renouvellement, les calendriers de
maintenance et les coûts associés (le « Plan de Développement à Long
Terme »).

(c) Le plan d'intervention d'urgence (le « Plan d'intervention d'Urgence ») qui définira
les procédures techniques, administratives et financières de la prise en charge des
urgences en conformité avec la réglementation sécuritaire en vigueur et les Bonnes
Pratiques en matière Portuaire sera transmis au Comité Technique pour information.

(d) Le Comité Technique peut émettre des recommandations et proposer des modifications

s'agissant du Budget, du Plan d'Exploitation et de Maintenance, du Plan de
Développement à Long Terme et du Plan d’Intervention d'Urgence.

13.4 Manuels des opérations Portuaires

(a) La Société Portuaire ou, le cas échant, l’Exploitant développe les manuels de
procédures de fonctionnement des Infrastructures comprenant :

@ le processus à suivre pour l'établissement des horaires des Services
Portuaires et la planification des services de maintenance annexes :
Gi les règles relatives à l'exercice du contrôle opérationnel de toutes les

Activités Portuaire d’exploitation :

(Gü) les spécifications et les normes applicables à l'exploitation et la
maintenance des Infrastructures et Equipements Portuaires en cohérence
avec le Cahier des Charges de la Maintenance ;

Gv) la disponibilité des Infrastructures et Equipements Portuaires dans le cadre
des plans de transport dont la responsabilité d'établissement et d'exécution
sont à la charge de la Société Portuaire et ou de l'Exploitant;

(v) les barèmes des tarifs des Services Portuaires ;

(vi) les règles de sûretés et de sécurité Portuaires : et

(vi) les statistiques sur les activités Portuaires.

(b) Les manuels des opérations Portuaires et leur mise à jour sont transmis au Comité
Technique pour information.

14 Zone Franche

Sous réserve d’une Etude de Faisabilité positive, la Société Portuaire et/ou l'Exploitant et leurs
Affiliés développeront, construiront, réglementeront et exploiteront un parc industriel
polyvalent et multi-utilisateurs à l’intérieur ou aux environs de la Zone Portuaire. Le parc
industriel servira à la fabrication, la transformation, le stockage, l’entreposage de matériels et
produits industriels divers qui sera ouvert à utilisation générale,

L'Etat s'engage à délivrer un décret PIN et toutes les autorisations nécessaires pour l'attribution
des droits fonciers, la construction et l'exploitation du parc industriel.

L'Etat attribuera au parc industriel le statut de zone franche dont le régime fiscal fera l'objet
de négociation entre l'Etat et la Société Portuai NN

Convention Portuaire SIMANDOU 182
15 Stipulations concernant le Régime d’accès des tiers

15.1 Nature des Services et Infrastructures Portuaires multi-utilisateurs

Les Parties reconnaissent que les Infrastructures Portuaires constituent une composante
centrale et essentielle des capacités d'évacuation et d'exportation du minerai de fer produit en
Guinée et sont construits prioritairement pour les besoins d'évacuation du minerai de fer
produits par les Blocs 1 & II de Simandou exploités par le Client Fondamental, mais doit
également jouer un rôle pour l'importation en Guinée et l'exportation d’autres ressources.

Les Parties reconnaissent ainsi que, sans préjudice des droits de la Société Portuaire sur
lesdites infrastructures qu’elle conçoit, finance, construit, exploite et maintient pour ses besoins
propres et des droits de priorité d'utilisation du Client Fondamental, un développement
harmonieux des territoires en Guinée et des capacités d’import et d’export impose à la fois une
démarche de mutualisation des infrastructures de transport et d'évacuation et non leur
multiplication projet par projet, et ce au bénéfice de tous les opérateurs économiques,
notamment, du fait de la mutualisation des coûts d'exploitation desdites infrastructures et des
économies d'échelle et d’efficience.

15.2 Infrastructures multi-utilisateurs

(a) Les Parties reconnaissent que les Infrastructures Portuaires doivent être multi-
utilisateurs en ce que :

@) les Infrastructures et Equipements Portuaires doivent être mis à la
disposition et les Services fournis à des Clients Tiers de façon transparente
et équitable, sous réserve du respect du droit de priorité du Client
Fondamental, et,

Gi) les Infrastructures et Equipements Portuaires peuvent être étendus par la
Société Portuaire afin de créer une Capacité Supplémentaire qui sera mise
à la disposition du Client Fondamental et des Clients Tiers dans des
conditions justes et équitables.

() Le Régime d'accès des Clients Tiers devra donner lieu à un modèle type de Contrat
d'Opération Multi-Utilisateurs qui devra être établi par la Société Portuaire et, le cas
échéant, l'Exploitant, sur la base du Régime d'accès des tiers et du Droit en Vigueur.
Ce modèle de contrat pour la mutualisation des Infrastructures et Equipements
Portuaires sera transmis au Comité Technique pour avis avant sa transmission et à l’Etat
pour accord avant sa mise en application.

16 Droits et Obligation du Client Fondamental

16.1 Droits prioritaires du Client Fondamental

Les Parties reconnaissent que les Infrastructures sont construites dans un premier temps
principalement pour servir le Client Fondamental et que le financement de leur Construction
est rendu possible par l'accord du Client Fondamental de payer des frais d’utilisation, Par

conséquent, le Client Fondamental a, en ce qui concerne les Infrastructures Portuaires, les droits
de priorité suivants :

(a) le droit de priorité d'utilisation des Infrastructures et des Services Portuaires:

(b) une capacité de transport qui lui est exclusivement réservée sur la Capacité des
Infrastructures et Equipements Portuaires (la « Capacité Portuaire Réservée » :

(c) des parties de la Zone Portuaire et des composantes des Infrastructures Portuai

r-
Convention Portuaire SIMANDOU 182 à
38
()

(e)

(u]

16.2

@)

@)

(c)

17

(a)

€)

(e)

(a)

18

lui sont dédiées, en ce compris des quais et des zones de stockages dont l'accès et
l’utilisation sont réservés exclusivement au Client Fondamental :

des Equipements Portuaires dont l’utilisation est à la destination exclusive du Client
Fondamental ;

le droit de payer des tarifs pour les Services Portuaires qui ne seront jamais plus élevés
que les tarifs appliqués aux Clients Tiers ; et

le droit de regard sur toute Extension des Infrastructures. Si le Client Fondamental
estime que l'Extension affecte négativement et sensiblement les Services Portuaires qui
lui sont fournis, les Parties se concerteront pour mettre en place les moyens permettant
de minimiser les impacts négatifs de l'Extension.

Droit du Client Fondamental de vendre la Capacité Réservée

Le Client Fondamental peut céder à la Société Portuaire ou à un Client Tiers tout ou
partie de la Capacité Réservée dont il n’a pas besoin selon les termes et conditions fixés
par le Client Fondamental.

Si le Client Fondamental décide de mettre sa Capacité Réservée à disposition d'un
Client Tiers, il doit informer la Société Portuaire, l’Exploitant de l’Infrastructure
Portuaire, le Comité Technique et l’Etat des conditions de cette mise à disposition
comprenant l'identité du Client Tiers, le montant de la Capacité Réservée mise à
disposition du Client Tiers et la durée de cette mise à disposition.

Si le Client Fondamental n’utilise pas la totalité de sa Capacité Réservée, et n'a pas
décidé de son propre chef de céder la Capacité Réservée non utilisée conformément à
l'Article 16.2(a), il est alors tenu de mettre à la disposition de tout Client Tiers la
Capacité Disponible et dans cette hypothèse les dispositions du Régime d’accès des
tiers s'appliquent.

Assurance

La Société Portuaire et le cas échéant, l'Exploïtant, s'engagent à souscrire les polices
d'assurances nécessaires à couvrir les risques liés aux Infrastructures tant dans la phase
de Construction et d’Acquisition que dans la phase d'exploitation. À cet effet, la
Société Portuaire et le cas échéant, ‘Exploitant sont tenus de souscrire une ou plusieurs
polices d'assurance couvrant la responsabilité civile à l’égard des clients, des tiers et de
leurs employés ainsi que le risque de perte par incendie, destruction ou vol des
Infrastructures pour une valeur égale à la valeur à neuf des Infrastructures.

La Société Portuaire et le cas échéant, l'Exploitant s'engagent à fournir à l’État, sur
demande, copie des polices d'assurance et les attestations de paiement des primes
correspondantes afin que l'État puisse s'assurer du sérieux de celles-ci, ainsi que de
l'étendue des risques couverts et des procédures d’indemnisation.

Toutes les assurances doivent respecter les termes et conditions conformes à une
pratique de gestion prudente des risques.

Les Parties reconnaissent et acceptent que les obligations de la Société Portuaire et le
cas échéant de l’Exploitant concernant les assurances sont soumises aux dispositions
du Code des Assurances applicable en République de Guinée,

Routes

18.1 Routes d'accès aux Infrastructures rornatrè].p À lb =

Convention Portuaire SIMANDOU 1&2
La Société Portuaire et/ou le cas échéant, l'Exploitant, peuvent concevoir, construire,
exploiter et entretenir en conformité avec la Législation en Vigueur et les Bonnes Pratiques
en matière Portuaire, des voies de maintenance et d'accès aux Infrastructures Portuaires reliant
le réseau routier public aux Infrastructures et Equipements Portuaires à des endroits désignés
de façon appropriée (ci- après les « Routes d'accès aux Infrastructures Portuaires »)
conformément aux normes requises dans le cadre de leur exploitation, y compris tous les
dispositifs d'avertissement, les autres infrastructures qui pourraient être nécessaires pour
pouvoir utiliser les Routes d'accès aux Infrastructures Portuaires.

18.2 Utilisation des Routes d'accès aux Infrastructures Portuaires par l'État et
le public

(a) La Société Portuaire et, le cas échéant, l’Exploitant sont autorisés à réguler et à
contrôler l'usage des Routes d'accès aux Infrastructures Portuaires, notamment grâce à
des activités de sécurité appropriées conformément aux règles de sécurité et de sûreté
publique et au Droit en Vigueur.

(b) La Société Portuaire et/ou, le cas échéant, l’Exploitant ont le droit d'avoir accès et
d'utiliser les Routes d'accès aux Infrastructures Portuaires en priorité par rapport à tous
les autres Clients Tiers, sous réserve des exigences des règles de sécurité et de sûreté
publique et au Droit en Vigueur.

18.3 Usage des routes publiques

(a) La Société Portuaire et, le cas échéant, l’Exploitant ainsi que les sous-traitants ont le
droit d'utiliser toute voie publique à proximité de la Zone Portuaire.

(b) Dans la mesure où il est nécessaire de procéder à une modernisation du réseau routier
public (y compris les ponts et autres infrastructures associées) afin de faciliter la
Construction des Infrastructures et de respecter la Date d'échéance d'achèvement de la
Construction et de l’Acquisition, la Société Portuaire pourra procéder aux dites
modernisations en conformité avec la bonne pratique en matière de construction
routière et le Droit en Vigueur, et devra dans ce cas supporter les coûts afférents à leur
conception et à leur construction.

(c) Pour éviter tout doute, les routes publiques ainsi modernisées restent la propriété
exclusive de l'Etat et ni la Société Portuaire ni l'Exploitant ne seront responsables de
l'exploitation et de l'entretien de ces routes publiques modernisées ou utilisées dans le
cadre du Projet Portuaire, ni de leurs coûts d'exploitation et de maintenance (sauf accord
expresse avec l'État à évaluer au cas par cas).

19 Règlementation Portuaire

19.1. Principes de Règlement Portuaire

Compte tenu de l'importance stratégique de l'infrastructure Portuaire pour l'atteinte des
objectifs de production et d'exportation du minerai de fer, les Parties conviennent que la
gestion opérationnelle du Port s'effectuera dans le strict respect des principes du
Règlement Portuaire énoncés à l’Annexe 7 de la présente Convention, lequel précise les
attributions de l'Exploitant, de l’Autorité de régulation , les prérogatives de la Capitainerie
et de l'Etat en général et les droits de la Société Portuaire en tant qu’investisseur pionnier
dans la région.

19.2. Régime d'autorisation de sécurité Portuaire

Sous réserve du respect des droits et prérogatives de la Société Portuaire, de l'Exploitant

le cas échéant, du Client Fondamental et de leurs Affiliés, le régime d' isation de
sécurité Portuaire sera conforme aux dispositions du Droit en Vies (

Convention Portuaire SIMANDOU 1&2
40

Fr
20 Obligation de non-ingérence de l'État

(@) En plus de s'engager à garantir l'application effective du Décret PIN et afin de permettre
l'exécution des Activités Portuaires, l'État s'engage pour la durée de la présente
Convention, à ce qu'aucune Autorité de l'État n'accorde aucun droit, intérêt ou
autorisation d'aucune sorte, et d'une manière générale à ne prendre aucune mesure
permettant la réalisation d'activités, de travaux, de structures ou d'installations d'aucune
sorte pouvant affecter substantiellement négativement et durablement les Activités
Portuaires.

() L'État veillera à ce que les activités de la Société Portuaire, de l’Exploitant, du Client
Fondamental ainsi que leurs sous-traitants et Affiliés puissent être entreprises et
réalisées dans la Zone Portuaire ou les Terrains du Projet sans aucune restriction ou
interruption par l'État ou toute Autorité de l'État, dès lors que ces activités sont
conformes au Droit en Vigueur et à la présente Convention Portuaire.

21 Recrutement des employés

21.1 La Société Portuaire, dans le cadre de la réalisation des Infrastructures Portuaires, se
conformera au Droit en Vigueur en matière de droit du travail et les règles régissant
le contenu local dans le cadre de la mise en œuvre des projets publics et privés en
République de Guinée.

21.2 La Société Portuaire, dans l'exécution du Projet Portuaire, se conformera à tout le
Droit en Vigueur en matière de droit du travail et emploiera de manière prioritaire des
Guinéens ayant les compétences requises.

21.3 La Société Portuaire et/ou le cas échéant l’Exploitant s’engagent à ce que :

(a) uniquement des Guinéens soient employés pour tous les postes non qualifiés, en
donnant la priorité aux membres de la Communauté Locale ;

{b) la préférence soit donnée aux Guinéens qui possèdent les compétences requises pour
les postes de direction et d'encadrement ;

(c) pendant la phase des Activités Locales, un plan de formation soit établi avec le
Ministère en charge de la Formation Professionnelle ;

(d) un Guinéen qui possède les compétences requises soit recruté conformément aux
procédures internes de la Société au poste de directeur général adjoint, avant la date
de mise en service des Infrastructures et Equipements Portuaires ;

(e) un rapport annuel soit soumis au Ministère en charge de l'Emploi et au Ministère en
charge des Mines faisant état des mesures mises en œuvre pour employer des
Guinéens, et favoriser la création d'emplois ou le renforcement des capacités des
Guinéens; et

[O] les mesures qu’elle met en œuvre dans ce domaine et leurs résultats soient
communiqués au public.

21.4 La Société Portuaire doit préparer un programme de formation et de
perfectionnement et le soumettre pour information et avis à l'Office National de la
Formation et du Perfectionnement Professionnel de la République de Guinée en vue
de favoriser la formation des ressortissants guinéens, le transfert de savoir-faire et
l'emploi des Guinéens notamment en vue de permettre aux personnes qui en
bénéficient d'acquérir les compétences leur permettant d'occuper des fonctions
d'encadrement et de direction. Le programme de formation et de perfectionnement
doit, à tout le moins, comporter :

(a) l'accueil des diplômés des écoles professionnelles et d'universités pour les stages de
mise en situation professionnelle et de découverte de l’entreprise, ct l'accueil AA

Convention Portuaire SIMANDOU 182
Lil
élèves et étudiants en formation initiale, dans les deux cas pour une durée adaptée à
la formation; et

(b) la participation d'employés guinéens à des cours et séminaires de formation organisés
en République de Guinée et à l'étranger.

21.5 La Société élabore et met en œuvre un plan de carrière et de succession pour tous les
employés, notamment ceux de l'encadrement et de la direction, ou pour tout emploi
nécessitant une expertise.

22 Administrateur de l'Etat - participations de la Société et du Client
Fondamental- Sûreté sur les Actions

22.1 Administrateur de l'Etat

(a) À tout moment à compter de la Date d’Entrée en Vigueur, sur simple demande
écrite adressée à la Société Portuaire, l'Etat devra bénéficier d’un siège au sein
du conseil d’administration de la Société Portuaire. Cet administrateur aura
notamment un droit d’alerte en cas de décision ou de non prise de décision du
conseil d’administration susceptible d’affecter la qualité, la propriété ou la
performance des Infrastructures et Equipements Portuaires.

() Le vote favorable de l'administrateur représentant de l'Etat sera requis et
l’accord préalable et écrit de l'Etat sera requis, à peine de nullité, pour toute
décision des organes de direction de la Société Portuaire, impliquant la cession,
immédiate ou à terme, la cessation ou la suspension de l’Activité. Cette
disposition devra être reprise dans les statuts de la Société Portuaire.

(c) Dans l’hypothèse où la Société Portuaire viendrait à sous-traiter l'exploitation
des Infrastructures et Equipements Portuaires, l'Etat devra bénéficier d'un
siège au sein du conseil d'administration de l’Exploitant qui aura à son tour un
droit d'alerte et les droits de veto tels que prévus aux paragraphes (a) et (b) ci-
dessus.

222 Participations de la Société Portuaire et du Client Fondamental

(a) Toute cession de contrôle de la Société Portuaire avant que le Programme
d’Investissements ait été réalisé est subordonnée (i) à l'acceptation irrévocable et écrite
par le cessionnaire des termes et conditions de la présente Convention et (ii) à l’accord
préalable et écrit de l'Etat qui ne pourra être refusé sauf juste motif,

(b) Le Client Fondamental s'engage à détenir pendant toute la Durée de l’Exploîtation le
contrôle de la Société Portuaire, de sorte que la Société Portuaire soit toujours son
Affilié. Toute cession de contrôle de la Société Portuaire, sauf à un Affilié, est
subordonnée à un agrément préalable et écrit de l'Etat du candidat cessionnaire qui ne
pourra être refusé sauf juste motif. La cession de contrôle à un Affilié ne libère ni le
Client Fondamental ni la Société de leurs obligations et responsabilités aux termes de
la présente Convention Portuaire.

{c) La Société Portuaire s’engage à détenir pendant toute la Durée de l’Exploitation le
Contrôle de l’Exploitant des Infrastructures Portuaires, si elle lui sous-traite cette
exploitation, de sorte que l’Explaitant soit toujours son Affilié. Toute cession de
Contrôle de lExploitant, sauf à un Affilié, est subordonnée à un agrément préalable et
écrit de l'Etat du candidat cessionnaire qui ne pourra être refusé sauf juste motif. La
cession de Contrôle à un Affilié ne libère pas la Société Portuaire de ses obligations et
responsabilités aux termes de la présente Connie (0 h À

Convention Portuaire SIMANDOU 1&2
42
23

Régime fiscal, douanier et comptable

23.1 Dispositions générales

Compte tenu de la nature particulière du Projet Portuaire qui nécessite des investissements à
une échelle exceptionnelle, en particulier pour des infrastructures de base importantes qui ont
un impact significatif pour l'économie nationale l'Annexe fiscale détermine le traitement
préférentiel applicable au Projet Portuaire. Ce régime s'applique à compter de la signature de la
présente Convention Portuaire, et jusqu'à l'expiration de la Durée de la Convention Portuaire.

23.2  Stabilisation du Régime fiscal et douanier

Compte tenu du niveau d'investissement important, l’Etat garantit à la Société Portuaire et à
ses Sous-Traïtants Exclusifs la stabilisation du régime fiscal et douanier de la présente
Convention pour une durée de trente cinq (35) ans à compter de la signature de la présente
Convention Portuaire et jusqu’à l'expiration de la Durée de celle-ci (la «Période de
Stabilisation »).

Pour préserver l'équilibre financier du Projet Portuaire pendant la Période de Stabilisation, l'Etat
garantit à la Société Portuaire, à l’Exploitant le cas échéant et aux Sous-Traitants Exclusifs que
toutes modifications ultérieures relatives au régime fiscal et douanier, y compris la législation
fiscale et douanière et ayant un impact financier défavorable sur la Société Portuaire, ses
Actionnaires et Affiliés, ne seront pas appliquées à la Société Portuaire, ses Sous-Traitants
Exclusifs et ses Affiliés sans leur consentement écrit préalable .

Pendant la Période de Stabilisation :

(a) les taux des impôts, droits et taxes ne sont sujets à aucune augmentation ou
diminution, Ces taux demeurent tels qu’ils sont à la date de signature de la présente
Convention et

) aucune nouvelle taxe ou imposition autres que celles mentionnées dans la présente
Convention n’est applicable à la Société et aux Sous-Traitants Exclusifs;

En revanche, la Société Portuaire et les Sous-Traitants Exclusifs pourront valablement, et après
notification adressée à la Direction Générale des Impôts, se prévaloir de telles modifications si
celles-ci avaient pour effet de réduire leurs charges fiscales et/ou douanières où d'élargir le
champ des garanties octroyées au titre de la réglementation des changes, à l'exception toutefois
des dispositions plus favorables qui pourraient exister à la date de la signature de la Convention.

La Société Portuaire et les Sous-Traïtants Exclusifs auront le droit de bénéficier après
notification aux administrations concernées, de toute disposition économique, fiscale et
douanière plus favorable accordée à toute entreprise exerçant les mêmes activités en
République de Guinée et sous réserve que le niveau d'investissement soit similaire.

Après l'expiration de la Période de Stabilisation, tous les impôts, droits et taxes existants en
vertu du Droit en Vigueur, y compris les taux et assiettes de ces impôts, droits et taxes, seront
applicables et opposables à la Société Portuaire sauf dispositions contraires convenues entre la
Société Portuaire et l'Etat,

23.3 Principes comptables

(a) Chaque société intervenant dans le cadre du Projet Portuaire tiendra une comptabilité
conforme au Système Comptable OHADA « SYSCOHADA », au Droit en Vigueur
et IFRS le cas échéant. La Société doit conserver un exemplaire de ses registres
comptables en République de Guinée conformément au Droit en Vigueur et au ENS

Convention Portumre SIMANDOU 182

43
SYSCOHADA.

(b) Toutefois, compte tenu des spécificités du Projet Portuaire, la Société Portuaire,
l’Exploitant le cas échéant et les Sous-Traitants Exclusifs respectifs sont autorisés à
tenir en Guinée, leur comptabilité en Dollars américains (USD), mais dans le respect
des principes comptables de l’Acte Uniforme portant Organisation et Harmonisation
des Comptabilités d'Entreprises (OHADA) étant toutefois précisé que dans leurs
relations avec l’Etat, seule la comptabilité établie en Francs Guinéens selon le système
SYSCOHADA fait foi.

(c) En vertu du Code des Douanes, du Code Général des Impôts, du Code Maritime et de
tout autre texte en vigueur, la Société Portuaire et/ou l’Exploitant sont tenus de :

i) conserver, pendant la durée requise par le Droit en Vigueur, l'ensemble des
documents comptables, registres et pièces justificatives en République de
Guinée ;

ii) donner accès, sur demande, à ces documents et informations au personnel
autorisé de l’Etat aux fins de vérification et de contrôle et

ii) faciliter le travail de vérification et de contrôle du personnel autorisé de l'Etat.

(d) Les états financiers seront présentés, conformément aux règles de l’Acte Uniforme
relatif au Droit Comptable OHADA (bilan, compte de résultat, tableaux de flux de
trésorerie, états annexes, etc.).

(e) Pour chaque exercice comptable, la Société Portuaire et/ou le cas échéant l'Exploitant
sont tenus de faire certifier leur bilan financier et leur compte d'exploitation par un
commissaire aux comptes agréé en République de Guinée. La Société Portuaire et/ou
l'Exploitant doivent transmettre leurs états financiers pour l'exercice comptable
concerné au Ministre en charge des Mines et à la Direction Nationale des Impôts avant
le 30 avril de l'exercice suivant.

234 Principe de non-diserimination

Sans préjudice des clauses relatives au Régime Fiscal et Douanier, l'État ne pourra de
manière discriminatoire :

(a) imposer, ni permettre ou autoriser une quelconque Autorité de l'État à imposer, des
impôts, taxes, taux, de quelque nature que ce soit, sur ou concernant le terrain, les biens
immobiliers ou autres actifs, produits, matériaux ou services utilisés ou produits grâce ou
via les activités de la Société Portuaire, de l’Exploïtant le cas échéant et des Affiliés ou
des Sous-Traïtants Exclusifs, en lien avec les Activités Portuaires; ou

@) prendre, ni permettre la prise par l'État ou par toute Autorité de l'État, susceptible de
priver la Société Portuaire, l'Exploitant le cas échéant et leurs Affiliés respectifs ou
Sous-Traitants Exclusifs, de la pleine jouissance des droits qui leur sont accordés ou
qui sont destinés à leur être accordés en vertu de la présente Convention.

23.5 Règles d’amortissement des Constructions et Acquisitions

Les LATE e des Constructions et Acquisitions sont définies dans l'Annexe
Fiscal

Convention Portuaire SIMANDOU 1&2
44
Nonobstant ce qui précède, la Société Portuaire s’engage à ce que l’ensemble des
investissements relatifs à la Construction et à l'Acquisition soient amortis de telle sorte
qu’au terme de la Durée, l’ensemble de ces investissements ait été amorti. En cas de
manquement à cet engagement non consécutif :

24

(a)

@)

(e)

(à)

(e)

(Q]

() âune demande de l'Etat d'augmenter les Constructions etou les
Acquisitions ne permettant pas à la Société Portuaire d’amortir ces
nouveaux investissements sur la période restant à courir de la
Durée de la Convention, au terme normal de la Durée de la Convention
ou,

Gi) à un Evènement de Force Majeure,

l'Etat ne sera pas tenu d'indemniser la Société Portuaire de la fraction non amortie

des investissements.

Garanties

24.1 Garanties générales

La Société Portuaire s'engage à respecter, et garantit que les sous-traitants du Projet
Portuaire respecteront, l'ensemble des dispositions de la présente Convention
Portuaire et des accords contractuels qui en sont la résultante.

La Société Portuaire et ses sous-traitants réaliseront les Activités Portuaires
conformément au Droit en Vigueur et à la présente Convention. En cas de
manquement non corrigé d’un sous-traitant aux dispositions de la présente
Convention, ce manquement non corrigé sera considéré comme un manquement non
corrigé de la Société Portuaire au titre de la présente Convention.

L'État garantit le respect et se porte fort du respect par les Autorités de l'Etat des
obligations de l’Etat au titre de la présente Convention.

L'État garantit à la Société Portuaire, à lExploitant, au Client Fondamental, aux sous-
traitants à leurs Actionnaires et Affiliés, la sécurité de leurs employés et de leurs
biens, ainsi que la stabilité et la non-perturbation des Activités Portuaires pendant
toute la Durée et les périodes de renouvellement, grâce à diverses mesures de sécurité
conformément aux modalités d’un accord de sécurité conclu à ces fins.

L'Etat reconnait que les accords destinés à être conclus par la Société Portuaire, le
cas échéant, l'Exploitant, le Client Fondamental, leurs sous-traitants et tous leurs
Affiliés respectifs sont exclusivement régis par le droit privé et Je cas échéant
également les avantages spécifiques accordés par la Loi PPP, le Code des
Investissements, le Code Maritime, le Code Minier et la présente Convention.

L'Etat garantit à la Société Portuaire, à l’Exploitant le cas échéant, à leurs Affiliés et
aux Sous-Traïtants Exclusifs le maintien de tous les avantages économiques ou
financiers et des conditions fiscales et douanières prévues dans la présente
Convention Portuaire pendant la Période de Stabilisation. Toutes les modifications
apportées au Droit en Vigueur, en particulier, l'introduction de toutes lois et
règlements (à l’exception de tous les lois et règlements d’ordre public portant sur le
droit social, l'environnement, la sécurité, la santé, les communautés, la transparence
et la lutte contre la corruption ou de nature similaire) qui viseraient à règlementer tout
ou partie de la construction ou de l'exploitation des Infrastructures du Projet Portuaire,
ne seront pas applicables à la Société Portuaire, à l’Exploitant le cas échéant, à leurs
Affiliés et aux Sous-Traitants Exclusifs sans leur accord préalable. Toutefois, toutes
les modifications adoptées après signature de la présente Convention et qui pourraient
être considérées comme étant favorables aussi bien à l’égard de la Société Portuaire,
de l'Exploitant le cas échéant, de leurs Affiliés et des Sous-Traitants Exclusifs

pourront, à leur demande, être étendues par l'Etat à ceux d’entre eux qui le
denantent 1 (© =

Convention Portuaire SIMANDOU 1&2
(e)

€)

(a)

@)

(ec)

(a)

@)

(«)

(@)

24.2 Garanties sur les Infrastructures et Equipements Portuaires

La Société Portuaire s'engage à informer l'Etat sans délai et par écrit de tout
évènement justifiant l’appel d'une ou plusieurs des garanties reçues des constructeurs
et des fournisseurs des Infrastructures et Equipements Portuaires et à tenir informer
l'Etat des suites en résultant.

La Société Portuaire fera en sorte que les garanties reçues des constructeurs et des
fournisseurs des Infrastructures et Equipements Portuaires profitent automatiquement
à l'Etat au jour du transfert des Infrastructures Portuaires au terme de la Durée ou en
cas de résiliation anticipée.

24.3 Garantie de tenue des comptes et de transferts en devises étrangères

Pour les revenus issus des Services Portuaires et tous autres revenus générés dans le
cadre des Infrastructures, la Société Portuaire, l'Exploitant, les Sous-Traitants
Exclusifs, leurs Actionnaires et Affiliés sont autorisés à ouvrir des comptes offshores
en devises étrangères auprès de banques commerciales étrangères de renommée
mondiale, Ces personnes ne seront pas obligées de rapatrier en Guinée les sommes
créditées sur ces comptes en devise étrangère, à l'exception des sommes requises pour
les dépenses (y compris taxes) de toutes sortes nécessaires aux Activités Portuaires.

Il est garanti à ces personnes le libre transfert à l'étranger de tout dividende et
remboursement du capital investi, de tout paiement d'intérêt, de même que le libre
transfert de tout produit provenant de la liquidation ou de la réalisation de leurs actifs
sans aucune restriction ni aucun frais.

Des garanties sont aussi octroyées aux employés résidents étrangers en Guinée de ces
personnes pour la libre conversion et le libre transfert vers leur pays d'origine, de tout
ou partie des salaires ou de tout autre élément de rémunération, qui leur sont payés ou
dus, dans la mesure où ils se sont acquittés de leurs impôts dus en Guinée conformément
au Droit en Vigueur.

244 Garanties administratives et foncières

L'État garantit à la Société Portuaire, à l’Exploitant le cas échéant et à leurs sous-
traitants conformément au Décret PIN et à la présente Convention Portuaire la liberté
d'occuper et d'utiliser tous les Terrains du Projet Portuaire nécessaires aux Activités
Portuaires ainsi que les libres occupations et utilisations des droits de passage sur les
terrains qui sont nécessaires à la Construction et l'exploitation des Infrastructures et
Equipements Portuaires.

L'État garantit à la Société Portuaire, à l’Exploïtant le cas échéant et à leurs sous-
traitants conformément au Décret PIN et à la présente Convention Portuaire l'accès
aux et l'utilisation des infrastructures publiques ou infrastructures destinées au public,
y compris routes, ponts, aérodromes, installations portuaires, ainsi qu'aux
canalisations d'eau, lignes électriques et lignes de communication fournies ou
développées par une entité que détient ou contrôle l'État, dans les mêmes conditions
que celles applicables aux autres utilisateurs.

L'occupation et l'utilisation desdits terrains n'obligeront la Société Portuaire, à
lExploitant et à leurs sous-traitants à aucun paiement de frais ou de taxes autres que
ceux spécifiquement prévus par le Droit en Vigueur.

À la demande de la Société Portuaire, l'État apportera toute assistance requise dans le
cadre de la réinstallation et/ou de la compensation (sous réserve d'une indemnisation
dans les délais par la Société Portuaire comme l'exige le présent Article) de t

Convention Portuaire SIMANDOU 1&2 |
personne dont la présence et/ou les droits sur lesdits terrains entraveraient les Activités
Portuaires.

(e) L'État garantit à la Société Portuaire, à l’Exploitant et aux Sous-Traitants Exclusifs le
droit d'acquérir, d'utiliser et d'exploiter tous les moyens de communication, tous les
moyens de transport de même que les installations annexes et équipements que
requièrent les Activités Portuaires dans les conditions prévues par le Droit en Vigueur.

@ L'État garantit à la Société Portuaire, à l'Exploitant et aux Sous-Traitants Exclusifs
ainsi qu’à leurs Affiliés le droit de transférer les équipements introduits par ces derniers
sur le territoire Guinéen sous le bénéfice d’un régime fiscal de faveur au titre de leur
inscription sur la liste d’un autre projet vers le Projet sans qu'aucun impôt, charge,
frais ou redevance ne soit imposé,

(8) La Société Portuaire, l'Exploitant et les Sous-Traitants Exclusifs auront le droit de
procéder aux activités suivantes dans la mesure où elles sont nécessaires pour le Projet
Portuaire et conformes au Décret PIN et au Droit en Vigueur :

@ le débroussaillement du terrain de tous les arbres, buissons ou autres
obstacles et l'abattage de bois de construction, y compris en dehors des
terrains que détient la Société Portuaire :

Gi) le développement de sources d'eau non utilisées et réservées ainsi que
l'exploitation et le stockage de telles eaux pour les besoins des activités en
question ;

(ii) prélever de l'eau des rivières, puiser de l'eau souterraine et développer une
installation de traitement des eaux ; et

(iv) la mise en place de centrales électriques et de stations d'électricité.

(h) Sous réserve du respect du Chronogramme du Projet, l'État garantit à la Société
Portuaire, à l’Exploïtant le cas échéant et aux Sous-Traitants Exclusifs la priorité du
Décret PIN sur tout autre projet.

24.5 Garanties de protection des biens, des droits, des titres et des intérêts

(a) Sous réserve des dispositions de la présente Convention, la Société Portuaire,
l'Exploitant le cas échéant, le Client Fondamental et les Sous-Traitants Exclusifs ainsi
que leurs Affiliés respectifs (chacun séparément désigné comme « Entité Protégée »),
ont le droit et la liberté illimitée de posséder, d'administrer, d'entretenir, d'utiliser, de
jouir et de disposer de tous ses biens, droits, titres et intérêts. et d'organiser leur activité
dans leur meilleur intérêt.

(b) L'État s'engage à ne pas exproprier, ni nationaliser tout ou partie des propriétés, droits,
titres et intérêts de la Société Portuaire, de ses Affiliés et de ses Actionnaires, à moins
qu'une telle mesure d'expropriation ou de nationalisation ne soit conforme aux règles

du droit international et :
i) qu'elle soit prise pour des raisons d'intérêt général et en conformité avec le
Droit en Vigueur, notamment avec la Constitution de la République de
Guinée ;

Gi) qu'elle ne soit pas discriminatoire ; et

(ï) qu’elle donne à la Société Portuaire, à ses Actionnaires et à ses Affiliés le
droit à une indemnisation d’un montant égal à la valeur marchande de
l'intérêt concerné juste et équitable.

(c)  L’indemnisation visée dans le présent article 24.5 sera déterminée à la demande de
l'État, de la Société Portuaire, de ses Affiliés et de ses Actionnaires par un expert
indépendant ayant de l'expérience en matière d'évaluation des actifs d'infrastructure, et
désigné par le Centre International d'Expertise, conformément aux y UP

1e)
Convention Portuaire SIMANDOU 142 |
47
relatives à la désignation des experts, en vertu des règles relatives aux compétences de
la Chambre de Commerce Internationale.

(d) L'indemnisation visée dans le présent Article 24.5 déterminée par cet expert
indépendant sera, sur demande de la Société Portuaire, de ses Affiliés et de ses
Actionnaires, payable en Dollars ou en toute autre devise librement convertible et
acceptable, sans autre compensation ou déduction que toute somme dont la Société
Portuaire, l'Exploitant, leurs Affiliés et leurs Actionnaires ou les sous-traitants
pourraient être redevables envers l'État en vertu de la présente Convention. La
compensation inclura les intérêts, qui prendront effet à compter de la date
d'expropriation ou de la date de nationalisation, au Taux d'Intérêt Contractuel.

(e) L'État s'engage à ne pas interférer pour quelques raisons que ce soient avec la pleine
jouissance par la Société Portuaire, l’Exploïtant et leurs Affiliés et ses Actionnaires
des droits légitimes qu'ils détiennent en relation avec leur propriété, leurs droits. leurs
titres et intérêts.

@ Les Parties acceptent que tout litige entre elles découlant de, afférant aux ou en lien
avec les dispositions de la présente Convention concernant les actes d'expropriation,
de nationalisation ou autres mesures d'effet équivalent à l'expropriation ou à la
nationalisation, en tout ou partie, couvrant sans s'y limiter à cet Article 24.5 (Litige
d'Expropriatian), sera résolu par arbitrage CIRDI selon les modalités exposées à
FArticle 31.2. Aux seules fins du règlement des Litiges d’Expropriation :

@) « Parties » et « parties » signifieront l'État et le cas échéant la Société
Portuaire, ses Affiliés ou ses Actionnaires ;

Gi) le terme « Litige » signifiera « Litige d'Expropriation » ;

Gïi) les négociations se tiendront entre, d'une part, selon le cas un cadre
dirigeant de la Société Portuaire, ou de ses Affiliés ou des ses Actionnaires,
d'autre part, le Ministre en charge des Mines ou un haut représentant du
Ministre en charge des Mines, au nom de l'État ; et

(iv) l'État confirme que son consentement à l'arbitrage du CIRDI et à l'arbitrage
de la CCI est applicable au règlement du Litige d'Expropriation,

(@) L'État reconnaît et accepte que la Société Portuaire, l'Exploitant, le Client
Fondamental et leurs Affiliés sont tenus d'entreprendre les Activités de Financement,
y compris, sans s'y limiter, par la voie d'apports en fonds propres ou de prêts émanant
des actionnaires et prêts des Parties au Financement. Si la Société  Portuaire,
l’Exploitant, le Client Fondamental et leurs Affiliés entreprennent les Activités de
Financement, l'État doit fournir ses meilleurs efforts pour les assister à conclure ou
finaliser les Activités de Financement et à satisfaire aux exigences des Parties au
Financement y afférentes, y compris la conclusion d'accords directs avec les Parties
au Financement afin de fournir certaines clarifications et assurances au regard du Projet
Portuaire, à la condition qu'il ne soit à aucun moment demandé à l'État de fournir
quelque assistance financière ou d'assumer quelque responsabilité financière que ce
soit relative aux Activités de Financement,

@) L'Etat reconnait et accepte que, pour les Activités de Financement, tous les Actifs du
Projet Portuaire (y compris tous les Droits Fonciers relatifs aux Infrastructures et
Equipements Portuaires), ainsi que toutes les actions et autres droits existants, puissent
être fournis en tant que sûretés si les Parties au Financement le requièrent.

Gi) Nonobstant, la généralité des dispositions ci-dessus, l’Etat accepte et s'engage à
faciliter et à garantir toutes les autorisations et exigences prescrites par l’Acte Uniforme
OHADA où tout autre droit applicable aux sûretés.

25 Garanties pour la protection de l'environnement et du mi

Convention Portuaire SMANDOU 1&2
48
(a)

@)

(a)

@)

@)

@)

(«)

(e)

25.1 Introduction générale

La Société Portuaire et l’Exploitant s'engagent à mener les Activités Portuaires dans le
respect de l'environnement, de la santé, de la sécurité et du bien-être des employés et
de la communauté.

La Société Portuaire et l'Exploitant doivent respecter et s'engagent à ce que leurs Sous-
Traitants Exclusifs et Affiliés respectent les Standards du Projet et le Droit en Vigueur
en cette matière.

À cet égard, ils intégreront à la planification et l'administration la conduite des activités
des mesures appropriées, y compris des mesures qui permettront de préserver les
caractéristiques naturelles de la zone intérieure à la Zone Portuaire et des autres terrains
qu'ils occupent ou affectent, y compris la réhabilitation des terrains que les Travaux de
Construction ont affectés.

25.2 Gestion environnementale et sociale

L'État et la Société Portuaire conviennent que la Société Portuaire soumettra à l'État
l'Etude d’Impact Environnemental et Social et le Plan de Gestion Environnementale
et Sociale, lesquels seront conformes au Droit en Vigueur et aux Standards du Projet.
Les Parties conviennent de ce que, sous réserve du respect par la Société Portuaire et
l’Exploitant du Plan de Gestion Environnementale et Sociale. la Société Portuaire et
l’Exploitant n'auront d'obligations autres que celles issues du Droit en Vigueur et des
Standards du Projet.

25.3 Patrimoine culturel

Dans l'éventualité où serait découvert un site archéologique à l'intérieur des Terrains
du Projet, les Travaux de Construction doivent être précédés, aux frais de la Société
Portuaire avec l'accord de l'État, par des études appropriées menées par des agences
qualifiées.

S'il est découvert au cours des activités de recherche un élément du patrimoine culturel
national qu'il est possible ou non de déplacer, la Société Portuaire s'engage à ne pas
déplacer les objets en question, et à prévenir l'État sans délai par Notification. La
Société Portuaire s’engage à supporter les frais raisonnables d'une récupération et
pourra se faire assister aussi bien techniquement que financièrement par tout
organisme à but non lucratif intéressé.

Une procédure de découverte fortuite de patrimoine culturel sera mise au point dans le
cadre du Plan de Gestion Environnementale et Sociale. Elle précisera notamment les
procédures de notification et de sauvegarde applicables en cas de découverte fortuite
au sens des Standards du Projet.

25.4 Plan de Développement Local

Dans un délai maximum de quarante-huit (48) mois à compter de la Date d'Entrée en
Vigueur, la Société Portuaire est tenue de soumettre à l’Etat une Convention de
Développement Local conclue avec la Communauté Locale résidant à l’intérieur ou à
proximité des Terrains du Projet, qui doit avoir fait l'objet de consultations
approfondies avec chacune des communautés locales concernées et de leur accord, et
inclure, entre autres :

() des stipulations relatives à la formation de la Communauté Locale ;

(ii) les mesures à prendre pour la protection de l’Environnement et de la santé de
la Communauté Locale ANT Fe

Convention Portuaire SIMANDOU 182

49
(ii) les processus pour le développement de projets à vocation économique,
sociale, environnementale ou autre au bénéfice de la Communauté Locale
concernée ; et

(iv) toutes autres stipulations requises par arrêté conjoint du Ministre en charge
des Mines et du Ministre en charge de la décentralisation.

(b) La Convention de Développement Local est soumise aux principes de transparence, ce
qui implique qu’elle soit :
(@) publiée dans le journal local et/ou dans un autre support ; et

(ii) rendue accessible à la Communauté Locale concernée pour information.

25.5 Cession des droits de la Convention

La Société Portuaire aura le droit de transférer tout ou partie de ses droits et obligations en vertu
de la présente Convention à tout Affilié, sous réserve que cet Affilié demeure Affilié et que la
Société Portuaire reste conjointement responsable des actes et obligations dudit Affilié vis-à-
vis de l'exécution des obligations de la Société Portuaire résultant de la présente Convention.

26 Dédommagement

26.1 Dispositions générales

(a) Dans l'éventualité d'une violation de la présente Convention, la Partie en violation
dédommagera l’autre ou les autres Partie(s) de la perte occasionnée par ladite Partie, de
façon que le dédommagement couvre la totalité du montant du dommage.

(b) Le terme de "dommages" comprend toute perte directe, réelle et définitive, y compris
notamment tout coût, toute dépense, tout intérêt ou frais raisonnables relatifs à des
conseillers et experts juridiques que la ou les Partie(s) subissant la perte aurait à
encourir,

26.2 Calcul des Versements d'Indemnisations

(a) Le montant de l'indemnisation sera versé dans les quatre-vingt-dix (90) jours de la date
de détermination de l'indemnisation après la survenance du dommage. Chaque Partie
concernée devant être indemnisée, devra s'efforcer de convenir avec la Partie
responsable, du montant de l'indemnisation à payer dans les soixante (60) jours de la
survenance du dommage. Dans le cas où les Parties ne peuvent pas s'entendre sur le
montant de l'indemnisation, les dispositions de l'Article 30 s’appliqueront.

() Dans tous les cas, le paiement de l'indemnisation sera porteur d'intérêts avec effet à
compter de la date de sa détermination, jusqu'au paiement complet de l'indemnisation.
Ces intérêts seront calculés au Taux d'Intérêt Contractuel.

26.3 Devise des paiements d'indemnités

À moins qu'il existe un accord antérieur contraire entre les Parties, toute indemnité sera payée
exclusivement en Dollars.

27 Événement de Force Majeure
(a) Aucune des Parties ne sera tenue pour responsable d'une impossibilité de s'acquitter de

ses obligations issues de la Convention en cas de survenance d'un Événement de For
Majeure. Pendant toute la durée de Événement de Force Majeure, et sous réserve

Convention Portuaire SIMANDOU 1&2
@)

()

(@)

(e)

(Q]

(@)

28

dispositions de la Convention, les obligations affectées par l'Événement de Force
Majeure seront suspendues.

Aux fins de la présente Convention « Événement de Force Majeure » désigne tout
acte ou événement imprévisible, insurmontable et indépendant de la volonté de la
Partie s'appuyant sur cet acte ou événement qui empêche cette Partie d'exécuter une ou
plusieurs de ses obligations en vertu de la présente Convention, y compris les
événements et circonstances qui suivent, dans la mesure où ils satisfont aux exigences
contenues dans le présent Article 27(b):

@) pandémie, épidémie ;

Gi) acte de guerre (déclaré ou non et que la Guinée participe ou non), invasion,
conflit armé ou agissements armés d'un ennemi étranger, blocus, embargo,
révolution, émeute, insurrection, troubles civils ou actes de terrorisme, de
sabotage ou de kidnapping;

(iii) explosion, accident, contamination chimique ou incendie chimique;

Gv) éclairs, typhon, inondation, tremblement de terre, tempête de sable,
tornade, cyclone ou autre condition météorologique sévère ou désastre
naturel ;

(v) la découverte d'un site archéologique au sein des Terrains du Projet;

(vi) l'effondrement du marché de minerai de fer ;

(ii) toute grève et/ou arrêt de travail ou conflit de travail qui n'est pas circonscrit
à la Société Portuaire, à l’Exploitant le cas échéant ou à leurs Activités,
toute grève et/ou arrêt de travail ou conflit de travail qui n'est pas causé par
la violation du Droit en Vigueur ou la présente Convention par la Société
Portuaire ou l'Exploitant le cas échéant ;

(ii) tout événement ou circonstance d'une nature analogue aux précédents.

Ne constitue pas un Evénement de Force Majeure au sens de la présente Convention
un acte ou un événement dont la survenance aurait pu être anticipée et dont les effets
auraient pu être empêchés par des mesures de précaution prises dans l'exercice d'une
raisonnable diligence.

De même, ne constitue pas un Evénement de Force Majeure un acte ou un événement
qui ne ferait que rendre la réalisation d'une obligation plus difficile ou plus pénible
pour la Partie affectée,

La Partie qui invoque l’Evénement de Force Majeure doit, immédiatement après la
survenance ou la découverte de l'Evénement de Force Majeure, et dans une période
maximum de quinze (15) jours, soumettre à l'autre Partie une Notification précisant les
facteurs qui constituent l'Evénement de Force Majeure et ses possibles conséquences
dans la mise en œuvre de la Convention.

Dans tous les cas, la Partie concernée prendra toutes les mesures utiles afin de
minimiser l'impact de l’Evénement de Force Majeure sur l'exécution de ses obligations
et s'assurera le plus rapidement possible de la reprise normale de l'exécution des
obligations affectées par l’Evénement de Force Majeure.

En cas de litige survenant du fait de ou en relation avec les mesures à adopter trois (3)
mois après la survenance de l’Evénement de Force Majeure, le processus de
négociation pourra être immédiatement mis en œuvre à la demande de la Partie la plus
diligente,

Si l'Evénement de Force Majeure dure plus de 270 jours, les Parties acceptent et
conviennent que la Convention pourra être résiliée par l’une ou l'autre des Parties sauf
décision contraire de la Société Portuaire.

Résiliation antp\ 0 1e)

Convention Portuaire SIMANDOU 1&2

51
28.1 Cas de résiliation anticipée

La résiliation anticipée de la présente Convention ne pourra avoir lieu que dans les cas prévus

au présent Article :
(8) Ac jel :
Si les Parties conviennent mutuellement de la résiliation de la présente Convention et
des conséquences en résultant.

(b) Violation Substantielle de la Société Portuaire :
Résiliation par l'État, dans le cas d'une Violation Substantielle de la Société Portuaire
sur Notification de l'État.

(c) Violation Substantielle de l'Etat :
Résiliation par les Parties autres que l'Etat dans le cas d'une Violation Substantielle de
l'Etat, sur Notification des Parties autres que l'Etat.

(d) Événement de Force Majeure prolongée :
Si un Événement de Force Majeure Prolongée survient, la présente Convention
Portuaire pourra être résiliée par l’une des Parties par Notification aux autres Parties
sauf décision contraire de la Société Portuaire.

()  Renonciation par la Société Portuaire :
La Société Portuaire pourra renoncer à la présente Convention Portuaire dans le cas, et
sous les conditions prévues à l’Article 5.2 de la présente Convention.

Toute Notification de résiliation ne produira effet qu'à l'expiration d’un délai minimum de
trente (30) jours après la date de réception de la Notification et ne pourra intervenir dans les
cas visés aux (b) et (c) ci-dessus avant que la Partie défaillante ait été sommée en vain par lettre
de mise en demeure de remédier à son défaut dans les six (6) mois de la lettre de mise en
demeure.

28.2 Conséquences

En cas de résiliation anticipée de la présente Convention, quelle qu’en soit la cause et au choix
de l'Etat, les Infrastructures Portuaires ou les Actions de la Société Portuaire seront transférées
à l’Etat ou à tout tiers désigné par l'Etat.
Il est précisé que dans la mesure où les indemnités d'assurances sont versées à une Partie pour
réparer un dommage ou une perte subie par elle, tout montant dû par une autre Partie à celle-ci
au titre de ce dommage ou cette perte sera diminué du montant desdites indemnités d'assurances
perçues.
(@) :
Si la présente Convention est résiliée par Accord mutuel, les Parties détermineront les
modalités et conséquences de la résiliation mutuelle.

@)  Violatio elle de la Société Portuai

Si la présente Convention est résiliée pour cause de Violation Substantielle de la Société
Portuaire :

() L'Etat versera à Ja Société Portuaire le montant le plus élevé entre la valeur
non amortie des Infrastructures et Equipements Portuaires et celle
équivalente à la valeur marchande pour une exploitation merciale
similaire des Infrastructures et Equipements Portuaires le

Convention Portuaire SIMANDOU 1&2
L'Etat pourra fixer la valeur marchande par le biais d’un appel d'offres
compétitif où l'offre financière la plus haute sera réputée être la valeur
marchande. Dans cette hypothèse, l'Etat pourra faire en sorte que la
compensation soit versée directement à la Société par l’adjudicataire de
l'appel d’offres en lieu et place de l’Etat, ce qui déchargera l'Etat de toute
obligation à ce titre. La Société Portuaire sera tenue de coopérer
pleinement avec l'Etat et d'apporter toute son assistance pour que le
processus d’appel d'offres réussisse. Dans l'hypothèse où l’appel d’offres
n’attire aucun soumissionnaire, la valeur marchande sera déterminée par
un expert indépendant désigné de commun accord par les Parties (ou en
l’absence d'accord entre les Parties dans un délai de deux (2) semaines
désigné par le Centre International d'Expertise, conformément aux
dispositions relatives à la désignation des experts, en vertu des règles
relatives aux compétences de la Chambre de Commerce Internationale).
dont la détermination sera définitive.

(ii) L'État aura droit à une indemnité payable par la Société Portuaire à
hauteur d'une somme égale aux dommages directs réels et définitifs ou à
la perte subie par l'État en conséquence directe de la Violation
Substantielle de la Société Portuaire (à l'exclusion de tout manque à
gagner sur revenus futurs) ainsi que les honoraires raisonnables d’avocats,
de conseillers juridiques et d'experts, frais d’arbitre et de procédures
judiciaires et administratives, tous débours et charges fiscales encourus
par l'Etat au titre de la procédure relative à la résiliation anticipée.

(c) Violation Substantielle de l'Etat :

Si la présente Convention est résiliée pour Violation Substantielle de l'Etat, la Société
Portuaire aura droit à une indemnité égale :

() au montant le plus élevé à la date de résiliation entre la valeur nette comptable
des Actifs et le montant du financement desdits Actifs non encore remboursé ;
et

(ii) aux dettes du passif circulant de la Société Portuaire (y compris les pénalités
dues par la Société Portuaire en raison du préjudice causé par cette Violation
Substantielle de l'Etat) en vertu des Documents de Financement conclus avec
les Principales Parties au Financement ; et

(ï)aux pertes cumulées non encore absorbées ayant fait l’objet d’un audit
indépendant ainsi que les honoraires raisonnables d’avocats, de conseillers
juridiques et financiers et d'experts, frais de procédures judiciaires et
administratives, ainsi que tous débours et charges fiscales, encourus par la
Société Portuaire au titre de la procédure relative à la résiliation anticipée.

Ces versements déchargeront l’Etat de toute responsabilité vis-à-vis des autres Parties
et des Principales Parties au Financement.

Tout paiement effectué par l'Etat entre les mains des autres Parties vaudra paiement
entre les mains des Principales Parties au Financement et inversement.

(d) Événement de Force Majeure Prolongée :

Si la présente Convention est résiliée pour Événement de Force Majeure Prolongée,
l'État devra racheter les Infrastructures et les Equipements Portuaires si ceux-ci
demeurent exploitables contre une compensation égale à la somme la plus élevée entre
leur valeur nette comptable à la date de la résiliation et le montant non encore remboursé
des financements de ces Infrastructures et Equipements ee LS

53

Convention Portusire SIMANDOU 142
Tous les montants payables en vertu du présent Article 28.2 seront payables sous
quatre-vingt-dix (90) jours à compter de la date de détermination de l'indemnisation
et seront majorés au Taux d'Intérêt Contractuel au terme de ce délai jusqu'à ce qu'ils
soient payés en totalité,

28.3 Transfert des Infrastructures Portuaires ou des Actions de la Société
Portuaire après Résiliation

En cas de résiliation de la présente Convention, qu’elle qu’en soit la cause, l'Etat pourra
demander à son choix :

(a) Le transfert par la Société Portuaire à l'Etat ou à toute entité désignée par l’Etat de
l'ensemble des Infrastructures Portuaires en bon état de fonctionnement, de
maintenance, de réparation, de renouvellement et de performance et libres de tous droits
de tiers. Ce transfert sera à titre gratuit et ne pourra intervenir qu'après le paiement de
toutes les sommes dues par l'Etat à la Société, ses Actionnaires et Affiliés, étant entendu
que ce transfert ne pourra donner lieu en lui-même à aucun paiement de l'Etat à la
Société Portuaire.

(b) Le transfert à titre gratuit par l’Actionnaire de la Société Portuaire, directement ou
indirectement, à l'Etat ou à toute entité désignée par l'Etat de l’ensemble des Actions
composant le capital social de la Société Portuaire dont les Infrastructures Portuaires
devront être en bon état de fonctionnement, de maintenance, de réparation, de
renouvellement et de performance et libres de tous droits de tiers. Les Actions devront
être libres de tous droits de tiers. Ce transfert sera à titre gratuit et ne pourra intervenir
qu'après le paiement de toutes les sommes dues par l’Etat à la Société, ses Actionnaires
et Affiliés, étant entendu que ce transfert ne pourra donner lieu en lui-même à aucun
paiement de l'Etat à la Société Portuaire ou aux Actionnaires mais devra donner lieu à
l'émission par le(s) cédant(s) des Actions d’une garantie de passif au profit de l'Etat.

29 DISPOSITIONS GENERALES SUR L'INDEMNISATION

29.1 Le montant des indemnités dues au titre des Articles 28 ci-dessus sera déterminé par un
Expert Indépendant qui devra rendre ses conclusions dans un délai n’excédant pas six
(6) mois. Les conclusions de l'Expert Indépendant s'imposent aux Parties. La
rémunération des prestations de l'Expert Indépendant est payable d'accord parties.

29.2 En cas de Violation Substantielle de l’Etat, les indemnités retenues à la charge de l’Etat
seront payables en Dollars américains ou en toute autre devise acceptable par le
bénéficiaire suivant un échéancier et dans un délai convenu entre les Parties.

29.3 La Société Portuaire et ses Affiliés demeurent autorisés à poursuivre dans un cadre À
convenir entre les Parties les Activités Portuaires en qualité d’opérateur pendant la
période d’évaluation de l'Expert Indépendant et pendant la période de paiement des
indemnités.

29.4 Les revenus nets issus de l'exploitation pendant cette période seront déduits du montant
des indemnités dues par l'Etat.

29.5 Le transfert des actifs du Projet Portuaire au profit de l'Etat interviendra lorsque la
Société Portuaire aura été satisfaite de l’échéancier mentionné à l'Article 29.2 ci-dessus
et des conditions de paiement des indemnités en sa faveur.

collaborer de bonne foi avec l'Etat ou toute entité désignée par l'Etat en vue de facili

29.6 Pendant la période de paiement des indemnités, la Société Portuaire s'engage cd

Convention Portuaire SIMANDOU 142
54
le transfert non seulement des actifs du Projet Portuaire mais également la technologie,
le savoir-faire, les manuels, instructions et autres données nécessaires à la poursuite de
l'exploitation après le transfert des actifs à l'Etat.

30 Notifications

30.1 Formulaire de Notification

L'ensemble des notifications, demandes, approbations, consentements et autorisations qu'un Partie
est tenue d’effectuer ou de remettre dans le cadre de la présente Convention (individuellement, une

« Notification ») doit :

(a) être rédigé en français par écrit ;

(b) être remis en main propre (contre récépissé) et envoyé par fax ou coursier ou
encore transmis par courriel, auquel cas une copie papier devra être également
remise par l'un des autres moyens approuvés, aux adresses suivantes :

@

@)

Pour la République de Guinée :

Ministre des Mines et de la Géologie

Immeuble OFAB, Boulevard du Commerce, Almamya, Commune de
Kaloum, BP : 295, Conakry, République de Guinée,

à l'attention du Ministre des Mines et de la Géologie

Et le

Ministre d’Etat, Ministre des Transports de la République de
Guinée

Corniche côté Port

Almamya, Commune de Kaloum, BP : 715, Conakry, République de
Guinée,

à l'attention du Ministre des Transports

Pour la Société Portuaire:

Winning Consortium Simandou Port SAU
Immeuble Wazni, Tombo 1, Commune de Kaloum,
BP : 2162, Conakry, République de Guinée,

à l'attention du Directeur Général.

(iii) Pour le Client Fondamental:

Winning Consortium Simandou SAU

Immeuble Wazni, Tombo 1, Commune de Kaloum,
BP : 2162, Conakry, République de Guinée,

à l'attention du Directeur Général.

30.2 Modification des coordonnées pour les Notifications

Une Partie peut modifier son adresse par une Notification adressée à l'autre Partie. Si une
Partie remet une Notification informant d'un changement d'adresse, les communications
doivent être faites à cette adresse.

30.3 Date de remise effective
Toute Notification est effective et considérés comme ayant été reçue à la date suivante :

(a) si elle est remise en main propre, le jour où elle AR" à la personne

compétente à l’adresse indiquée à l'Article 30.1;

Convention Portuaire SIMANDOU 1&2

on
D
\
55
() si elle est envoyée par coursier, la date de signature du courrier par le
destinataire,

31 Règlement des litiges

31.1 Négociation préalable

Les Parties conviennent de déployer tous leurs efforts pour résoudre tout Différend à l'amiable
par consultation mutuelle, à commencer par la notification d'un Avis de contestation
par une Partie à l'autre indiquant qu’un Différend est né.

312 Arbitrage

(a) Si le Différend n'est pas résolu dans un délai de cent-vingt (120) jours à compter de
la réception de l'Avis de contestation, l'Etat et la Société Portuaire, l'Exploitant le
cas échéant et le Client Fondamental consentent par la présente à ce que tout
Différend découlant de la présente Convention ou en relation avec celle-ci sera
tranché définitivement suivant le Règlement d’Arbitrage de la Chambre de
Commerce Internationale par un ou plusieurs arbitres nommés conformément à ce
Règlement. La langue de l'arbitrage sera le français et le tribunal arbitral aura son
siège à Paris. Compte tenu du caractère intégré du Projet Portuaire, la présente
Convention est considérée par les Parties comme découlant du même rapport
juridique que la Convention Ferroviaire et la Convention de Base selon les termes
de l'article 10-c) du règlement d'arbitrage de la Chambre de Commerce
International,

() Bien que la Société Portuaire, l'Exploitant le cas échéant, et le Client Fondamental
soient ressortissants de la République de Guinée, ils sont contrôlés par des
ressortissants d’autres Etats parties à la convention CIRDI et doivent, aux fins de la
présente Convention, être considérés comme ressortissants d’un autre Etat partie à la
Convention CIRDI. Le Projet Portuaire constitue un investissement au sens de cette
Convention CIRDI,

(c) Les Parties reconnaissent par ailleurs la possibilité de soumettre le Différend au
CIRDI si les conditions en sont réunies. A ce titre, et par dérogation à la loi d'arbitrage
de Guinée, les Parties reconnaissent que des procédures d'arbitrage distinctes peuvent
être introduites soit suivant le Règlement d’arbitrage de la Chambre de Commerce
Internationale soit devant le CIRDI.

32 Immunité Souveraine

L'Etat renonce à tout droit d'immunité souveraine le concernant et portant sur sa propriété (à
l'exclusion, en ce qui concerne l’immunité d'exécution, des actifs de l’État exclusivement
réservés aux usages diplomatiques) quant à l'application et l'exécution de toute mesure provisoire
ou conservatoire ordonnée par une autorité judiciaire ou autre et de toute sentence partielle,
provisoire ou définitive rendue par un tribunal arbitral constitué conformément à la présente
Convention.

33 Droit en Vigueur

La loi applicable à cette Convention est la loi de la République de Guinée en ce compris le
droit OHADA. En ce qui concerne spécifiquement le droit guinéen, le tribunal arbitral se
référera en premier lieu à la jurisprudence guinéenne ou, à défaut, à la jurisprudence française
pertinente en la matière, en particulier au droit administratif, ou à défaut, aux principes
généraux de droit applicable en France) los

Convention Portuaire SIMANDOU 1&2
34 Comité Technique

Le Comité Technique composé de représentants de l'Etat (2 membres), de représentants de la
Société Portuaire (2 membres), de l'Exploitant (2 membres) et du Client Fondamental (2
membres) et un autre membre représentant tous les Clients Tiers sera mis en place pour le suivi
du Projet Portuaire et pour donner des avis et des recommandations sur toutes les questions
techniques relatives à :

(a) la Conception ;

(b) la Construction ;

(c) l’Acquisition ;

(d) l'exploitation des Infrastructures Portuaires :

(e) la pertinence des Extensions ;

@ au Plan d'Exploitation et Maintenance, au Plan de Développement à Long Terme et

au Plan d'intervention d'Urgence :
(@) les manuels des opérations Portuaires ; et
() le modèle type de contrat de mutualisation des Infrastructures Portuaires.

Le président du Comité Technique sera désigné par la Société Portuaire et le quorum sera
constitué des lors que la moitié de ces membres y sont présents ou représentés, comprenant au
moins un représentant de la Société Portuaire, un représentant de l'Etat et un représentant du
Client Fondamental.

Le Comité Technique devra définir les modalités de tenue de ses réunions et de communication
de ses recommandations.

35 Autorisation d'investissement et de transfert

Tous les transferts de fonds vers des destinations étrangères réalisés dans le contexte du Projet
Portuaire par la Société Portuaire, l’Exploitant, leurs Actionnaires et Affiliés sont par les
présentes autorisés et peuvent être réalisés conformément au Droit en Vigueur tant en ce qui
concerne les opérations courantes qu’en ce qui concerne les opérations en capital.

36 Coopération

Chaque Partie s'engage à transmettre à l’autre Partie les instruments juridiques nécessaires à
l'application de la présente Convention. En outre, chaque Partie s'engage à se conduire d'une
manière qui mettra pleinement en œuvre les stipulations de la présente Convention, dans le
meilleur intérêt du Projet Portuaire.

37 Cession des Infrastructures
37.1 Etat des Infrastructures Portuaires au terme de la Convention

(a) Dans les trois (3) ans précédant la fin de la Convention et dès la Notification de
résiliation, la Société Portuaire et l'Etat feront une revue contradictoire de l’état des
Infrastructures et Equipements Portuaires afin d'identifier si ceux-ci sont en bon état
de fonctionnement, de maintenance, de réparation, de renouvellement et de
performance. Sur la base de cette revue, la Société Portuaire et l'Etat établiront, d’un
commun accord, les mesures correctives éventuellement nécessaires pour en assurer le
bon état. À défaut d'accord, les Parties s’en remettront aux dires d’un expert désigné
de commun accord par les Parties (ou en l'absence d’accord entre les Parties dans un
délai de deux (2) mois désigné par le Centre International d'Expertise, conformément
aux dispositions relatives à la désignation des experts, en vertu des règles relatives aux
compétences de la Chambre de Commerce Internationale), dont la détermination sera
définitive ;

() La Société Portuaire s'engage à réaliser les mesures correctives visées à l'alinéa SA)

Convention Portuaire SIMANDOU 1&2 {
87
dessus dans les trois (3) ans précédant la fin de la Durée et en cas de résiliation anticipée
dans les trois (3) ans suivant cette résiliation. A défaut, l'Etat pourra faire réaliser les
mesures correctives par tout tiers de son choix aux frais et risques de la Société
Portuaire,

(c) A la date de transfert, la Société Portuaire, l'Exploitant et le Client Fondamental
remettront à l’Etat ou à toute entité désignée par lui tous les manuels, protocoles, guides
ou autres documents utiles ou nécessaires pour l'exploitation des Infrastructures et
Equipements Portuaires. Ils veilleront également à ce qu’il y ait eu un transfert de
savoir-faire et de compétences vingt-quatre (24) mois avant Ja date de transfert et de
prendre toutes les mesures afin que l'Etat ou toute entité désignée par l'Etat puisse
continuer sans aucune perturbation ou diminution de la qualité des prestations à
exploiter les Infrastructures et Equipements Portuaires à partir de la date de transfert.

(d) En cas de résiliation anticipée de la présente Convention, quelle qu’en soit la cause, le
transfert des Infrastructures et Equipements Portuaires à l’Etat substituera l'Etat à la
Société Portuaire dans toutes les obligations au titre de la Convention et notamment
celles relatives à l’Accord de Services Portuaires signé avec le Client Fondamental
ainsi que tous les autres engagements auxquels la Société Portuaire est partie.

38 Renonciation partielle

La renonciation implicite ou autre des droits découlant de toute disposition de la présente
Convention ne peut être interprétée comme une renonciation aux droits découlant d'autres
stipulations (similaires ou non) de la présente Convention et toute renonciation de ce type ne

peut être que temporaire, sauf si est présentée une déclaration écrite et dûment signée à cet
effet.

39 Confidentialité

(a) L'Etat s'engage à ne pas divulguer à des tiers ou à utiliser au profit de tiers toute
information de nature industrielle, financière, commerciale, scientifique, technique ou
personnelle de nature confidentielle fournie par les autres Parties ou obtenues par l'Etat
autrement que naturellement disponibles dans le domaine public et traitées
régulièrement par les autres Parties de manière non-confidentielle, sans le
consentement exprès et préalable de la Partie concernée.

(b) Les Parties autres que l'Etat s'engagent à traiter de manière confidentielle toutes les
informations que l'État leur communique.

40 Préséance

En cas de conflit entre les clauses de la présente Convention et tout autre document contractuel
se rapportant au Projet Portuaire ou au Droit en Vigueur, y compris le Code des Investissements,
la Loi PPP, le Code Maritime, le Code Minier et la Réglementation Minière, les termes de la
présente Convention Portuaire prévalent.

41 Langue de la Convention et système de mesure

41.1 Tous les rapports et autres documents établis au titre de la présente Convention
Portuaire devront être rédigés en langue française. Toutefois, les documents et
les annexes peuvent être rédigés en anglais, en précisant qu'en cas de difficultés
de compréhension, les Parties s'engagent à faire traduire tout document
important ou non sans délai,

41.2 La présente Convention Portuaire est rédigée et conclus en langue française, et
chaque Partie conserve un exemplaire en français.

41.3 La traduction de la présente Convention Portuaire en toute autre langue
réalisée aux seules fins d'en faciliter sa compréhension. Dans le cas où il y ah, À

LS
Convention Portuaire SIMANDOU 1&2
58
une contradiction ou incohérence entre le français et le texte traduit dans une
autre langue, le texte français fera foi.

414 Le système de mesure utilisé sera le système métrique.

42 Bonne Foi
Chacune des Parties s’engage à agir de bonne foi et à :

(i) transmettre aux autres Parties les instruments juridiques nécessaires à
la mise en œuvre de la présente Convention Portuaire ; et

(ii) se comporter de manière à pleinement mettre en œuvre la présente
Convention Portuaire, dans l’intérêt du Projet Portuaire.

43 Continuité

Lorsque le contexte général le requiert, les droits et obligations des Parties perdurent au-delà
de la Durée de la Convention.

44 Cessions, successeurs et bénéficiaires
La présente Convention lie les Parties, leurs successeurs et leurs bénéficiaires respectifs.

Par les présentes, l'État confirme que la Société Portuaire et l'Exploitant sont autorisés à
désigner un ou plusieurs Affiliés en tant que son mandataire où délégataire en vertu de tout
contrat, et à leur accorder ces droits et/ou obligations nécessaires pour mener à bien les Activités
Portuaires sous la responsabilité de la Société Portuaire ou de l'Exploitant à condition que la
Société Portuaire et l’Exploitant restent responsables de leurs obligations au titre de la présente
Convention.

45 Intégralité de l'accord

La présente Convention constitue l'intégralité de l'accord entre les Parties concernant l’objet
de la Convention et elle remplace l’ensemble des engagements, déclarations, communications,
négociations. accords et contrats (écrits ou verbaux) conclus ou signés par les Parties avant la
date de la présente Convention Portuaire.

46 Divisibilité

Les dispositions de la présente Convention sont distinctes et dissociables les unes des autres. Si
l'exécution ou l'application d'une stipulation de la présente Convention est ou devient interdite,
invalide ou inopposable, cette interdiction, invalidité ou inopposabilité n'affecte validité
ou le caractère exécutoire des autres dispositions de la présente Convention Port

UN

Convention Portuaire SIMANDOU 182
59
47 Avenants

Toute disposition non prévue dans la présente Convention peut être proposée par une des
Parties et sera examinée avec attention. Chaque Partie s’efforcera de parvenir à une solution
mutuellement acceptable en vue d'insérer les nouvelles dispositions dans un avenant signé
par les Parties.

Les Parties s'engagent à négocier de bonne foi tout avenant à la présente Convention qui
pourrait être nécessaire, notamment pour permettre la mise en œuvre en temps opportun des
| financements requis pour développement du Projet Portuaire et des Infrastructures et
| Equipements Portuaires.

Fait à Conakry

Le

POUR LA RÉPUBLIQUE DE LA GUINÉE POUR LA SOCIÉTÉ PORTUAIRE

Monsieur Fadi Youssef W à
Directeur Général

BËl DIOUBATE
© Ministre du Budget

Convention Portuaire SIMANDOU 1&2
60

Annexe 1. Régime fiscal et douanier de la Convention Portuaire

1

PRINCIPES GENERAUX

La Société Portuaire, le cas échéant l’Exploitant, les Affiliés et les Sous-Traitants Exclusifs
sont assujettis pendant toute la durée de la Convention, pour ce qui concerne les Activités
Portuaires, aux impôts, droits, taxes et redevances de nature fiscale et douanière
conformément aux dispositions du Code Général des Impôts, du Code Douanier et à celles
du Code des Investissements en vigueur à la date de signature de la présente Convention
Portuaire. Toutefois, en raison des spécificités et du caractère intégré du Projet Portuaire
d'une part, et d’autre part des investissements importants qu’il requiert, ayant un impact
sur le délai de récupération du capital investi, les clauses spécifiques de la présente
Convention Portuaire s'appliquent.

Les impôts, taxes, droits, contributions, cotisations, prélèvements et redevances auxquels
sont assujettis la Société Portuaire, l'Exploitant, leurs Actionnaires, Affiliés et Sous-
Traitants Exclusifs seront calculés, exigibles et recouvrés dans les conditions prévues par les
textes en vigueur à la date de signature de la présente Convention Portuaire, sous réserve des
dispositions de celle-ci.

Sur sa demande, la Société Portuaire, l’Exploitant et les Sous-Traïtants Exclusifs pourront
bénéficier de toute disposition fiscale et douanière plus avantageuse accordée à toute
entreprise ayant des niveaux d'investissement et activités similaires et comparables en
Guinée.

La Société Portuaire, l'Exploitant le cas échéant, les Affiliés, et les Sous-Traïtants Exclusifs
doivent tenir en République de Guinée une comptabilité conforme au plan comptable
SYSCOHADA. Toutefois, compte tenu des spécificités du Projet Portuaire, la Société
Portuaire, l'Exploitant le cas échéant et leurs Affiliés et les Sous-Traitants Exclusifs sont
autorisés à tenir en Guinée, leur comptabilité en Dollars américains (USD), mais dans le
respect des principes comptables de l’Acte Uniforme portant Organisation et Harmonisation
des Comptabilités des Entreprises (OHADA). Les états financiers et leurs annexes requis par
le Droit en Vigueur sont convertis et présentés en Francs Guinéens aux taux (fixing) de la
Banque Centrale de la République de Guinée (BCRG).

Pour chaque exercice fiscal, la Société Portuaire, l’Exploitant le cas échéant, les Affiliés
et les Sous-Traitants Exclusifs sont tenus conformément au SYSCOHADA de faire
certifier par un commissaire aux comptes agréé en République de Guinée leurs bilans et
comptes d'exploitation, et communiquer leurs états financiers à chaque fin d'exercice au
Ministère en charge du Budget et au Ministère en charge des Mines au plus tard le 30
avril de l'exercice suivant.

En application des dispositions du Code des Douanes, du Code Général des Impôts ou
de tout autre texte applicable, la Société Portuaire, l’Exploitant le cas échéant et les Sous-
Traitants Exclusifs doivent conserver pendant la durée requise par le Droit en Vigueur,
l’ensemble des documents comptables et pièces justificatives en République de Guinée et
en donner accès, sur demande, aux fins de vérifications et d’audit, au personnel dûment

autorisé par l” But] L € US

Convention Portuaire SIMANDOU 142

61
Les Activités Portuaires sont soumises au régime fiscal et douanier ci-après.

2. REGIME FISCAL ET DOUANIER
2.1 Taxe sur la Valeur Ajoutée (TVA)

2.1.1 Pendant la phase de réalisation des Etudes de Faisabilité, la phase de Construction et
la phase d’Extension et de renouvellement des Equipements Portuaires et la phase de Mise en
Exploitation, la Société Portuaire, l'Exploitant le cas échéant et leurs Sous-Traitants Exelusifs sont
exonérés de la taxe sur la valeur ajoutée (la « TVA »)} sur toutes les importations pour les besoins
du Projet Portuaire, y compris des équipements, outillages, matériels, machines, pièces de
rechange, matières premières et consommables (y compris le fioul lourd, le gaz naturel, le charbon,
autres combustibles et les produits pétroliers à l'exclusion de l'essence) figurant sur la Liste
dûment agréée.

Toutefois, ne sont pas exonérés de la TVA, les importations de biens qui sont exclus du droit à
déduction en application du Code Général des Impôts, quand bien même ces biens figureraient sur
la Liste dûment agréée, à l’exception du fioul lourd, du gaz naturel, du charbon et autres
combustibles ainsi que les produits pétroliers à l'exclusion de l’essence.

2.1.2 L’importation du diesel par la Société Portuaire ou l’Exploitant le cas échéant pour les
besoins de la réalisation du Projet Portuaire est exemptée de la TVA si (i) la Société Portuaire ou
TExploitant le cas échéant dispose de ses propres installations pour stocker le diesel, et (ii) le diesel
importé est utilisé exclusivement pour les besoins du Projet Portuaire. Dans le cas où l’État
constaterait que le diesel importé par la Société Portuaire et l’Exploitant le cas échéant serait utilisé
pour des fins autres que la réalisation du Projet Portuaire, l'État notifiera à la Société Portuaire et
à lExploitant le cas échéant les manquements constatés. La Société Portuaire ou l’Exploitant le
cas échéant s’engage à prendre des mesures nécessaires dans les meilleurs délais pour empêcher la
reproduction des manquements. En cas de manquements graves et répétitifs de la Société Portuaire,
de l’Exploitant le cas échéant ou de leurs Sous-Traitants Exclusifs à leurs obligations prévues au
point (ii) ci-dessus, l’État se réserve le droit de retirer le droit d'importation du diese] à la Société
Portuaire sans préjudice des pénalités applicables.

Relations entre la Société Portuaire ou l'Exploitant le cas échéant et leurs Sous-Traitants
Exclusifs :

2.1.3 Pendant la phase de réalisation des Etudes de Faisabilité, la phase de Construction et
d’Extension, d’Acquisition et de renouvellement des Equipements Portuaires et la phase de Mise
en Exploitation et pour les contrats conclus dans le cadre de la réalisation du Projet Portuaire, la
Société Portuaire ou Exploitant le cas échéant formeront avec les Sous-Traitants Exclusifs un
groupe spécial hors TVA.

2.1.4 Les membres de ce groupe spécial hors TVA seront préalablement identifiés par
l'Administration fiscale et les transactions entre les membres du groupe spécial hors TVA seront
facturées hors TVA.

2:1:5 L'application de l'exonération de TVA au bénéfice des membres du groupe spécial hors
TVA (Sous-Traitants Exclusifs) nécessite :

a) La notification par la Société Portuaire ou l'Exploitant le cas échéant à la Direction
Nationale des Impôts de la liste des Sous-Traitants Exclusifs qui sont membres du

groupe spécial hors TVA précisant les informations suivantes à l'égard de chaque
société figurant sur celle-ci : >

Convention Portuaire SIMANDOU 1&2
b) L'identité de la société (nom. siège social, date et lieu d'immatriculation, numéro
d’immatriculation sociale et numéro d’immatriculation fiscale) ; et

c) L'objet, la quantité, la valeur et la durée du contrat.

2.1.6 La Direction Nationale des Impôts doit réagir dans les dix (10) jours ouvrés à compter
de la date de réception de la notification soumise à son appréciation. Passé ce délai, le
requérant peut poursuivre ses transactions sans aucune restriction et conséquence de la
part de l'administration fiscale ;

2.1.7 Afin d'appliquer l'exonération de TVA dans le cadre de la fourniture du carburant à
l'exclusion de l'essence, utilisé pour le Projet Portuaire, et avant la construction de ses propres
installations pour l'importation directe, la Société Portuaire ou l'Exploitant le cas échéant
soumettra une demande à la Direction Générale des Douanes pour la création d’un code
d'enlèvement du carburant dans son système. Sur la base de son quota de carburant dûment
approuvé par le Ministre en charge du Budget, la Société Portuaire ou l’Exploïtant le cas échéant
enlèvera le carburant pour les besoins du projet en utilisant son code créé à cet effet pour
l'imputation du quota approuvé.

2.1.8 La Société Portuaire ou l'Exploitant le cas échéant aura le droit de mettre à jour la liste
des membres du groupe spécial hors TVA par notification écrite à la Direction Nationale des
Impôts. Ladite notification écrite devra contenir, pour chaque nouveau membre, toutes les
informations indispensables à la validation de l'exonération de la TVA comme énoncé à la clause
2.1.5 ci-dessus. Le processus d'approbation de tout changement est énoncé à clause 2.1.6 ci-dessus.

2.1.9 La Société Portuaire ou l'Exploitant le cas échéant est tenue d'informer la Direction
Nationale des Impôts de toute cessation de contrat intervenue entre elle et ses Sous-Traitants
Exclusifs.

2.1.10 Dans le cas d’une mutualisation des Infrastructures Portuaires, notamment l’utilisation
des Infrastructures Portuaires par d’autres opérateurs miniers, le Client Fondamental et la Société
Portuaire seront toujours considérés comme Sous-Traitants Exclusifs et continueront à se facturer
leurs différentes prestations hors TVA.

Relations entre les Sous-Traitants Exclusifs du groupe spécial hors TVA et leurs
fournisseurs et/ou prestataires :

2.1.11 Pendant la phase de réalisation des Etudes de Faisabilité, la phase de Construction,
d’Extension, d’Acquisition et de renouvellement des Equipements Portuaires et la phase de Mise
en Exploitation les Sous-Traitants Exclusifs bénéficient de l'exonération de la TVA pour les biens
et services qu’ils acquièrent pour les besoins de l'exécution des contrats passés avec la Société
Portuaire ou l'Exploitant le cas échéant et qui sont nécessaires aux Activités Portuaires.

2.1.13 Les prestations effectuées par leurs fournisseurs et prestataires au profit des Sous-
Traitants Exclusifs membres du groupe spécial hors TVA sont exonérées et sont facturées hors
TVA,

2.1.14 Pour ce faire, la Société Portuaire ou l'Exploitant le cas échéant devra notifier à
l'administration fiscale, la liste des fournisseurs et prestataires du Sous-Traitant Exclusif membre
du groupe spécial hors TVA précisant les informations suivantes pour chaque société figurant sur
celle-ci :

a) L'identité de la société (Registre du Commerce et du Crédit Mobilier, nom, siège
social, date et lieu d'immatriculation, numéro d'immatriculation sociale et numéro
d'immatriculation fiscale) ; et

b) L'objet, la quantité, la valeur et la durée du contrat, es LA

Convention Portuaire SIMANDOU 182
Achats Locaux :

2.1.15 Afin de maximiser l'impact économique et social des projets miniers, l'État par le biais du
Code Minier et d’autres textes législatifs et règlementaires, a mis en place une politique de
contenu local.

2.1.15.1 Dans le cadre de la mise en œuvre de cette politique et pour favoriser et faciliter
le recours par la Société Portuaire ou l’ Exploitant le cas échéant aux entreprises
à capitaux guinéens ou contrôlés par des Guinéens, ces dernières pourront créer
des sociétés dédiées uniquement à l'exécution de leurs contrats conclus avec la
Société Portuaire ou l’Exploitant le cas échéant ou ses Sous-Traitants Exclusifs.
Les prestations effectuées par ces sociétés dédiées au profit de la Société
Portuaire et de ses Sous-Traitants Exclusifs dans le cadre du Projet Portuaire
seront exonérées et facturées hors TVA.

2.1.15.2 Sont exonérés de TVA, les contrats de prestations et de fournitures conclus par
les très petites entreprises, coopératives ou groupement créés et détenus par les
habitants établis et vivant dans les communautés impactées par le Projet
Portuaire et la Société Portuaire ou l’Exploitant le cas échéant, leurs Sous-
Traitants Exclusifs membres du groupe spécial hors TVA.

2.1.15,3 Les modalités d'exonération sont celles prévues à l'Article 2.1.4.

Remboursement du crédit de TVA

2.1.16 Pendant la phase de Mise en Exploitation, la Société Portuaire ou l'Exploitant le cas
échéant et leurs Sous-Traïtants Exclusifs sont assujettis à la TVA pour tout leur
approvisionnement sur le marché local non effectué auprès des fournisseurs membre du
groupe spécial y compris en carburant à l'exclusion de l'essence. Toute TVA supportée
pendant cette phase par la Société Portuaire ou l'Exploitant le cas échéant, et les Sous-
Traitants Exclusifs et facturée par les fournisseurs concernés leur sera remboursée dans un
délai maximum de 45 jours à compter de la demande de remboursement de la Société
Portuaire (le « Délai de Remboursement de TVA »), selon les modalités détaillées ci-
après :

2.1.17 Toute TVA supportée par la Société Portuaire ou l’Exploitant le cas échéant et leurs Sous-
Traitants Exclusifs et facturée par les fournisseurs et prestataires concernés leur sera
remboursée dans le Délai de Remboursement de TVA. A défaut, l’État, la Société Portuaire
ou l’Exploitant le cas échéant et les Sous-Traitants Exclusifs se réuniront sans délai afin
de convenir d’un échéancier de remboursement sur douze (12) mois. Si, l’une quelconque
des échéances de l'échéancier de remboursement de TVA convenue n’est pas respectée, la
Société Portuaire ou [Exploitant le cas échéant notifiera la Direction Nationale des Impôts
avec copie aux fournisseurs la suspension du paiement de la TVA. Si trois (3) échéances
consécutives de l’échéancier de remboursement ne sont pas respectées, la Société Portuaire
ou l’Exploïtant le cas échéant et les Sous-Traitants Exclusifs procéderont à une
compensation du crédit de TVA validée par l'administration fiscale avec les impôts et taxes
qui leur sont exigibles.

2.1.18 Pendant la phase de réalisation des Etudes de Faisabilité, la phase de Construction,
d'Extension, d’Acquisition et de renouvellement des Infrastructures et Equipements
Portuaires et la phase de Mise en Exploitation, les prestations de services fournies pour les
besoins du Projet par les entreprises n’ayant pas d'établissement stable en Guinée en faveur
de la Société Portuaire ou l'Exploitant le cas échéant et leurs Sous-traitants Exclusifs sont
exemptées de la TVA. Cette exonération emporte dispense d'auto-liquidation de la TVA
sur ces prestations,

2.1.19 La Société Portuaire ou l'Exploitant le cas échéant s’engage à fournir à l'administration
fiscale l'identité de ses fournisseurs et sous-traitants visés à l'Article 2.1.14 au moment
=

Convention Portuaire SIMANDOU 1&2
leur première intervention dans le cadre du Projet Portuaire, ainsi qu’une copie des contrats
conclus avec ces derniers.

2.2 PHASES DE REALISATION DES ETUDES DE FAISABILITE, DE CONSTRUCTION,
D’EXTENSION ET D’ACQUISITION DES INFRASTRUCTURES ET EQUIPEMENTS
PORTUAIRES

Pendant cette phase, la Société Portuaire, l’Exploitant et les Sous-Traitants Exclusifs
bénéficieront des allègements fiscaux et douaniers suivants :

2.2.1  Allègements fiscaux

(i) La Société Portuaire, l'Exploitant et les Sous-Traitants Exclusifs seront exonérés
de/du:

(a) l'impôt minimum forfaitaire (IMF);

(b) la patente professionnelle ;

(e) la Contribution Foncière Unique (CFU) ;

(d) la taxe d'apprentissage ;

(e) tous droits d'enregistrement ;

(f) toute taxe, droit, paiement ou redevance liés à l’Activité Portuaire et à
l'importation, l'exploitation et l’exportation des équipements, matériels et
services nécessaires à l’Activité Portuaire la taxe sur les substances et carrières
à condition que ces carrières soient exploitées par des entreprises appartenant
et contrôlées par des guinéens ;

(g) la contribution à la formation professionnelle ;

(h) toutes redevances de nature fiscale ou non, liées au transfert des équipements
d'un projet d’un Affilié ou Sous-Traïtant Exclusif vers un site du Projet
Portuaire en République de Guinée sous réserve de l'information et de l'avis
des services compétents de l'Etat :

(i) la retenue à la source sur :

> toutes sommes versées aux Affiliés, et Sous-Traitants Exclusifs n'ayant
pas d'établissement stable en Guinée ;

> les intérêts payés par la Société Portuaire, l’Exploitant le cas échéant et
les Sous-Traitants Exclusifs relatifs aux prêts souscrits auprès de banques
ou établissements financiers ou autres entités et aux prêts et avances
consentis par les actionnaires ou autres entités Affiliées sous réserve
qu'ils aient entièrement libéré leur part de capital social pour financer les
investissements de l’Infrastructure ;

La Société Portuaire, l’Exploitant le cas échéant et les Sous-Traïtants Exclusifs
communiqueront dès leur signature au Ministre en charge des Mines et au Ministre
en charge du Budget copies des accords de prêt visés au présent paragraphe.

Le taux de la retenue à la source au cas où elle n’est pas exonérée par le présent
point (i) est de 10%.

G) l'impôt sur les Sociétés (IS) y compris la possibilité de déduire intégralement
toutes les charges justifiées de l'exercice ; et les amortissements calculés selon
le mode linéaire ou dégressif, sous réserves des taux et durées d'utilisation
présentés au tableau en phase d’exploitation ci-dessous, plafonnés à la Durée
de la Convention,

k) Report déficitaire : Compte tenu de la difficulté à générer des résultats
d'exploitation bénéficiaires à moyen terme en raison des investissemi

LR
Convention Portuaire SIMANDOU 182
65
importants qui seront réalisés, les déficits fiscaux subis par la Société Portuaire,
lExploitant et les Sous-traitants Exclusifs, y compris durant les phases
précédant l'exploitation seront reportables sur les huit (8) exercices fiscaux
suivant l’exercice au titre duquel ils sont constatés.

2.2.2  Allègements douaniers

@ Admission temporaire

La Société Portuaire, l’Exploitant, les Affiliés et Sous-Traitants Exclusifs bénéficieront du
régime de l'admission temporaire en suspension totale de droits et taxes d'entrée (y compris
la TVA) pour les importations de matériels, équipements, engins, véhicules de chantier et
groupes électrogènes utilisés dans le cadre de la réalisation des Infrastructures et Equipements
Portuaires et ce jusqu'à la Date d’Echéance de Démarrage du Projet.

Gi) Droits de douanes

La Société Portuaire, l’Exploitant et les Sous-Traitants Exclusifs sont exonérés de droits et
taxes d'entrée (y compris la TVA) sur les importations entrant dans le cadre de la réalisation
des Etudes de Faisabilité, de la Construction, de l’Extension et d’ Acquisition et de rénovation
des Infrastructures Portuaires et notamment :

o matériels, matériaux, équipements, gros outillages et pièces détachées incorporés à
l'infrastructure Portuaire,

© matières premières, carburants (à l'exception de l'essence), fioul lourd, énergies,
électricité, combustibles, lubrifiants nécessaires aux travaux de construction et de
démarrage de l’activité,

o d'effets personnels des employés non-Guinéens.

Les importations ci-dessus listées seront soumises uniquement à la Taxe d’Enregistrement (TE)
au taux de 0,5%, au Prélèvement Communautaire (PC) au taux de 0,25% de la valeur CAF des
biens importés et à la Redevance sur les Prestations Administratives (RPA).

La Société Portuaire, l'Exploitant le cas échéant, les Affiliés et Sous-Traitants Exclusifs
établiront une liste des biens et équipements à importer et s'engageront à ce que ces biens soient
exclusivement utilisés pour les besoins du Projet Portuaire. Cette liste sera communiquée à
l'Administration des Douanes avant les importations pour validation. La Liste fera l'objet
d'approbation par les Ministres en charge des Transport, des Mines et du Budget à travers le
Guichet Unique du Comité Interministériel de Suivi des Projets Miniers Intégrés (CISPMI).
Elle pourra faire l'objet de révision par la Société Portuaire et l'Exploitant le cas échéant et
agréée selon la même procédure.

2.3 PHASE D'EXPLOITATION

2.3.1

Pendant la phase de Mise en Exploitation, la Société Portuaire, l'Exploitant et les Sous-
Traïtants Exclusifs bénéficient des allègements fiscaux et douaniers suivants :

Taxe sur les substances de carrières

La Société Portuaire, l’Exploitant, les Affiliés et Sous-Traitants Exclusifs sont assujettis à la
taxe sur les substances de carrières conformément à l’article 162 du Code Minier à l'exception
des substances de carrières exploitées par des sociétés appartenant à des Guinéens et/ou
contrôlées par des Guinéens utilisées pour les besoins exclusifs du Projet et dans le cadre des
conventions de développement communautaire.

232 Allègements seau | 9 re

Convention Portuaire SIMANDOU 1&2
Pendant la phase de Mise en Exploitation, la Société Portuaire, l’Exploitant le cas échéant et
leurs Affiliés et Sous-Traïtants Exclusifs bénéficient des allègements fiscaux et douaniers
suivants :

[0] Exonérations

La Société Portuaire, l'Exploitant le cas échéant et les Sous-Traitants Exclusifs sont
exonérés de :

(a) la contribution à la formation professionnelle au taux d’un et demi pour
cent (1,5%) pour les salaires versés à ses employés nationaux et étrangers,
en Guinée et hors Guinée si la Société Portuaire dispose de son propre
centre de formation permanent en Guinée qui dispose d’un budget au
moins équivalent à celui du montant de la taxe. Un centre de formation
permanent se définit comme étant un endroit où l’on retrouve des salles de
classes et de formation pour la tenue de cours par un personnel qualifié,
visant la formation et le développement de compétences et d’habiletés
pour le personnel participant directement aux Activités Portuaires. Le plan
de formation annuel devra être soumis pour information et avis à
l'ONFPP.

(b) la patente professionnelle pendant toute la Durée de la Convention étant
entendu que le chiffre d'affaires visé à l’article 22.5.2. f) de la Convention
de Base pour la détermination de la Contribution au Fonds de
Développement Local visée dans la Convention de Base est la valeur FOB
du minerai exporté ;

(c) la Contribution Foncière Unique (CFU) pendant toute la Durée de la
Convention étant entendu que le chiffre d’affaires visé à l’article 22.5.2.
f) de la Convention de Base pour la détermination de la Contribution au
Fonds de Développement Local visée dans la Convention de Base est la
valeur FOB du minerai exporté ;

(d) Exonération de taxes et redevances le cas échéant ou liées à l'exploitation
à l’exclusion des taxes et redevances supportées par les tiers utilisateurs ;

(e) Toute taxe, droit, paiement ou redevance liés à l’Activité Portuaire et à
l'importation, l’exploitation et la réexportation des équipements, matériels
et services nécessaires à l’Activité Portuaire conformément à la présente
Convention ;

(D Toutes redevances de nature fiscale ou non, liées au transfert à la Société
Portuaire des équipements d’un projet d’un Affilié ou Sous-Traitant
Exclusifs vers un autre en République de Guinée sous réserve de
l'information et de l’avis préalable des services compétents de l'Etat ;

(@) La retenue à la source sur :

> toutes sommes versées par la Société Portuaire aux
actionnaires, Affiliés et Sous-traitants Exclusifs n'ayant pas
d'établissement stable en Guinée,

> les intérêts payés par la Société Portuaire, l'Exploitant le cas
échéant et les Sous-Traîtants Exclusifs relatifs aux prêts souscrits pour
les besoins du Projet auprès de banques ou établissements financiers à
hauteur d’un taux LIBOR 12 mois + 7 points sur les tirages effectués
en fonction des besoins de financement du Projet Portuaire ;

> les intérêts payés par la Société Portuaire, l'Exploitant le cas
échéant et les Sous-Traitants Exclusifs relatifs aux prêts et avances

consenties par les actionnaires ou leurs Affiliés pour financer
investissements de l'infrastructure à hauteur d’un taux LIBOR

| ; F
Convention Portuaire SIMANDOU 1&2
67
mois + 7 points dans les conditions prévues par l'Acte uniforme
OHADA portant sur le droit des sociétés commerciales et du GIE
relatives aux conventions règlementées;

> les dividendes versés par la Société Portuaire, l’Exploitant le
cas échéant et les Sous-Traitants Exclusifs aux actionnaires pendant les
dix (10) premiers exercices à compter de la Mise en Exploitation.

La Société Portuaire, l’Exploitant le cas échéant et les Sous-Traïtants
communiqueront dès leur signature au Ministre en charge des Mines et au
Ministre en charge du Budget les copies des accords de prêt visés au présent
paragraphe.

Le taux de la retenue à la source au cas où elle n’est pas exonérée par le présent
point g) est de 10%.

(h) les droits d'enregistrement sur tous les actes, contrats et marchés :

G) La plus-value de cession : la Société Portuaire, l'Exploitant et leurs
actionnaires seront soumis à l'impôt sur la plus-value de cession au taux
de 10% à l'exclusion des opérations entre Actionnaires ou entre Affiliés.

(ii) Réductions d'impôts

La Société Portuaire, l'Exploitant le cas échéant et les Sous-Traitants Exclusifs
participant directement à l'Exploitation Portuaire y compris les opérations de
stockage et de vente du carburant dans les dépôts de stockage de carburant destinés
exclusivement à l’Activité Portuaire (à l'exclusion expresse des sous-traitants y
compris exclusifs en charge du transport et de la distribution de carburant en
dehors des sites portuaires, de la gestion des entrepôts et autres installations de
stockage et de distribution, de la communication y compris par fibres optiques, du
traitement des eaux usées, d’approvisionnement en eau potable, de gestion et

d'élimination des déchets, de l’hébergement, de la restauration, du gardiennage et
de la surveillance ou autres activités similaires) sont soumis à {’Impôt sur les
Sociétés (1S) au taux de 25%. Toutefois, ils bénéficient des réductions d'impôts et
taxes suivants :

@ L'Imebt sur les sociétés :
L’exonération totale pendant huit (8) exercices fiscaux à compter du
premier exercice suivant la Mise en Exploitation.
> La réduction de 70% sur les quatre (4) exercices fiscaux suivant la
période d'exonération totale.
> La réduction de 20% sur les trois (3) exercices fiscaux suivant la
période de réduction de 70%.

“  Déductibilité du résultat fiscal des charges suivantes :
© les intérêts, frais d’études, de gestion, de redevances et toutes
autres charges. payés aux Actionnaires et aux Affiliés dans la
limite de LIBOR 12 mois + 7 points dans les conditions prévues

par l’Acte uniforme OHADA portant droit des société
commerciales et du GIE, relatives aux conventions ni

Convention Portuaire SIMANDOU 1&2
68
les dons et œuvres sociales à condition qu'ils bénéficient à des
entités ou personnes établies en Guinée considérées comme
d'utilité publique;

o toutes dépenses effectuées dans le cadre du développement

agricole sur le Corridor sous réserve de l'avis préalable des
services compétents de l'Etat ;

o les provisions constituées, en tenant compte des spécificités

suivantes:

- provisions pour déplacement, indemnisation des populations
impactées par le Projet sur la base de l'Etude
environnementale et sociale approuvée :

- provisions pour renouvellement d’équipements,

- provisions pour grosses réparations,

- provisions pour réhabilitations,

La partie de la provision qui n'aurait pas été utilisée dans les cinq

(5) ans de sa constitution doit être rapportée aux résultats du

sixième exercice qui suit celui au titre duquel elle a été constituée.

© les amortissements calculés conformément aux dispositions du

Code Général des Impôts sous réserves des taux et durées
d'utilisation présentés au tableau ci-dessous, plafonnés à la Durée
de la Convention :

Frais d'établissement [Sans |
Aménagement Portuaire 20% à 2,86 %

Déboisement 10% à 2,86%
Terrassement
Environnement

Organisation de chantier

Constructions en dur

Base vie, non en dur

Matériel de manutention portuaire 10 à 6,67 %
Véhicule de tourisme 33,33%
Camion et véhicule tout terrain

Matériel et outillage
Mobilier et matériel de bureau

Aménagements et  agencements
autres que
Matériel informatique

(ii) Les amortissement réputés différés :

La Société Portuaire, l’Exploitant et les Sous-Traitants Exclusifs pourront
constituer des amortissements réputés différés en période déficitaire (ou ARD) à
hauteur du montant des amortissements comptabilisés, dans la limite de la perte
comptable de l'exercice fiscal concerné. Les ARD constitués au titre d’un exercice
fiscal au cours duquel ES" encourues peuvent être accumulés et reportés

sans limitation de durée:

Convention Portuaire SIMANDOU 1&2

“a
La Société Portuaire, l’Exploitant et les Sous-Traitants Exclusifs peuvent différer
les amortissements des immobilisations acquises avant la phase de Construction
au démarrage de la Mise en Exploitation.

(iv) Autre aménagement fiscal

Report déficitaire: Compte tenu de la difficulté à générer des résultats
d'exploitation bénéficiaires à moyen terme en raison des investissements
importants qui seront réalisés, les déficits fiscaux subis par la Société Portuaire,
l'Exploitant et les Sous-traitants Exclusifs seront reportables sur les huit (8)
exercices fiscaux suivant l'exercice au titre duquel ils sont constatés.

Il est entendu que les déficits enregistrés au cours de la période d’exonération
d’Impôt sur les Sociétés telle que prévue à l’article 2.3. 2.ii. a) ci-dessus ne peuvent
être reportés sur les exercices non exonérés à l’exception des amortissements
réputés différés (ARD) qui peuvent être reportés indéfiniment,

Les déficits fiscaux subis par la Société Portuaire à compter du neuvième exercice
fiscal demeurent reportables sur les huit (8) exercices fiscaux suivant l'exercice de
leur constatation.

2.3.3  Allègements douaniers
2.3.3.1 Admission temporaire

La Société Portuaire, l’Exploitant le cas échéant, les Affiliés et les Sous-Traitants Exclusifs
bénéficient du régime de l'admission temporaire en suspension totale de droits de douanes
et taxes d’entrée (y compris la TVA) pour les importations de matériels, équipements et
engins nécessaires à la Mise en Exploitation de l’Activité Portuaire et destinés à être
réexportés.

2.3.3.2 Droits de douanes

Pendant la Mise en Exploitation, la Société Portuaire, l'Exploitant le cas échéant, les Affiliés
et les Sous-Traitants Exclusifs sont soumis uniquement à la Taxe d’Enregistrement (TE) au
taux de 0,50%, au Prélèvement Communautaire (PC) au taux de 0,25% à la Redevance sur
les Prestations Administratives (RPA) et à un Droit Fiscal d’Entrée (DFE) au taux unique de
5,6% de la valeur CAF de toutes les importations nécessaires au Projet Portuaire et
notamment :

i. les biens y compris les matériels, outillages, équipements, engins, véhicules
utilitaires, machines et pièces de rechange :

ü. les carburants (à l'exclusion de l'essence),
fuel lourd, énergies, électricité, combustibles, lubrifiants.

Les biens à importer feront l'objet de la Liste établie par la Société Portuaire, et validée
suivant la même procédure qu’en phase de construction.

Les effets personnels, importés en quantités raisonnables par les employés expatriés de la
Société Portuaire, de l’Exploitant le cas échéant et de leurs Affiliés et Sous-Traitants

Exclusifs, et qui incluent des effe domestique n'ayant aucun caractère commercial,
sont exonérés de droits de douane: < ñ Fr

Convention Portuaire SIMANDOU 14&2
Annexe 2 : Décret PIN

JENCE DE LA REPUBLIQUE REPUBLIQUE DE LA GUINEE
names ____—…
SECRETARIAT GENERAL DU GOUVERNEMENT Travail-Justice Sohdarité
ss.

1$ ET
one 194" pue
PORTANT DECLARATION DE PROJET D'INTERET NATIONAL (PIN)
POUR LA PRODUCTION, L'EXPLOITATION DE MINERAI DE FER, LA CONSTRUCTION ET
L'EXPLOITATION D'INSTALLATIONS FERROVIAIRES,

D'INFRASTRUCTURES PORTUAIRES,
DE BASES VIE ET D'UN CORRIDOR DE TRANSPORT DE MINERAIS MULTI-UTILISATEURS
ET MULTI-USAGERS PAR LA SOCIETE WINNING MINING CONSORTIUM SIMANDOU.

msn.

LE PRÉSIDENT DE LA RÉPUBLIQUE

SUR PROPOSITION DU MINISTRE DE LA
VILLE ET DE L'AMENAGEMENT DU TERRITOIRE

VU- La Constitution :

genre ir vo dec ra ii és cut
Code Foncier et Domanial de ta de Guinée;

VU- La Loi L/98/01 du 13 Juillet 1998 portant Code de l'Urbanisme de la République
de Guinée,

VU- La Loi L/2011/008/CNT du 09 Septembre 2011 portant Code Minier de la
République de Guinée telle que modifiée par la Loi L/2013/053/CNT du 08 Avril
2013, portant modification de certaines dispositions du Code Minier de 2011:

VU- La Loi L/2019/0034/AN du 64 Juiliet 2019 portant Code de l'Environnement de la

République de Guinée:

VU- La Convention de base conclue le 08 Juin 2020 entre la République de Guinée et la
Société Winning Consortium Simandou:

VU- Le Décret D/2018/067/PRG/SGG du 21 Mai 2018, portant nomination du Premier
Ministre, Chef du Gouvernement ;

VU- Le Décret D/2018/072/PRG/SGG du 25 Mai 2018, portant structure du Gouvemement, tel
que modifié 4 ce jour :

VU- Le Décret D/2020/122/PRG/SGG du 19 Juin 2020, portant réaménagement du
Gouvernement ;

VU- Le Décret D/2018/288/PRG/SGG du 05 décembre 2018, portant organisation et attributions
du Ministère de la Ville et de l'Aménagement du Territoire :

æ. DECRETE =

ARTICLE er/. Est déclaré Projet d'intérét National (PIN), Sn
définies à l'article L.121.14 du Code de l'Urbanisme, le projet de construction, de production,
d'exploitation de minerai d'une capaché de soixante millions (60.000.000) à quatre-vingt milions
(80.000.000) de tonnes au moins, la construction et l'exploitation d'infrastructures
portuaires, de bases vie ainsi que des installations connexes et la réalisation d'un corridor
d'évacuation de minerai de fer par la société Winning Consortium Simandou.

DRE ee es ein AR a A PS TA Er sn
nécessaires à la réalisation des infrastructures << Périmètre da l'Opération >>. est délimité

RS

Convention Portusire SIMANDOU 1&2
tal
des coordonnées géographiques fixées sur une carte annexée au présent Décret qui en fait

partie intégrante.

Îlest caractérisé par :

+ Le périmètre minier des blocs 1 et 2 de Simandour;

+ Un chemin de multi-utilisateurs et multi-usagers qui sera construit pour le transport du
minerai de Kérouané à Forécariah sur une distance linéaire de 650 kilomètres environ:

+ Des installations de déchargement et de chargement ferroviaires.

+ Des installations de transbordement pour le chargement du minerai de fer an haute mer:

+ Des Infrastructures routières et des cités d'habitation construites y compris à la mine et au
port:

+ Une zone portuaire an eaux profondes et industrielle pour l'exportation du minerai de fer.

Ce droit sera mis en œuvre conformément aux articles L312.1 et suivants du Code de
TUrbanisme, étant précisé que tout projet d'opération devra, avant toute réalisation, être

Convention Portuaire SIMANDOU 1&2

72
ARTICLE 5 : L'ouverture de nouvelles mines, des carrières ainsi que tous types de travaux
compris dans le Périmètre d'Opération, sont interdits sauf
compétentes.

ARTICLE 6/ : La durée de validité du présent Projet d'intérêt National (PIN) est de trois (3) ans
renouvelable une seule fois, et ce à compter de sa date de signature.

Suite à l'approbation par l'Etat des études techniques, environnementales et sociales requises,
le tracé définitif ayant fait l'objet d'accord entre la Société Winning Consortium Simandou et
l'Etat Guinéen, sera défini par un Décret de Déciaration d'Utitté Publique pris dans le cadre de
le procédure visée à l'alinéa précédent.

SR FL ain pes LS D RRIR. ane où ass cebacirt ont ertnthés à
accéder tous terrains compris dans le Périmètre d'Opération et à les occuper réaliser
les études et travaux nécessaires ou utiles À la réalisation des infrastructures.

Winning Consortium priorité
autre Société pour ce qui concame l'accès et l'occupation des terrains situés à l'intérieur du
Périmètre d'Opération conformément à la Gonvention de base conclue le 09 Juin 2020,

Les autorités compétentes, y compris les Services déconcentrés, sont chargées de faciliter et
coordonner cat accès.

aux Lois et Régiements au jour de la publication du présent Décret, prennent les dispositions
nécessaires pour permettre à la Société Winning Consortium Simandou et ses contractants de
réaliser les études et travaux visés à l'alinéa premier du présent article.

ARTICLE 8/ : Sont exclus de ce Projet d'Intérét National (PIN) :
a- Les Complexes et les sites archéologiques at historiques le long du corridor
Sncaton mr PS

Convention Portuaire SIMANDOU 182

73
b/- L'Emprise des Routes Nationales n°2 (Mamou-Faranah, Beyia-Faranah, Mamou-Kindia) et
n°4 (Forécariah-Pamiap) :

c- L'emprise du tracé du comidor (Kérouané-Faranah-Mamou-Kindia et Forécarian).
ARTICLE 9/. Le présent Décrot ne fait pas obstacle à une coopération entre la Société
Consortium

ARTICLE 10/ : Le domaine du PIN inclut is zone d'un Port de service qui
deux rives du

profondes de Matakang et pendant la montée en régime de croisière de la production et de
l'exportation du minerai de fer.

Les infrastructures déjà réalisées par d'autres entités sur ce site ou sur tout autre site, pouvant
être achevées et/ou utilisées pour les besoins du projet, feront l'objet de discussions permettant
de compenser les ayants-droit etlou de partager lesdites infrastructures conformément aux
dispositions de l'article 9 du présent Décret.

Au terme de la phase de construction, le Port de service pourra servir de Port commercial qui
sera régi par une convention séparée entre les parties.

ARTICLE 11/ : Les Ministres des Mines et de la Géologie, de la Ville et de l'Aménagement du
Temitoire, des Travaux Publics, de l'Environnement, des Eaux et Forèts, de l'Administration du

ARTICLE 12/ : Le présent Décret qui dispositions antérieures, sera enregistré et
publié au Journal Officiel de la

PK Conakry, le! * M 5020

Convention Portuaire SIMANDOU 1&2

74
